Exhibit 10.1

 

 

LOAN AND SECURITY AGREEMENT

DATED AS OF JULY 20, 2016

AMONG

MANITEX INTERNATIONAL, INC.,

MANITEX INC.,

MANITEX SABRE, INC.,

BADGER EQUIPMENT COMPANY,

CRANE AND MACHINERY, INC.,

CRANE AND MACHINERY LEASING, INC.,

LIFTKING, INC.,

MANITEX, LLC,

AND

MANITEX LIFTKING, ULC,

AS THE BORROWERS,

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

AS LENDERS,

AND

THE PRIVATEBANK AND TRUST COMPANY,

AS ADMINISTRATIVE AGENT AND SOLE LEAD ARRANGER

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

 

DEFINITIONS

     1   

1.1

 

Definitions

     1   

SECTION 2

 

LOANS

     30   

2.1

 

Revolving Loans

     30   

2.2

 

Reserved

     32   

2.3

 

Swing Line Facilities

     32   

2.4

 

Loan Procedures

     32   

2.5

 

Repayments

     34   

2.6

 

Notes

     35   

2.7

 

Recordkeeping

     35   

2.8

 

Defaulting Lenders

     36   

2.9

 

Settlements

     38   

2.10

 

Commitments Several

     39   

SECTION 3

 

LETTERS OF CREDIT

     39   

3.1

 

General Terms

     39   

3.2

 

Letter of Credit Procedures

     40   

3.3

 

Expiration Dates of Letters of Credit

     40   

3.4

 

Participations in Letters of Credit

     41   

SECTION 4

 

INTEREST, FEES AND CHARGES

     41   

4.1

 

Interest Rate

     41   

4.2

 

Increased Costs; Special Provisions For LIBOR Loans

     42   

4.3

 

Fees and Charges

     45   

4.4

 

Taxes

     46   

4.5

 

Maximum Interest

     47   

SECTION 5

 

COLLATERAL

     48   

5.1

 

Grant of Security Interest to Administrative Agent

     48   

5.2

 

Other Security

     50   

5.3

 

Possessory Collateral

     50   

5.4

 

Electronic Chattel Paper

     50   

5.5

 

Reserved

     51   

5.6

 

Insurance Proceeds

     51   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 6

 

PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN

     51   

SECTION 7

 

POSSESSION OF COLLATERAL AND RELATED MATTERS

     52   

SECTION 8

 

COLLECTIONS

     52   

8.1

 

Lockbox and Lockbox Account

     52   

8.2

 

Administrative Agent’s Rights

     53   

8.3

 

Application of Proceeds

     54   

8.4

 

Account Statements

     54   

SECTION 9

 

COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES

     54   

9.1

 

Borrowing Base Reports

     54   

9.2

 

Monthly Reports

     54   

9.3

 

Financial Statements

     55   

9.4

 

Annual Projections

     55   

9.5

 

Explanation of Budgets and Projections

     55   

9.6

 

Reserved

     55   

9.7

 

Other Information

     55   

SECTION 10

 

TERMINATION

     55   

SECTION 11

 

REPRESENTATIONS AND WARRANTIES

     56   

11.1

 

Financial Statements and Other Information

     56   

11.2

 

Locations

     57   

11.3

 

Loans by Borrowers

     57   

11.4

 

Accounts and Inventory

     57   

11.5

 

Liens

     57   

11.6

 

Organization, Authority and No Conflict

     57   

11.7

 

Litigation

     58   

11.8

 

Compliance with Laws and Maintenance of Permits

     58   

11.9

 

Affiliate Transactions

     58   

11.10

 

Names and Trade Names

     59   

11.11

 

Equipment

     59   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.12

 

Enforceability

     59   

11.13

 

Solvency

     59   

11.14

 

Indebtedness

     59   

11.15

 

Margin Security and Use of Proceeds

     59   

11.16

 

Parent, Subsidiaries and Affiliates

     59   

11.17

 

No Defaults

     59   

11.18

 

Employee Matters

     60   

11.19

 

Intellectual Property

     60   

11.20

 

Environmental Matters

     60   

11.21

 

ERISA Matters and Canadian Pension Plan

     60   

11.22

 

Investment Company Act

     61   

11.23

 

Anti-Terrorism Laws

     61   

11.24

 

Subordinated Debt

     62   

SECTION 12

 

AFFIRMATIVE COVENANTS

     62   

12.1

 

Maintenance of Records; Collateral Access Agreements

     62   

12.2

 

Notices

     62   

12.3

 

Compliance with Laws and Maintenance of Permits

     64   

12.4

 

Inspection and Audits

     64   

12.5

 

Insurance

     65   

12.6

 

Collateral

     66   

12.7

 

Use of Proceeds

     66   

12.8

 

Taxes

     66   

12.9

 

Intellectual Property

     67   

12.10

 

Checking Accounts and Cash Management Services

     67   

12.11

 

USA Patriot Act, Bank Secrecy Act and Office of Foreign Asset Control

     67   

SECTION 13

 

NEGATIVE COVENANTS

     67   

13.1

 

Guaranties

     67   

13.2

 

Indebtedness

     68   

13.3

 

Liens

     69   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

13.4

 

Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside the
Ordinary Course of Business

     69   

13.5

 

Dividends and Distributions

     70   

13.6

 

Investments; Loans

     70   

13.7

 

Fundamental Changes, Line of Business

     71   

13.8

 

Equipment

     71   

13.9

 

Affiliate Transactions

     72   

13.10

 

Settling of Accounts

     72   

13.11

 

Reserved

     72   

13.12

 

Subordinated Debt/Other Debt

     72   

13.13

 

Restriction of Amendments to Certain Documents

     72   

SECTION 14

 

FINANCIAL COVENANTS

     72   

14.1

 

Fixed Charge Coverage

     72   

SECTION 15

 

DEFAULT

     73   

15.1

 

Payment

     73   

15.2

 

Breach of this Agreement and the other Loan Documents

     73   

15.3

 

Breaches of Other Obligations

     73   

15.4

 

Breach of Representations and Warranties

     73   

15.5

 

Loss of Collateral

     73   

15.6

 

Bankruptcy or Similar Proceedings

     73   

15.7

 

Appointment of Receiver

     74   

15.8

 

Judgment

     74   

15.9

 

Dissolution of Loan Party

     74   

15.10

 

Criminal Proceedings

     74   

15.11

 

Change of Control

     74   

15.12

 

Investor Note Purchase Agreement

     74   

15.13

 

Material Adverse Effect

     74   

15.14

 

Subordinated Debt

     74   

SECTION 16

 

REMEDIES UPON AN EVENT OF DEFAULT

     74   

16.1

 

Acceleration

     74   

16.2

 

Other Remedies

     75   

16.3

 

Credit Bidding

     77   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 17

 

CONDITIONS PRECEDENT

     77   

17.1

 

Conditions to Initial Loans

     77   

17.2

 

Conditions to All Loans

     78   

SECTION 18

 

THE AGENTS

     79   

18.1

 

Appointment and Authorization

     79   

18.2

 

L/C Issuers

     79   

18.3

 

Delegation of Duties

     79   

18.4

 

Exculpation of Administrative Agent

     80   

18.5

 

Reliance by Administrative Agent

     80   

18.6

 

Notice of Default

     81   

18.7

 

Credit Decision

     81   

18.8

 

Indemnification

     81   

18.9

 

Administrative Agent in Individual Capacity

     82   

18.10

 

Successor Administrative Agent

     82   

18.11

 

Collateral Matters

     83   

18.12

 

Restriction on Actions by Lenders

     83   

18.13

 

Administrative Agent May File Proofs of Claim

     84   

18.14

 

Other Agents; Arrangers and Managers

     84   

SECTION 19

 

MISCELLANEOUS

     85   

19.1

 

Assignments; Participations

     85   

19.2

 

Register

     86   

19.3

 

Customer Identification - USA Patriot Act Notice and AML Legislation

     86   

19.4

 

Indemnification by Borrowers

     87   

19.5

 

Notice

     88   

19.6

 

Judgment Currency

     89   

SECTION 20

 

GENERAL

     89   

20.1

 

Waiver; Amendments

     89   

20.2

 

Headings of Subdivisions

     90   

20.3

 

Power of Attorney

     90   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

20.4

 

Confidentiality

     90   

20.5

 

Counterparts

     91   

20.6

 

Electronic Submissions

     91   

20.7

 

Waiver of Jury Trial: Other Waivers

     92   

20.8

 

Choice of Governing Laws; Construction; Forum Selection

     93   

SECTION 21

 

JOINT AND SEVERAL LIABILITY

     94   

SECTION 22

 

NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS

     95   

 

-vi-



--------------------------------------------------------------------------------

ANNEX 1 – COMMITMENTS

EXHIBIT A – FORM OF NOTE

EXHIBIT B – FORM OF BORROWING BASE CERTIFICATE

EXHIBIT C – COMPLIANCE CERTIFICATE

EXHIBIT D – NOTICE OF BORROWING

EXHIBIT E – NOTICE OF CONVERSION/CONTINUATION

EXHIBIT F – COMMERCIAL TORT CLAIMS

EXHIBIT G – ASSIGNMENT AGREEMENT

SCHEDULE 1 – PERMITTED LIENS

SCHEDULE 11.2 – BUSINESS AND COLLATERAL LOCATIONS

SCHEDULE 11.7 – LITIGATION

SCHEDULE 11.9 – AFFILIATE TRANSACTIONS

SCHEDULE 11.10 – NAMES & TRADE NAMES

SCHEDULE 11.14 – INDEBTEDNESS

SCHEDULE 11.16 – PARENT, SUBSIDIARIES AND AFFILIATES

SCHEDULE 13.6 – INVESTMENTS

SCHEDULE 13.4 – MERGERS, SALES, ACQUISITIONS, SUBSIDIARIES AND OTHER
TRANSACTIONS OUTSIDE THE ORDINARY COURSE OF BUSINESS

SCHEDULE 17.1 – CLOSING DOCUMENT CHECKLIST



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”) made this 20th day of July, 2016 by and among, the
financial institutions that are or may from time to time become parties hereto
(together with their respective assigns, the “Lenders”), THE PRIVATEBANK AND
TRUST COMPANY (in its individual capacity, “PrivateBank”), 120 South LaSalle
Street, Suite 200, Chicago, Illinois 60603, as administrative agent and sole
lead arranger (in such capacity, “Administrative Agent”), MANITEX INTERNATIONAL,
INC., a Michigan corporation, (“Manitex International”), MANITEX INC., a Texas
corporation (“Manitex”), MANITEX SABRE, INC., a Michigan corporation (“Sabre”),
BADGER EQUIPMENT COMPANY, a Minnesota corporation (“Badger”), CRANE AND
MACHINERY, INC., an Illinois corporation (“Crane and Machinery”), CRANE AND
MACHINERY LEASING, INC., an Illinois corporation (“Crane and Machinery
Leasing”), LIFTKING, INC., a Michigan corporation (“LiftKing US”), MANITEX, LLC,
a Delaware limited liability company (“Manitex LLC”; together with Manitex
International, Manitex, Sabre, Badger, Crane and Machinery, Crane and Machinery
Leasing, and LiftKing US, collectively, the “US Borrowers”), and MANITEX
LIFTKING, ULC, an Alberta company (“LiftKing Canada” or the “Canadian Borrower”,
and together with the US Borrowers, collectively, the “Borrowers”), and the
other Loan Parties hereto.

W I T N E S S E T H:

WHEREAS, Borrowers may, from time to time, request Loans from Administrative
Agent and Lenders, and the parties wish to provide for the terms and conditions
upon which such Loans or other financial accommodations, if made by
Administrative Agent and Lenders, shall be made;

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrowers by Administrative Agent or any Lender, or
any Letter of Credit issued for the account of Borrowers, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrowers, the parties agree as follows:

 

SECTION 1

DEFINITIONS.

1.1 Definitions.

When used herein the following terms shall have the following meanings:

Account shall have the meaning ascribed to such term in the UCC and the PPSA, as
the case may be.

Account Debtor shall have the meaning ascribed to such term in the UCC and the
PPSA, as the case may be.

Acquisition, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (i) all or any
substantial portion of the property of another



--------------------------------------------------------------------------------

Person, (ii) all or a portion of a division or operating group of another
Person, or (iii) all or substantially all of the Capital Securities of another
Person, in each case whether or not involving a merger or consolidation with
such other Person and whether for cash, property, services, assumption of debt,
securities or otherwise.

Administrative Agent shall mean PrivateBank in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.

Affected Loan shall have the meaning set forth in Section 4.2.3 hereof.

Affiliate of any Person shall mean (i) any other Person which directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person, (ii) any other Person which beneficially
owns or holds twenty percent (20%) or more of the voting control or equity
interests of such Person, (iii) any other Person of which twenty percent (20%)
or more of the voting control or equity interest of which is beneficially owned
or held by such Person or (iv) any officer or director of such Person. Unless
expressly stated otherwise herein, neither Administrative Agent nor any Lender
shall be deemed an Affiliate of any Loan Party; provided, however, that Terex
shall not be deemed to be an Affiliate of the Borrowers.

Agent Advance shall have the meaning set forth in Section 2.1.3.

Agent Fee Letter shall mean the Fee Letter dated as of July 20, 2016 among
Borrowers and Administrative Agent.

Anti-Terrorism Laws shall have the meaning set forth in Section 11.23.

Anti-Terrorism Order shall have the meaning set forth in Section 11.23.

Applicable Margin shall mean the margin set forth below with respect to Base
Rate Loans and LIBOR Rate Loans, as in effect from time to time, as applicable;
provided, that the initial Applicable Margin shall be set at Level IV until
five (5) Business Days after receipt of Borrowers’ quarterly financial
statements for the fiscal quarter ending December 31, 2016. Thereafter, the
Applicable Margin shall be adjusted five (5) Business Days after receipt of
Borrowers’ quarterly financial statements based on Borrowers’ Senior Leverage
Ratio for the 12 month period ending on the date of calculation as shown on such
financial statements (provided that, if Borrowers fail to deliver such financial
statements within the time period required by this Agreement, the Applicable
Margin shall conclusively be presumed to be equal to the highest level set forth
on the chart below from the date such financial statements were required to be
delivered until five (5) Business Days after receipt of such financial
statements), as set forth on the following chart:

 

Level

   Senior Leverage Ratio   Base Rate Revolving
Loans Applicable Margin   LIBOR Rate Revolving
Loans Applicable Margin

I

   < 2.0(x)   0.25%   2.25%

II

   > 2.00(x) < 3.00(x)   0.50%   2.50%

III

   > 3.00(x) < 4.00(x)   0.75%   2.75%

IV

   > 4.00(x)   1.00%   3.00%

 

2



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of Borrowers or for any other reason, Administrative Agent determines
that (a) the Senior Leverage Ratio as calculated by Borrowers as of any
applicable date was inaccurate and (b) a proper calculation of the Senior
Leverage Ratio would have resulted in different pricing for any period, then
(i) if the proper calculation of the Senior Leverage Ratio would have resulted
in higher pricing for such period, Borrowers shall automatically and
retroactively be obligated to pay to Administrative Agent, for the benefit of
the Lenders, promptly on demand by Administrative Agent, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period; and
(ii) if the proper calculation of the Senior Leverage Ratio would have resulted
in lower pricing for such period, neither Administrative Agent nor any Lender
shall have any obligation to repay any interest or fees to Borrowers; provided
that if, as a result of any restatement or other event a proper calculation of
the Senior Leverage Ratio would have resulted in higher pricing for one or more
periods and lower pricing for one or more other periods (due to the shifting of
income or expenses from one period to another period or any similar reason),
then the amount payable by Borrowers pursuant to clause (i) above shall be based
upon the excess, if any, of the amount of interest and fees that should have
been paid for all applicable periods over the amount of interest and fees paid
for all such periods.

Approved Electronic Communication shall have the meaning set forth in
Section 20.6.

Approved Electronic Form shall have the meaning set forth in Section 20.6.

Assignee shall have the meaning set forth in Section 19.1.1.

Assignment Agreement shall have the meaning set forth in Section 19.1.1.

ASV shall mean ASV, LLC, a Minnesota limited liability company.

Attorney Costs shall mean, with respect to any Person, all reasonable,
documented out-of-pocket fees and charges of any outside counsel to such Person,
and all court costs and similar legal expenses.

Bank Product Agreements shall mean those certain agreements pursuant to which
any Lender or its Affiliates provide any of the Bank Products to any Loan Party
including, without limitation, Hedging Agreements.

Bank Product Obligations shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the

 

3



--------------------------------------------------------------------------------

Administrative Agent or any such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products shall mean any service provided to, facility extended to, or
transaction entered into with, any Loan Party by any Lender or its Affiliates
consisting of, (a) deposit accounts, (b) cash management services, including,
without limitation, controlled disbursement, lockbox, electronic funds transfers
(including, without limitation, book transfers, fedwire transfers, ACH
transfers), online reporting and other services relating to accounts maintained
with a Lender or its Affiliates, (c) debit cards and credit cards, (d) Hedging
Agreements or (e) so long as prior written notice thereof is provided to
Administrative Agent by the Lender (or its Affiliate) providing such service,
facility or transaction and Administrative Agent consents in writing to its
inclusion as a Bank Product, any other service provided to, facility extended to
or transaction entered into with any Loan Party by a Lender or its Affiliates.

Bankruptcy Code shall have the meaning set forth in Section 21(b).

Base Rate shall mean at any time the greater of (a) the Federal Funds Rate plus
one half of one percent (0.5%), and (b) the Prime Rate.

Base Rate Loan shall mean, collectively, all Canadian Base Rate Loans and all US
Base Rate Loans.

Borrowers shall have the meaning set forth in the Preamble.

BSA shall have the meaning set forth in Section 12.11.

Business Day shall mean any day on which Administrative Agent is open for
commercial banking business in Chicago, Illinois and, in the case of a Business
Day which relates to a LIBOR Loan, any day on which dealings are carried on in
the London Interbank eurodollar market.

Canadian Bank means Royal Bank of Canada or such other bank approved as the
Canadian Bank after the date hereof by Administrative Agent.

Canadian Bankruptcy Law means all present and future statutes in Canada relating
to bankruptcy, insolvency, reorganization, arrangement, compromise or
readjustment of debt, dissolution or winding-up, or any similar legislation,
including, without limitation, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada), and all regulations thereto, as such legislation may be amended or
replaced from time to time.

Canadian Base Rate Loan shall mean any Canadian Loan which bears interest at or
by reference to the Base Rate.

Canadian Benefit Plan means all employee benefit plans of any nature or kind
whatsoever that are not Canadian Pension Plans and are maintained or contributed
to by any Loan Party or any Subsidiary thereof having employees in Canada, but
excluding the Canadian

 

4



--------------------------------------------------------------------------------

Pension Plans and any statutory benefit plans which any Loan Party or any
Subsidiary thereof having employees in Canada is required to participate in or
comply with, including without limitation, the Canada Pension Plan, the Quebec
Pension Plan and plans administered pursuant to applicable health, tax,
workplace safety insurance and employment insurance legislation.

Canadian Borrowers means LiftKing Canada and any other Canadian Borrower added
to this Agreement pursuant to a joinder agreement after the date hereof.

Canadian Domestic Operating Account means account number 2415607 maintained by
Canadian Borrower at PrivateBank.

Canadian Letter of Credit Obligations shall mean, as of any date of
determination, the sum of (i) the aggregate undrawn face amount of all Letters
of Credit issued on behalf of any Canadian Borrower, and (ii) the aggregate
unreimbursed amount of all drawn Letters of Credit issued on behalf of any
Canadian Borrower not already converted to Loans hereunder. Notwithstanding the
foregoing, all Letters of Credit issued hereunder on behalf of any Canadian
Borrower denominated in Canadian Dollars shall be converted to the US Dollar
Equivalent for purposes of determining the aggregate amount of Canadian Letter
of Credit Obligations hereunder.

Canadian LIBOR Loans means any LIBOR Loan made to a Canadian Borrower.

Canadian Loan Party shall mean a Canadian Borrower and each other person who is
or shall become primarily or secondarily liable for any of the Canadian
Obligations.

Canadian Loans means all Loans made to the Canadian Borrowers.

Canadian Obligations shall mean any and all obligations, liabilities and
indebtedness of each Canadian Loan Party to Administrative Agent and each Lender
or to any Affiliate of a Lender of any and every kind and nature pursuant to any
Loan Document, howsoever created, arising or evidenced and howsoever owned, held
or acquired, whether now or hereafter existing, whether now due or to become
due, whether primary, secondary, direct, indirect, absolute, contingent or
otherwise (including, without limitation, obligations of performance and Bank
Product Obligations), whether several, joint or joint and several; provided,
however, that the Canadian Obligations shall not include Excluded Swap
Obligations or any US Obligations.

Canadian Operating Account means a deposit account to be established at the
Canadian Bank after the date hereof by one or more of the Canadian Borrowers.

Canadian Pension Plans means any registered pension plan as such term is defined
under the Income Tax Act (Canada) and that is maintained, contributed to or
required to be contributed to by any Loan Party or any of its Subsidiaries for
which any Loan Party or such Subsidiary has any obligations, rights or
liabilities, contingent or otherwise.

Canadian Priority Claims means the aggregate of any amounts accrued or payable
(including interest and penalties) which arise by the operation of any
applicable law and rank prior to or pari passu with any Lien held by
Administrative Agent, including, without limitation, in respect of wages,
salaries, commissions or other remuneration, vacation pay, pension plan

 

5



--------------------------------------------------------------------------------

contributions and/or obligations, including without limitation, under the Wage
Earner Protection Program Act (Canada), amounts required to be withheld from
payments to employees or other persons for federal and provincial income taxes,
employee Canada Pension Plan contributions and employee employment insurance
premiums and additional amounts payable on account of employer Canada Pension
Plan contributions and employer employment insurance premiums, federal or
provincial goods and services or excise tax, or other sales or consumption
taxes, employer health tax, amounts payable under the Workplace Safety and
Insurance Act, 1997 (Ontario) or similar legislation in other applicable
jurisdiction (all as may be amended or replaced from time to time), arrears of
rent, utilities or other amounts payable in respect of the use of any real
property, amounts payable for repair, storage, transportation or construction or
other services which may give rise to a possessory or registerable Lien.

Canadian Revolving Loan Availability shall mean an amount up to the lesser of
(A) the sum of the following sublimits: (i) eighty-five percent (85%) of the
face amount of the Eligible Canadian Accounts, plus (ii) the lower of (x) sixty
percent (60%) (the “Inventory Advance Rate”) of the lower of cost or market
value of the Canadian Borrowers’ Eligible Canadian Inventory and (y) Eight
Million Five Hundred Thousand Dollars ($8,500,000) (provided, however, that such
limit shall be decreased from Eight Million Five Hundred Thousand Dollars
($8,500,000) to Seven Million Dollars ($7,000,000) on the date that is
ninety (90) days after the date hereof); plus (iii) the lesser of (x) up to
(x) eighty-five percent (85%) of Eligible Bill and Hold Receivables of the
Canadian Borrower and (y) $10,000,000 minus the aggregate amount of Eligible
Bill and Hold Receivables of the US Borrowers; minus (iv) such other reserves as
Administrative Agent elects, in its Permitted Discretion, determined in good
faith, to establish from time to time, including, without limitation, reserves
with respect to Bank Products Obligations, Hedging Obligations, Canadian
Priority Claims and reclamation claims relating to the mining activities of the
Canadian Borrowers or (B) Twelve Million Dollars ($12,000,000). Notwithstanding
the foregoing, the aggregate amount of Canadian Revolving Loan Availability
comprised of Eligible Canadian Inventory of the Canadian Borrowers set forth in
subsection (ii) above comprised of work-in-process Inventory of the Canadian
Borrowers shall not exceed Three Million Dollars ($3,000,000) at any time.
Further, the Inventory Advance Rate shall be reduced by one percent (1.0%) on
the last day of each month beginning December 31, 2016 through September 30,
2017, resulting in an Inventory Advance Rate of fifty percent (50%) effective
September 30, 2017.

Canadian Revolving Loan Sublimit shall mean Twelve Million Dollars
($12,000,000).

Canadian Revolving Loans shall have the meaning specified in Section 2.1.2
hereof.

Capital Expenditures shall mean with respect to any period, the aggregate of all
expenditures (including expenditures for Capital Lease obligations) by Borrowers
during such period that are required by generally accepted accounting
principles, consistently applied, to be included in or reflected by the
property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of Borrowers.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

6



--------------------------------------------------------------------------------

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the L/C Issuer, to be
held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to such L/C Issuer and in an amount satisfactory to
such L/C Issuer, but which amount shall not exceed 105% of the maximum amount
that may be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit. Derivatives of such term have corresponding
meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-1
by Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary of
McGraw-Hill Financial, Inc. or P-1 by Moody’s Investors Service, Inc., (c) any
certificate of deposit, time deposit or banker’s acceptance, maturing not more
than one year after such time, or any overnight Federal Funds transaction that
is issued or sold by a Lender or its holding company (or by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000),
(d) any repurchase agreement entered into with a Lender (or commercial banking
institution of the nature referred to in clause (c)) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of a Lender (or other commercial banking institution) thereunder and
(e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by Administrative Agent.

CFC means a “controlled foreign corporation” as defined in Section 957(a) of the
Code.

Chattel Paper shall have the meaning ascribed to such term in the UCC and the
PPSA, as the case may be.

Change of Control shall mean an event or services of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of its Subsidiaries
and any Person acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act), directly or
indirectly, of voting stock of Manitex International representing more than 50%
or more of the outstanding voting stock of Manitex International; or

 

7



--------------------------------------------------------------------------------

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors of Manitex International cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board.

Closing Date shall have the meaning set forth in Section 17.1.

Code shall mean the Internal Revenue Code of 1986, as amended.

Collateral shall mean all of the property of Borrowers described in Section 5.1
hereof, together with all other real or personal property of any Loan Party or
any other Person now or hereafter pledged to Administrative Agent to secure,
either directly or indirectly, repayment of any of the Obligations.

Commercial Tort Claims shall have the meaning ascribed to such term in the UCC.

Commitment shall mean with respect to each Lender, the commitment of such Lender
to make its Pro Rata Share of Revolving Loans.

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

Computation Period means each period of twelve consecutive months ending on the
last day of a calendar quarter.

Controlled Group shall mean members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrowers or any of their Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Default shall mean the occurrence of an event which, with the passage of time
will become an Event of Default if not cured or otherwise remedied during such
time, giving effect to any applicable grace period.

Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans, participations in Letters of Credit or participations in Swing
Line Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder (including by settlement pursuant to
Section 2.9), (b) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute, (c) has been deemed or has a parent company that has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding,
(d) has notified Borrowers, the Administrative Agent, any L/C Issuer or any
Lender that it does not intend to comply with any of its funding obligations

 

8



--------------------------------------------------------------------------------

under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit or (e) has failed to
confirm within three Business Days of a request by the Administrative Agent that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Revolving Loans and participations in then outstanding Letters
of Credit and Swing Line Loans.

Deposit Accounts shall have the meaning ascribed to such term in the UCC.

Dilution shall mean, with respect to any period, the percentage obtained by
dividing (i) the sum of non-cash credits against Accounts (including, but not
limited to returns, adjustments and rebates) of Borrowers for such period, plus
pending or probable, but not yet applied, non-cash credits against Accounts of
Borrowers for such period, as determined by Administrative Agent in its sole
discretion by (ii) gross invoiced sales of Borrowers for such period.

Disqualified Capital Stock shall mean any Capital Security which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other cash payment, in each
case at any time on or prior to the 365th day following the Maturity Date and in
each case except to the extent that payment thereof may be made solely with
Capital Securities that are not themselves Disqualified Capital Stock, or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt or (ii) any Capital Security referred to in clause (a)
above at any time on or prior to the 365th day following the Maturity Date.

Documents shall have the meaning ascribed to such term in the UCC.

Documents of Title shall have the meaning ascribed to such term in the PPSA.

EBITDA shall mean, with respect to any period, Borrowers’ (i) net income after
Taxes for such period (excluding any after-tax gains or losses on the sale of
assets (other than the sale of Inventory in the ordinary course of business) and
excluding other after-tax extraordinary gains or losses), plus (ii) tax refunds
paid to Borrowers with respect to any Fiscal Year before and including Fiscal
Year 2015, plus (iii) Interest Expense (whether paid or accrued), (iv) income
tax expense (whether paid or accrued), (v) depreciation and (vi) amortization
(including amortization of goodwill, debt issuance costs and amortization and
any non-cash impairment of tangibles) for such period, plus (vii) upon approval
by Administrative Agent, any fees, expenses or other costs incurred in
connection with the sale of any Subsidiary, plus or minus (viii) any other
non-cash charges or gains which have been subtracted or added in calculating net
income after Taxes for such period, less (ix) management fees that are charged
but unpaid by non-Borrower Subsidiaries not to exceed $500,000 per Fiscal Year.

Electronic Chattel Paper shall have the meaning ascribed to such term in the
UCC.

 

9



--------------------------------------------------------------------------------

Eligible Bill and Hold Receivable shall mean an Account, which meets all
criteria for Eligible Accounts with the exception that such Account arises from
the sale or lease of goods and such goods have been accepted by the Account
Debtor but have not been shipped or delivered to the Account Debtor under such
Account. Such Account shall also be subject to a written agreement between the
Account Debtor and applicable Borrower providing such goods shall be held by the
applicable Borrower until the final ship-to location has been communicated by
the Account Debtor to the Borrower.

Eligible Canadian Account shall mean an Account owing to a Canadian Borrower
which is acceptable to Administrative Agent in its Permitted Discretion
determined in good faith for lending purposes. Without limiting Administrative
Agent’s discretion, Administrative Agent shall, in general, consider an Account
to be an Eligible Account if it meets, and so long as it continues to meet, the
following requirements:

(i) it is genuine and in all respects what it purports to be;

(ii) it is owned by such Canadian Borrower, such Canadian Borrower has the right
to subject it to a security interest in favor of Administrative Agent or assign
it to Administrative Agent and it is subject to a first priority perfected
security interest in favor of Administrative Agent and to no other claim, lien,
security interest or encumbrance whatsoever, other than Permitted Liens;

(iii) it arises from (A) the performance of services by such Canadian Borrower
in the ordinary course of such Canadian Borrower’s business, and such services
have been fully performed and acknowledged and accepted by the Account Debtor
thereunder; or (B) the sale or lease of Goods by such Canadian Borrower in the
ordinary course of such Canadian Borrower’s business, and (x) such Goods have
been completed in accordance with the Account Debtor’s specifications (if any)
and delivered to the Account Debtor, (y) such Account Debtor has not refused to
accept, returned or offered to return, any of the Goods which are the subject of
such Account, and (z) such Canadian Borrower has possession of, or such Canadian
Borrower has delivered to Administrative Agent (at Administrative Agent’s
request) shipping and delivery receipts evidencing delivery of such Goods;

(iv) it is evidenced by an invoice rendered to the Account Debtor thereunder, is
due and payable within ninety (90) days after the date of the invoice and does
not remain unpaid ninety (90) days past the invoice date thereof; provided,
however, that if more than twenty-five percent (25%) of the aggregate dollar
amount of invoices owing by a particular Account Debtor remain unpaid
ninety (90) days after the respective invoice dates thereof, then all Accounts
owing by that Account Debtor shall be deemed ineligible;

(v) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor thereunder, and it shall not be an Eligible Account to the extent
of any setoff, counterclaim, credit, allowance or adjustment by such Account
Debtor, or if it is subject to any claim by such Account Debtor denying
liability thereunder in whole or in part;

 

10



--------------------------------------------------------------------------------

(vi) it does not arise out of a contract or order which fails in any material
respect to comply with the requirements of applicable law;

(vii) it is not an Account arising as a result of any retention maintained by an
Account Debtor to assure completion of a particular project;

(viii) it is not a billing in excess of cost or a billing for Goods fabricated
and not shipped and/or accepted by the Account Debtor;

(ix) the Account Debtor thereunder is not a director, officer, employee or agent
of a Loan Party, or a Subsidiary, Parent or Affiliate of a Loan Party;

(x) other than with respect to Accounts owing by a Permitted Governmental
Authority, it is not an Account with respect to which the Account Debtor is the
United States of America or any governmental authority of Canada, or any
department, agency or instrumentality thereof, unless such Canadian Borrower
assigns its right to payment of such Account to Administrative Agent pursuant
to, and in full compliance with, the Assignment of Claims Act of 1940, as
amended, or any comparable provincial, state or local law, as applicable;
provided, however, that the Administrative Agent reserves the right to require
assignment of all such rights to payment with respect to such Accounts payable
by a Permitted Governmental Authority in compliance with such laws or
regulations in the future;

(xi) it is not an Account with respect to which the Account Debtor is located in
a jurisdiction which requires such Canadian Borrower, as a precondition to
commencing or maintaining an action in the courts of that jurisdiction, either
to (A) receive a certificate of authority to do business or similar certificate
or evidence of registration with such jurisdiction’s corporate authority for the
purpose of doing business in such jurisdiction, and be in good standing in such
jurisdiction; or (B) file a notice of business activities report or similar
report with such jurisdiction’s taxing authority, unless (x) such Canadian
Borrower has taken one of the actions described in clauses (A) or (B); (y) the
failure to take one of the actions described in either clause (A) or (B) may be
cured retroactively by such Canadian Borrower at its election; or (z) such
Canadian Borrower has proven, to Administrative Agent’s satisfaction, that it is
exempt from any such requirements under any such jurisdiction’s laws;

(xii) the Account Debtor is located within the United States of America or
Canada unless the Account is supported by a letter of credit, banker’s
acceptance, trade credit insurance or other credit support terms satisfactory to
Administrative Agent in its sole discretion;

(xiii) other than Eligible Bill and Hold Receivables, it is not an Account with
respect to which the Account Debtor’s obligation to pay is subject to any
repurchase obligation or return right, as with sales made on a bill-and-hold,
guaranteed sale, sale on approval, sale or return or consignment basis;

 

11



--------------------------------------------------------------------------------

(xiv) it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue in any material respect; or
(B) which violates any of the covenants of Canadian Borrowers contained in this
Agreement;

(xv) it is not an Account which, when added to a particular Account Debtor’s
other indebtedness to Canadian Borrowers, exceeds twenty-five percent (25%) (the
“Concentration Limit”) of all Accounts of Canadian Borrowers or a credit limit
determined by Administrative Agent in its Permitted Discretion determined in
good faith for that Account Debtor (except that Accounts excluded from Eligible
Accounts solely by reason of this clause (xiii) shall be Eligible Accounts to
the extent of such credit limit), provided that Administrative Agent shall give
Canadian Borrowers written notice of any such credit limit; provided, however,
that such Concentration Limit shall be increased to seventy-five percent (75%)
for a Permitted Governmental Authority; and

(xvi) it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by
Administrative Agent in its Permitted Discretion determined in good faith.

Eligible Canadian Inventory shall mean Inventory of a Canadian Borrower which is
acceptable on a commercially reasonable basis to Administrative Agent in its
Permitted Discretion determined in good faith for lending purposes. Without
limiting Administrative Agent’s discretion, Administrative Agent shall, in
general, consider raw materials to be Eligible Inventory if it meets, and so
long as it continues to meet, the following requirements:

(i) it is owned by such Canadian Borrower, such Canadian Borrower has the right
to subject it to a security interest in favor of Administrative Agent and it is
subject to a first priority perfected security interest in favor of
Administrative Agent and to no other claim, lien, security interest or
encumbrance whatsoever, other than Permitted Liens set forth under
subsections (ii), (v), (vi), (vii), (ix), (x), (xi) and (xii) of such
definition;

(ii) it is located on one of the premises listed on Schedule 11.2 (or other
locations of which Administrative Agent has been advised in writing pursuant to
Section 12.2.1 hereof), such locations are within the United States or Canada
and is not in transit;

(iii) if held for sale or lease or furnishing under contracts of service, it is
free from defects which would, in Administrative Agent’s commercially reasonable
determination determined in good faith, affect its market value;

(iv) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Administrative Agent has given its prior written approval
and such Canadian Borrower has caused any such bailee, consignee, warehouseman,
processor or similar party to issue and deliver to Administrative Agent, in form
and substance reasonably acceptable to Administrative Agent, such UCC or PPSA
financing statements, warehouse receipts, waivers and other documents as
Administrative Agent shall require;

 

12



--------------------------------------------------------------------------------

(v) it complies in all material respects with all standards imposed by any
applicable governmental entity having authority over the disposition,
manufacture or use of that Inventory;

(vi) Administrative Agent has not determined in good faith, on a commercially
reasonable basis, in accordance with Administrative Agent’s customary business
practices, that it is unacceptable due to age, type, category or quantity; and

(vii) it is not Inventory (A) with respect to which any of the representations
and warranties contained in this Agreement are untrue in any material respect;
or (B) which violates any of the covenants of Canadian Borrowers contained in
this Agreement.

Eligible Chassis Inventory means all US Inventory of a US Borrower consisting of
chassis which satisfy all of the requirements of Eligible US Inventory
(including the requirement that all such chassis are fully paid for and all
titles related thereto that are in the possession of the US Borrower); provided
however that Eligible Chassis Inventory shall not exceed $1,000,000 at any time.
Borrowers covenant and agree to deliver all chassis titles to the Administrative
Agent promptly on demand and take all steps required by the Administrative Agent
to perfect the Administrative Agent’s lien thereon upon request by
Administrative Agent.

Eligible US Account shall mean an Account owing to a US Borrower which is
acceptable to Administrative Agent in its Permitted Discretion determined in
good faith for lending purposes. Without limiting Administrative Agent’s
discretion, Administrative Agent shall, in general, consider an Account to be an
Eligible Account if it meets, and so long as it continues to meet, the following
requirements:

(i) it is genuine and in all respects what it purports to be;

(ii) it is owned by such US Borrower, such US Borrower has the right to subject
it to a security interest in favor of Administrative Agent or assign it to
Administrative Agent and it is subject to a first priority perfected security
interest in favor of Administrative Agent and to no other claim, lien, security
interest or encumbrance whatsoever, other than Permitted Liens;

(iii) it arises from (A) the performance of services by such US Borrower in the
ordinary course of such Borrower’s business, and such services have been fully
performed and acknowledged and accepted by the Account Debtor thereunder; or
(B) the sale or lease of Goods by such US Borrower in the ordinary course of
such Borrower’s business, and (x) such Goods have been completed in accordance
with the Account Debtor’s specifications (if any) and delivered to the Account
Debtor, (y) such Account Debtor has not refused to accept, returned or offered
to return, any of the Goods which are the subject of such Account, and (z) such
US Borrower has possession of, or such Borrower has delivered to Administrative
Agent (at Administrative Agent’s reasonable request) shipping and delivery
receipts evidencing delivery of such Goods;

(iv) it is evidenced by an invoice rendered to the Account Debtor thereunder, is
due and payable within ninety (90) days after the date of the invoice and

 

13



--------------------------------------------------------------------------------

does not remain unpaid ninety (90) days past the invoice date thereof; provided,
however, that if more than twenty-five percent (25%) of the aggregate dollar
amount of invoices owing by a particular Account Debtor remain unpaid
ninety (90) days after the respective invoice dates thereof, then all Accounts
owing by that Account Debtor shall be deemed ineligible;

(v) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor thereunder, and it shall not be an Eligible Account to the extent
of any setoff, counterclaim, credit, allowance or adjustment by such Account
Debtor, or if it is subject to any claim by such Account Debtor denying
liability thereunder in whole or in part;

(vi) it does not arise out of a contract or order which fails in any material
respect to comply with the requirements of applicable law;

(vii) it is not an Account arising as a result of any retention maintained by an
Account Debtor to assure completion of a particular project;

(viii) it is not a billing in excess of cost or a billing for Goods fabricated
and not shipped and/or accepted by the Account Debtor;

(ix) the Account Debtor thereunder is not a director, officer, employee or agent
of a Loan Party, Parent or Affiliate of a Loan Party.

(x) other than with respect to Accounts owing by a Permitted Governmental
Authority, it is not an Account with respect to which the Account Debtor is the
United States of America or any state or local government, or any department,
agency or instrumentality thereof, unless such Borrower assigns its right to
payment of such Account to Administrative Agent pursuant to, and in full
compliance with, the Assignment of Claims Act of 1940, as amended, or any
comparable state or local law, as applicable; provided, however, that the
Administrative Agent reserves the right to require assignment of all such rights
to payment with respect to such Accounts payable by a Permitted Governmental
Authority in compliance with such laws or regulations in the future;

(xi) it is not an Account with respect to which the Account Debtor is located in
a state which requires such US Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state’s taxing authority, unless (x) such US Borrower has taken one of the
actions described in clauses (A) or (B); (y) the failure to take one of the
actions described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to Administrative
Agent’s satisfaction, that it is exempt from any such requirements under any
such state’s laws;

(xii) the Account Debtor is located within the United States of America or
Canada unless the Account is supported by a letter of credit, banker’s
acceptance, trade credit insurance or other credit support terms satisfactory to
Administrative Agent in its sole discretion;

 

14



--------------------------------------------------------------------------------

(xiii) it is not an Account with respect to which the Account Debtor’s
obligation to pay is subject to any repurchase obligation or return right, as
with sales made on a bill and hold, guaranteed sale, sale on approval, sale or
return or consignment basis;

(xiv) it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue; or (B) which violates any of the
covenants of US Borrowers contained in this Agreement;

(xv) it is not an Account which, when added to a particular Account Debtor’s
other indebtedness to US Borrowers, exceeds twenty-five percent (25%) of all
Accounts of US Borrowers or a credit limit determined by Administrative Agent in
its Permitted Discretion determined in good faith for that Account Debtor
(except that Accounts excluded from Eligible Accounts solely by reason of this
clause (xiii) shall be Eligible Accounts to the extent of such credit limit),
provided that Administrative Agent shall give US Borrowers written notice of any
such credit limit; and

(xvi) it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by
Administrative Agent in its Permitted Discretion determined in good faith.

Eligible US Inventory shall mean Inventory of a US Borrower which is acceptable
to Administrative Agent in its Permitted Discretion determined in good faith for
lending purposes. Without limiting Administrative Agent’s discretion,
Administrative Agent shall, in general, consider raw materials to be Eligible
Inventory if it meets, and so long as it continues to meet, the following
requirements:

(i) it is owned by such US Borrower, such US Borrower has the right to subject
it to a security interest in favor of Administrative Agent and it is subject to
a first priority perfected security interest in favor of Administrative Agent
and to no other claim, lien, security interest or encumbrance whatsoever, other
than Permitted Liens;

(ii) it is located on one of the premises listed on Schedule 11.2 (or other
locations of which Administrative Agent has been advised in writing pursuant to
Section 12.2.1 hereof), such locations are within the United States or Canada
and is not in transit;

(iii) if held for sale or lease or furnishing under contracts of service, it is
free from defects which would, in Administrative Agent’s commercially reasonable
determination determined in good faith, affect its market value;

(iv) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Administrative Agent has given its prior written approval
and such US Borrower has caused any such bailee, consignee, warehouseman,
processor or similar party to issue and deliver to Administrative Agent, in form
and substance acceptable to Administrative Agent, such UCC or PPSA financing
statements, warehouse receipts, waivers and other documents as Administrative
Agent shall require;

 

15



--------------------------------------------------------------------------------

(v) it is produced in compliance with the Fair Labor Standards Act and is not
subject to the “hot goods” provisions contained in 29 USC 215(a)(i), and
otherwise complies in all material respects with all standards imposed by any
applicable governmental entity having authority over the disposition,
manufacture or use of that Inventory;

(vi) Administrative Agent has not determined in good faith, in accordance with
Administrative Agent’s customary business practices, that it is unacceptable due
to age, type, category or quantity; and

(vii) it is not Inventory (A) with respect to which any of the representations
and warranties contained in this Agreement are untrue in any material respect;
or (B) which violates any of the covenants of US Borrowers contained in this
Agreement.

Environmental Laws shall mean all federal, provincial, state, district, local
and foreign laws, rules, regulations, ordinances, and consent decrees relating
to health, safety, hazardous substances, pollution and environmental matters, as
now or at any time hereafter in effect, applicable to a Borrower’s business or
facilities owned or operated by a Borrower, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes into the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

Equipment shall have the meaning ascribed to such term in the UCC and the PPSA,
as the case may be.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

Event of Default shall have the meaning set forth in Section 15 hereof.

Excess Availability shall mean, as of any date of determination by
Administrative Agent, the lesser of (i) the Total Revolving Loan Commitment less
the sum of the outstanding Revolving Loans and Letter of Credit Obligations and
(ii) the Total Revolving Loan Availability less the sum of the outstanding
Revolving Loans and Letter of Credit Obligations, in each case as of the close
of business on such date and assuming, for purposes of calculation, that all
accounts payable which remain unpaid more than forty-five (45) days after the
due dates thereof as the close of business on such date are treated as
additional Revolving Loans outstanding on such date.

Exchange Rate means the prevailing spot rate of exchange of the Administrative
Agent for the purpose of conversion of one currency to another, at or around
12:00 p.m. Chicago time on the date on which any such conversion of currency is
to be made under this Agreement.

 

16



--------------------------------------------------------------------------------

Excluded Deposit Accounts means (a) trust accounts, (b) payroll accounts,
(c) employee wage and benefit accounts, (d) health savings accounts and worker’s
compensation accounts, (e) deposit accounts or securities accounts for the sole
purpose of holding cash that serves solely as collateral or security under any
letter of credit or other obligation issued or incurred prior to the Closing
Date in the ordinary course of business, and (f) deposit accounts and securities
accounts with balances or assets which shall not at any time exceed $100,000 in
the aggregate for all such accounts at any one time.

Excluded Swap Obligation means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

Excluded Taxes shall mean (i) taxes based upon, or measured by, a Lender’s or
the Administrative Agent’s (or a branch of a Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or the Administrative Agent is organized, (b) in a jurisdiction which a
Lenders or the Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which a Lender’s or the Administrative Agent’s lending office
(or branch) in respect of which payments under this Agreement are made is
located, (ii) in the case of a Foreign Lender, any US federal withholding tax
that is imposed on amounts payable to or for the account of such Foreign Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect at the time such Foreign Lender acquires such interest in the Loan or
Commitment (or designates a new lending office), (iii) any US federal
withholding taxes imposed under FATCA, (iv) any Other Connection Taxes,
(v) withholding Taxes imposed on amounts payable to or for the account of Lender
with respect to a Loan pursuant to a law in effect on the date on which
(a) Lender acquires an interest in the Loan or Commitment, or (b) such Lender
changes its lending office, and (vi) any Canadian federal withholding Taxes
imposed on the payment as a result of having been made to a Lender or other
recipient that, at the time of making such payment, (a) is a person with which a
Borrower does not deal at arm’s length (for the purposes of the Income Tax Act
(Canada)), or (b) is a “specified shareholder” (as defined in subsection 18(5)
of the Income Tax Act (Canada)) of a Borrower or does not deal at arm’s length
(for the purposes of the Income Tax Act (Canada)) with such a “specified
shareholder”.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b) of the Code.

 

17



--------------------------------------------------------------------------------

Federal Funds Rate shall mean for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by Administrative Agent. Administrative Agent’s determination
of such rate shall be binding and conclusive absent manifest error.

Fiscal Year shall mean each twelve (12) month accounting period of Borrowers,
which ends on December 31 of each year.

Fixed Charges shall mean for any period, without duplication, (i) all scheduled
payments of principal paid in cash during the applicable period with respect to
all indebtedness of Borrowers, for borrowed money (excluding all principal
payments made on indebtedness on the Closing Date), plus (ii) all scheduled
payments of principal paid in cash during the applicable period with respect to
all Capital Lease obligations of Borrowers paid in cash, plus (iii) all
scheduled payments of interest paid in cash during the applicable period with
respect to all indebtedness of Borrowers for borrowed money including Capital
Lease obligations, plus (iv) all dividends or other distributions by Manitex to
equityholders of Manitex during the applicable period, plus (v) payments during
the applicable period paid in cash in respect of income or franchise taxes of
Borrowers.

Fixtures shall have the meaning ascribed to such term in the UCC.

Foreign Lender shall mean any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction where the Borrower is resident for tax
purposes. Under this definition, the United States of America, each State
thereof and the District of Columbia are considered to be one jurisdiction.

Foreign Subsidiary means any Subsidiary of a Loan Party that is not organized
under the laws of a jurisdiction within the United States.

FRB shall mean the Board of Governors of the Federal Reserve System or any
successor thereto.

GAAP shall mean generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

General Intangibles shall have the meaning ascribed to such term in the UCC.

Goods shall have the meaning ascribed to such term in the UCC and the PPSA, as
the case may be.

 

18



--------------------------------------------------------------------------------

Governmental Obligations shall mean noncallable direct general obligations of
the United States of America, Canada or obligations the payment of principal of
and interest on which is unconditionally guaranteed by the United States of
America or Canada.

Group shall have the meaning set forth in Section 2.4.1.

Hazardous Materials shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

Hedging Agreement shall mean any agreement with respect to any swap, collar,
cap, future, forward or derivative transaction, whether exchange traded, over
the counter or otherwise, including any involving, or settled by reference to,
one or more interest rates, currencies, commodities, equity or debt instruments,
any economic, financial or pricing index or basis, or any similar transaction,
including any option with respect to any of these transactions and any
combinations of these transactions.

Hedging Obligation shall mean, with respect to any Person, any liability of such
Person under any Hedging Agreement, including any and all cancellations, buy
backs, reversals, terminations or assignments under any Hedging Agreement.

Indemnified Liabilities shall have the meaning set forth in Section 19.4 hereof.

Instruments shall have the meaning ascribed to such term in the UCC and the
PPSA, as the case may be.

Intangibles shall the meaning ascribed to such term in the PPSA.

Interest Expense means for any period the consolidated interest expense of Loan
Parties for such period (including all imputed interest on Capital Leases).

Interest Period shall mean, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two or three thereafter as selected by a Borrower
pursuant to Section 2.4.2 or 2.4.3, as the case may be; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

19



--------------------------------------------------------------------------------

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

(c) No Borrower may select any Interest Period for a Revolving Loan which would
extend beyond the scheduled Maturity Date; and

(d) No Borrower may select any Interest Period for the Term Loan if, after
giving effect to such selection, the aggregate principal amount the Term Loan
having an Interest Period ending after any date on which an installment of the
Term Loan is scheduled to be repaid would exceed the aggregate principal amount
of the Term Loan scheduled to be outstanding after giving effect to such
repayment.

Inventory shall have the meaning ascribed to such term in the UCC.

Investment means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any of the Capital Securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, or (c) an Acquisition. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

Investment Property shall have the meaning ascribed to such term in the UCC and
the PPSA, as the case may be.

Investor shall mean collectively, MI Convert Holdings LLC, a Delaware limited
liability company, and Invemed Associates LLC, a New York limited liability
company.

Investor Note Purchase Agreement shall mean the Note Purchase Agreement dated as
of January 7, 2015, by and between Manitex International and Investor.

Investor Subordinated Note means that certain unsecured subordinated convertible
note dated as of January 7, 2015 in the maximum aggregate amount of $15,000,000
payable by Manitex International to the Investor.

Investor Subordination Agreement means that certain Subordination Agreement of
even date herewith between Administrative Agent and Investor, as amended,
modified or restated from time to time.

L/C Application shall mean with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
L/C Issuer at the time of such request for the type of Letter of Credit
requested.

L/C Issuer shall mean PrivateBank in its capacity as the issuer of Letters of
Credit hereunder, any Affiliate of PrivateBank that may issue Letters of Credit
hereunder, or any other financial institution that Administrative Agent may
cause to issue Letters of Credit hereunder, and each of their successors and
assigns.

 

20



--------------------------------------------------------------------------------

Lender shall have the meaning set forth in the preamble of this Agreement.
References to the “Lenders” shall include the L/C Issuer(s); for purposes of
clarification only, to the extent that PrivateBank (or any successor L/C Issuer)
may have any rights or obligations in addition to those of the other Lenders due
to its status as L/C Issuer, its status as such will be specifically referenced.
In addition to the foregoing, for the purpose of identifying the Persons
entitled to share in the Collateral and the proceeds thereof under, and in
accordance with the provisions of, this Agreement and the Collateral Documents,
the term “Lender” shall include Affiliates of a Lender providing a Bank Product.

Lender Party shall have the meaning set forth in Section 19.4 hereof.

Letter of Credit shall mean any Letter of Credit issued on behalf of a US
Borrower in accordance with this Agreement.

Letter of Credit Obligations shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit issued on
behalf of any US Borrower, and (ii) the aggregate unreimbursed amount of all
drawn Letters of Credit issued on behalf of any US Borrower not already
converted to Loans hereunder.

Letter-of-Credit Right shall have the meaning ascribed to such term in the UCC.

LIBOR Loans shall mean the Loans bearing interest with reference to the LIBOR
Rate.

LIBOR Office shall mean with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of a Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate shall mean a rate of interest equal to (i) the per annum rate of
interest published by ICE Benchmark Administration Limited (or its successor) at
which United States dollar deposits for a period equal to the relevant Interest
Period are offered in the London Interbank Eurodollar market at 11:00 A.M.
(London time) two (2) Business Days prior to the commencement of such Interest
Period (or three (3) Business Days prior to the commencement of such Interest
Period if banks in London, England were not open and dealing in offshore United
States dollars on such second preceding Business Day), as displayed in the
Bloomberg Financial Markets system (or other authoritative source selected by
Administrative Agent in its sole discretion), divided by (ii) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by Administrative Agent in its sole and absolute
discretion. Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error and shall remain fixed during such Interest
Period. If at any time the LIBOR Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

Lift Ventures shall mean Lift Ventures LLC, a Delaware limited liability
company.

Loan Documents shall mean all agreements, instruments and documents, including,
without limitation, guaranties, mortgages, trust deeds, pledges, powers of
attorney, consents,

 

21



--------------------------------------------------------------------------------

assignments, contracts, notices, security agreements, leases, financing
statements, Hedging Agreements, Bank Product Agreements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of a
Borrower or any other Person and delivered to Administrative Agent or any Lender
or to any parent, Affiliate or Subsidiary of Administrative Agent or any Lender
in connection with the Obligations or the transactions contemplated hereby, as
each of the same may be amended, modified or supplemented from time to time.

Loan Party shall mean each Borrower, and each other person who is or shall
become primarily or secondarily liable for any of the Obligations.

Loans shall mean all loans and advances made by Administrative Agent and Lenders
to or on behalf of Borrowers hereunder.

Lockbox and Lockbox Account shall have the meanings set forth Section 8.1
hereof.

Master Letter of Credit Agreement shall mean, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form being used by the L/C Issuer at such time.

Material Adverse Effect shall mean (i) a material adverse change in, or a
material adverse effect on the business, property, assets, or operations of the
Loan Parties taken as a whole, (ii) a material impairment of the ability of any
Loan Parties taken as a whole to perform any of obligations under this Agreement
and the other Loan Documents in any material respect, (iii) a material adverse
effect upon a material portion of the Collateral, or (iv) a material impairment
of (a) the enforceability or priority of Administrative Agent’s liens upon a
material portion of the Collateral or (b) the legality, validity, binding effect
or enforceability of this Agreement and the other Loan Documents, in each case
as determined by Administrative Agent in its Permitted Discretion, determined in
good faith; provided, however, that none of the following shall constitute, or
shall be considered in determining whether there has occurred, and no event,
circumstance, change or effect resulting from or arising out of any of the
following shall constitute, a Material Adverse Effect: (A) the failure, in and
of itself, of the Company to meet any published or internally prepared estimates
of revenues, earnings or other financial projections, performance measures or
operating statistics; and (B) a decline in the price, or a change in the trading
volume, of Manitex International’s common stock on any national stock exchange.

Maturity Date shall mean July 20, 2019.

Maximum Aggregate Loan Amount shall mean Forty-Five Million and No/100 Dollars
($45,000,000).

Money shall have the meaning ascribed to such term in the PPSA.

Mortgages shall mean the mortgages, deeds of trust or analogous documents
heretofore or hereafter executed by a Loan Party in favor of Administrative
Agent, for its benefit and the benefit of Lenders, by which such Loan Party has
granted to Administrative Agent, as security for the Liabilities, a lien upon
the real property of such Loan Party together with all mortgages, deeds of trust
and comparable documents now or at any time hereafter securing the whole or any
part of the Obligations.

 

22



--------------------------------------------------------------------------------

Non-Consenting Lender shall have the meaning set forth in Section 20.1 hereof.

Non-U.S. Participant shall have the meaning set forth in Section 4.4(d) hereof.

Note shall have the meaning set forth in Section 2.6 hereof.

Notice of Borrowing shall have the meaning set forth in Section 2.4.2 hereof.

Notice of Conversion/Continuation shall have the meaning set forth in
Section 2.4.3 hereof.

Obligations shall mean, collectively, all US Obligations and all Canadian
Obligations.

OFAC shall have the meaning set forth in Section 12.11 hereof.

Other Connection Taxes shall mean, with respect to any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder or under any other Loan Document, Taxes imposed as a result
of a present or former connection between such Lender or recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Lender or recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

Overadvance shall have the meaning set forth in Section 2.1.2 hereof.

Parent shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of a Borrower and, if a Borrower is a partnership, the
general partner of such Borrower.

Participant shall have the meaning set forth in Section 19.1.2 hereof.

PBGC shall have the meaning set forth in Section 12.2.5 hereof.

Permitted Discretion means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

Permitted Governmental Authority shall mean any of: (i) the United Nations,
(ii) the North Atlantic Treaty Organization, (iii) the Canadian Department of
National Defence, (iv) the Province of Ontario, Canada, (v) the Canadian
Commercial Corporation, (vi) any branch of the United States military, or
(vii) the United State Defense Logistics Agency.

Permitted Guarantee Obligations shall mean

(i) any guarantees in favor of the Administrative Agent or any Lender,

 

23



--------------------------------------------------------------------------------

(ii) the unsecured guaranties from Manitex International in support of the
indebtedness of CVS Ferrari S.R.L. to foreign banks, including but not limited
to such guaranties existing on September 30, 2014, provided that such guarantee
obligation shall not to exceed the lesser of $9,000,000 or the amount of such
foreign indebtedness of CVS Ferrari S.R.L., and

(iii) the performance guaranty provided by Manitex International in support of
LiftKing Canada’s military contract.

Permitted Investments shall mean with respect to any Person:

(i) Governmental Obligations;

(ii) Obligations of a state or commonwealth of the United States or the
obligations of the District of Columbia or any possession of the United States,
or any political subdivision of any of the foregoing, which are described in
Section 103(a) of the Internal Revenue Code and are graded in any of the highest
three (3) major grades as determined by at least one Rating Agency; or secured,
as to payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one Rating Agency;

(iii) Investments in obligations issued by the Government of Canada, or an
instrumentality or agency of Canada, maturing within 365 days of the date of
acquisition of such obligation, and guaranteed fully as to principal, premium,
if any, and interest by the Government of Canada;

(iv) Investments in certificates of deposits issued or acceptances accepted by
or guaranteed by any bank to which the Bank Act (Canada) applies or by any
company licensed to carry on the business of a trust company in one or more
provinces of Canada or by the bank or trust company organized under the laws of
the United States or any state thereof or the District of Columbia whose
deposits are insured by the Federal Deposit Insurance Corporation and whose
reported capital and surplus equal at least $250,000,000 or the Equivalent
Amount in Canadian Dollars with respect to such Investments in Canada, provided
that such minimum capital and surplus requirement shall not apply to demand
deposit accounts maintained by any Credit Party in the ordinary course of
business, maturing within 365 days of the date of purchase;

(v) Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies in Canada or
the United States, as applicable, and which matures within 270 days after the
date of issue;

(vi) Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, or Canadian government securities, the market value of
which must be maintained at levels at least equal to the amounts advanced; and

(vii) Any fund or other pooling arrangement which exclusively purchases and
holds the investments itemized in (i) through (vi) above.

 

24



--------------------------------------------------------------------------------

Permitted Liens shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which the applicable Borrower has
maintained adequate reserves; (ii) liens or security interests in favor of
Administrative Agent; (iii) liens for Taxes, assessments and governmental
charges not yet due and payable or which are being contested in good faith and
by appropriate proceedings and the applicable Borrower is in compliance with
clauses (i) and (iii) of Section 12.8 hereof; (iv) zoning restrictions and
easements, licenses, covenants and other restrictions affecting the use of real
property that do not individually or in the aggregate have a material adverse
effect on the applicable Borrower’s ability to use such real property for its
intended purpose in connection with such Borrower’s business; (v) liens in
connection with purchase money indebtedness and capitalized leases otherwise
permitted pursuant to this Agreement, provided, that such liens attach only to
the assets the purchase of which was financed by such purchase money
indebtedness or which are the subject of such capitalized leases; (vi) liens set
forth on Schedule 1; (vii) liens specifically permitted by Required Lenders in
writing; (viii) involuntary liens securing amounts less than $1,000,000 and
which are released or for which a bond acceptable to Administrative Agent in its
Permitted Discretion, determined in good faith, has been posted within
twenty (20) days of its creation; (ix) normal and customary rights of setoff
upon deposits of cash in favor of banks or other depository institutions holding
such deposits; (x) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA, (xi) Rental Fleet
Debt Liens; and (xii) liens incurred in the ordinary course of business to
secure the performance of statutory obligations arising in connection with
progress payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of
business.

Person shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States or
Canadian government (whether federal, provincial, state, county, city, municipal
or otherwise), including, without limitation, any instrumentality, division,
agency, body or department thereof.

Plan shall have the meaning set forth in Section 12.2.5 hereof.

PPSA means the Personal Property Security Act (Ontario), as such legislation may
be amended or replaced from time to time.

Pre-Settlement Determination Date shall have the meaning set forth in
Section 2.9 hereof.

Prime Rate shall mean, for any day, the rate of interest in effect for such day
as publicly announced from time to time by Administrative Agent as its prime
rate (whether or not such rate is actually charged by Administrative Agent),
which is not intended to be Administrative Agent’s lowest or most favorable rate
of interest at any one time. Any change in the Prime Rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

 

25



--------------------------------------------------------------------------------

PrivateBank shall have the meaning set forth in the preamble hereof.

Pro Rata Share shall mean:

(a) with respect to a Lender’s obligation to make Revolving Loans, participate
in Letters of Credit, reimburse the L/C Issuer(s), and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Total Revolving Loan Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Revolving Loan Commitment, by
(ii) the Total Revolving Loan Commitment and (y) from and after the time the
Total Revolving Loan Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Loans (after settlement and repayment of all Swing Line
Loans and Agent Advances by the Lenders) by (ii) the aggregate unpaid principal
amount of all Revolving Loans;

(b) with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Loan Commitment by (ii) the
Total Revolving Loan Commitment of all Lenders; provided that in the event the
Commitments have been terminated or reduced to zero, Pro Rata Share shall be the
percentage obtained by dividing (A) the principal amount of such Lender’s
Revolving Loans (after settlement and repayment of all Swing Line Loans and
Agent Advances by the Lenders), by (B) the principal amount of all outstanding
Revolving Loans.

Proceeds shall have the meaning ascribed to such term in the UCC and the PPSA,
as the case may be.

Receiver shall have the meaning set forth in Section 16.2 hereof.

Register shall have the meaning set forth in Section 19.2 hereof.

Regulation D shall mean Regulation D of the FRB.

Regulation U shall mean Regulation U of the FRB.

Rental Fleet Debt shall mean the indebtedness or Capital Lease obligations of a
Borrower pursuant to a lease or purchase agreement to incurred finance the
acquisition of equipment or vehicle chassis, whether pursuant to a loan or a
Capital Lease, provided that both at the time of and immediately after giving
effect to the incurrence thereof (i) no Default or Event of Default shall have
occurred and be continuing, (ii) the aggregate amount of all such Rental Fleet
Debt at any one time outstanding in respect of equipment shall not exceed
$4,000,000, or the equivalent amount in Canadian Dollars, and (iii) any renewals
or refinancings of such Debt shall be on terms substantially the same or better
than those in effect at the time of the original incurrence of such
indebtedness.

Rental Fleet Debt Liens shall mean liens securing Rental Fleet Debt; provided
that (i) any such lien is created solely for the purpose of securing
indebtedness representing or incurred to finance the cost of the acquisition of
the item of property subject thereto, (ii) the principal amount of the
indebtedness secured by any such lien shall at no time exceed 100% of the sum of
the purchase price or cost of the applicable property, equipment or improvements
and the related

 

26



--------------------------------------------------------------------------------

costs and charges imposed by the vendors thereof, and (iii) the lien does not
cover any property other than the equipment or vehicle chassis acquired; for the
avoidance of doubt, notice filings made by lessors with respect to operating
lease obligations with respect to a lease of equipment or vehicle chassis shall
be specifically permitted.

Representative shall mean Manitex International.

Required Lenders shall mean, at any time, (i) if there are less than three (3)
Lenders, all Lenders and (ii) at all other times, Lenders whose Pro Rata Shares
in the aggregate exceed 66 2⁄3% as determined pursuant to clause (ii) of the
definition of Pro Rata Shares provided, that the Pro Rata Shares held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lender.

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Plan to meet
the minimum funding standards of Section 412 of the Code (without regard to
whether the Plan is a plan described in Section 4021(a)(2) of ERISA) or under
Section 302 of ERISA.

Revolving Loan Commitment of any Lender shall mean the amount set forth next to
such Lender’s name on Annex 1, except as such amount may, during the existence
of an Event of Default, be decreased by the Required Lenders in their sole
discretion.

Revolving Loans shall have the meaning set forth in Section 2.1 hereof.

Securities shall have the meaning ascribed to such term in the PPSA.

Securities Entitlement shall have the meaning ascribed to such term in the PPSA.

Senior Leverage Ratio shall have the meaning set forth in Section 14.2 hereof.

Settlement Date shall have the meaning set forth in Section 2.9 hereof.

Subordinated Debt means (i) the Investor Subordinated Note, (ii) Terex
Subordinated Note and (iii) any unsecured debt of the Borrowers that has
subordination terms, covenants, pricing and other terms that have been approved
in writing by the Required Lenders in their sole discretion.

Subordinated Debt Documents means (i) the Investor Subordination Agreement,
(ii) the Terex Subordination Agreement, and (iii) all other documents and
instruments relating to the Subordinated Debt and all amendments and
modifications thereof approved by Administrative Agent in its sole discretion.

Subsidiary shall mean, with respect to any Person, a corporation of which such
Person owns, directly or indirectly, more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
stock of any other class of such corporation shall have or might have voting
power by reason of the happening of any contingency) and any partnership,

 

27



--------------------------------------------------------------------------------

joint venture or limited liability company of which more than fifty
percent (50%) of the outstanding equity interests are at the time, directly or
indirectly, owned by such Person or any partnership of which such Person is a
general partner. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Borrowers.
Notwithstanding the foregoing, ASV and Lift Ventures shall not be deemed to be
Subsidiaries for purposes of this Agreement.

Supporting Obligations shall have the meaning set forth in the UCC.

Swap Obligation means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act, as amended from
time to time.

Swing Line Lender means PrivateBank.

Swing Line Loan means, collectively, all US Swing Line Loans.

Tangible Chattel Paper shall have the meaning ascribed to such term in the UCC.

Taxes shall mean any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding the Excluded Taxes.

Terex shall mean Terex Corporation, a Delaware corporation.

Terex Subordinated Note shall mean that certain unsecured subordinated
convertible promissory note dated as of December 19, 2014 in the maximum amount
of $7,500,000, the proceeds of which were utilized to finance a portion of the
purchase by Manitex International of 51% of the Capital Securities in ASV from
Terex.

Terex Subordination Agreement means that certain Subordination Agreement of even
date herewith between Administrative Agent and Terex, as amended, modified or
restated from time to time.

Termination Event means, with respect to a Plan that is subject to Title IV of
ERISA, (a) a Reportable Event, (b) the withdrawal of a Borrower or any other
member of the Controlled Group from such Plan during a plan year in which a
Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate the Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Pension Plan or (e) any event or condition
that might constitute grounds under Section 4042 of ERISA for the termination
of, or appointment of a trustee to administer, such Plan.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Plans, determined as of the then most recent
valuation date for each Plan, using PBGC actuarial assumptions for single
employer plan terminations.

 

28



--------------------------------------------------------------------------------

Total Revolving Loan Availability shall mean an amount up to the lesser of
(A) the sum of (i) the Canadian Revolving Loan Availability plus (ii) the US
Revolving Loan Availability or (B) Forty-Five Million Dollars in the aggregate
for all Borrowers, whichever is less.

Total Revolving Loan Commitment shall mean an amount equal to Forty-Five Million
and No/100 Dollars ($45,000,000.00).

UCC shall mean the Uniform Commercial Code as in effect in the State of
Illinois.

Unfunded Liability shall mean the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all assets allocable to those benefits, all determined as of the then
most recent valuation date for each Plan, using PBGC actuarial assumptions for
single employer plan terminations.

Unused Line Fee shall have the meaning set forth in Section 4.3.3 hereof.

US Dollars or $ means lawful currency of the United States of America.

US Obligations shall mean any and all obligations, liabilities and indebtedness
of each US Loan Party to Administrative Agent and each Lender or to any
Affiliate of a Lender of any and every kind and nature pursuant to any Loan
Document, howsoever created, arising or evidenced and howsoever owned, held or
acquired, whether now or hereafter existing, whether now due or to become due,
whether primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance and Bank Product
Obligations), whether several, joint or joint and several; provided, however,
that the US Obligations shall not include Excluded Swap Obligations.

US Revolving Loan Availability shall mean with respect to Borrowers an amount up
to the lesser of the sum of the following sublimits: (i) up to eighty-five
percent (85%) of the face amount (less maximum discounts, credits and allowances
which may be taken by or granted to Account Debtors in connection therewith in
the ordinary course of Borrowers’ business) of US Borrowers’ Eligible US
Accounts (it being understood and agreed that such advance rate shall be reduced
by one (1) percentage point for each whole or partial percentage point by which
Dilution (as determined by Administrative Agent in good faith based on the
results of the most recent twelve (12) month period for which Administrative
Agent has conducted a field audit of Borrowers) exceeds five percent (5%)), plus
(ii) up to fifty percent (50%) of the lower of cost or market value of US
Borrowers’ Eligible US Inventory and Eligible Chassis Inventory up to a maximum
aggregate amount of Twenty-Five Million Dollars ($25,000,000), plus (iii) up to
eighty percent (80%) of the lower of cost or market value of US Borrowers’ Used
Equipment Purchased for Resale or Rent up to a maximum aggregate amount of Two
Million Dollars ($2,000,000), plus (iv) lesser of (x) eighty-five percent (85%)
of Eligible Bill and Hold Receivables of the US Borrowers and (y) $10,000,000
minus the aggregate amount of Eligible Bill and Hold Receivables of the Canadian
Borrower, minus (v) such reserves as Administrative Agent elects, in its
Permitted Discretion, determined in good faith, to establish from time to time,
including, without limitation, reserves with respect to Bank Products
Obligations and Hedging Obligations.

US Revolving Loans shall have the meaning specified in Section 2.1.1 hereof.

 

29



--------------------------------------------------------------------------------

US Revolving Note shall have the meaning set forth in Section 2.5 hereof.

US Swing Line Availability means the lesser of (a) the US Swing Line Commitment
Amount and (b) the amount by which the lesser of (x) US Revolving Loan
Availability and (y) the total amount of the US Revolving Loan Commitment that
exceeds the sum of the outstanding US Revolving Loans plus US Letter of Credit
Obligations.

US Swing Line Commitment Amount means $5,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

US Swing Line Loan is defined in Section 2.2.

USA Patriot Act shall have the meaning set forth in Section 19.3 hereof.

Used Equipment Purchased for Resale or Rent shall mean all used equipment held
by the Borrowers as inventory for the purpose of reselling or renting which is
acceptable to Administrative Agent in its Permitted Discretion.

 

SECTION 2

LOANS.

2.1 Revolving Loans. Subject to the terms and conditions of this Agreement and
the other Loan Documents, prior to the Maturity Date, each Lender shall, absent
the occurrence and continuance of an Event of Default, make its Pro Rata Share
of revolving loans and advances (the “Revolving Loans”) in an amount up to its
Revolving Loan Commitment upon request of the Representative; provided that the
aggregate unpaid principal balance of the US Revolving Loans plus the amount of
any US Swing Line Loans outstanding plus the amount of the Canadian Loans at
such time shall not at any time exceed the lesser of (i) the Total Revolving
Loan Availability minus the Letter of Credit Obligations and (ii) the aggregate
amount of the Revolving Loan Commitment minus the Letter of Credit Obligations
(the “Maximum Available Loan Amount”). Further, the outstanding aggregate amount
of Canadian Loans shall not exceed the Canadian Revolving Loan Sublimit at any
time. All US Revolving Loans and Canadian Revolving Loans shall be made in US
Dollars and shall be utilized solely for (i) operations of the Borrowers and
(ii) for intercompany loans, including between US Borrowers and Canadian
Borrowers.

2.1.1 Repayments of Overadvances; Overadvances.

(a) The aggregate unpaid principal balance of the US Revolving Loans plus the
amount of US Swing Line Loans outstanding at any such time shall not at any time
exceed the lesser of (i) US Revolving Loan Availability minus the US Letter of
Credit Obligations and (ii) the aggregate amount of the US Revolving Loan
Commitment minus the US Letter of Credit Obligations.

(b) The aggregate unpaid principal balance of the Canadian Revolving Loans
outstanding at any such time shall not at any time exceed the lesser of
(i) Canadian Revolving Loan Availability minus the Canadian Letter of Credit
Obligations and (ii) the Canadian Revolving Loan Sublimit.

 

30



--------------------------------------------------------------------------------

If at any time the principal amount of the outstanding Revolving Loans for
either the US Revolving Loan Commitment or the Canadian Revolving Loan Sublimit
exceeds either the US or Canadian Revolving Loan Availability, as applicable, or
the total amount of such Revolving Loan Commitment, in each case, minus the
applicable Letter of Credit Obligations under such Revolving Loan Commitment, as
applicable, or any portion of the Revolving Loans and Letter of Credit
Obligations exceeds any applicable sublimit within the Revolving Loan
Availability for such Revolving Loan Commitment or sublimit, as applicable,
Borrowers shall immediately, and without the necessity of demand by
Administrative Agent, pay to Administrative Agent such amount as may be
necessary to eliminate such excess and Administrative Agent shall apply such
payment to the applicable Revolving Loans outstanding under the applicable
Revolving Loan Commitment or sublimit, as applicable, to eliminate such excess;
provided that Administrative Agent may, in its sole discretion, permit such
excess (the “Overadvance”) to remain outstanding and continue to cause Revolving
Loans to be advanced to Borrowers (including by the Swing Line Lender) without
the consent of any Lender for a period of up to thirty (30) calendar days, so
long as (i) the amount of the Overadvances does not exceed at any time Five
Million Dollars ($5,000,000) in the aggregate, (ii) the aggregate outstanding
principal balance of the US Revolving Loans or Canadian Revolving Loans, as
applicable, does not exceed the total amount of the applicable Revolving Loan
Commitment, and (iii) Administrative Agent has not been notified by Required
Lenders to cease making such Revolving Loans. If any Overadvance is not repaid
in full within thirty (30) days after the initial occurrence of such
Overadvance, no future advances may be made to Borrower without the consent of
Required Lenders until the Overadvance is repaid in full.

2.1.2 Agent Advances. Subject to the limitations set forth in this subsection,
Administrative Agent is hereby authorized by Borrowers and Lenders, from time to
time in Administrative Agent’s sole discretion (and subject to the terms of this
paragraph, the making of each Agent Advance shall be deemed to be a request by
Borrowers and the Lenders to make such Agent Advance), (i) after the occurrence
of an Event of Default or an event which, with the passage of time or giving of
notice, will become an Event of Default, or (ii) at any time that any of the
other applicable conditions precedent set forth in Section 17.2 hereof have not
been satisfied (including without limitation the conditions precedent that the
aggregate principal amount of all outstanding Revolving Loans and Letter of
Credit Obligations under the Revolving Loan Commitment do not exceed Total
Revolving Loan Availability under the Revolving Loan Commitment), to make
Revolving Loans to Borrowers on behalf of Lenders which Administrative Agent, in
its Permitted Discretion, determined in good faith deems necessary or desirable
(A) to preserve or protect the business conducted by any Loan Party, the
Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any amount chargeable to any Borrower pursuant to the terms of this
Agreement or the other Loan Documents (any of the advances described in this
subsection being hereafter referred to as “Agent Advances”); provided, that
(x) the outstanding aggregate amount of Agent Advances does not exceed at any
time Two Million Dollars ($2,000,000), (y) the aggregate outstanding principal
balance of the Revolving Loans and Letter of Credit Obligations under the
Revolving Loan Commitment does not exceed the total aggregate amount of the
Total Revolving Loan Commitment, and (z) Administrative Agent has not been
notified by Required Lenders to cease making such Agent Advances. For all
purposes in this Agreement, Agent Advances shall be treated as Revolving Loans
under the Revolving Loan Commitment specified by Administrative Agent and shall
constitute Base Rate Loans. Agent Advances shall be repaid on demand by
Administrative Agent.

 

31



--------------------------------------------------------------------------------

2.2 Reserved.

2.3 Swing Line Facilities.

(a) Administrative Agent shall notify the Swing Line Lender upon Administrative
Agent’s receipt of any Notice of Borrowing requesting a US Swing Line Loan.
Subject to the terms and conditions hereof, the Swing Line Lender may, in its
sole discretion, make available from time to time until the Maturity Date,
advances under the US Revolving Loan Commitment (each, a “US Swing Line Loan”)
in accordance with any such notice, notwithstanding that after making a
requested US Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata Share
of the US Revolving Loans, participation interests in US Letters of Credit and
all outstanding US Swing Line Loans, may exceed the Swing Line Lender’s Pro Rata
Share of the Revolving Loan Commitment. The provisions of this Section 2.3.1
shall not relieve Lenders of their obligations to make Revolving Loans under
Section 2.1; provided that if the Swing Line Lender makes a US Swing Line Loan
pursuant to any such notice, such US Swing Line Loan shall be in lieu of any US
Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice. The aggregate amount of US Swing Line Loans outstanding shall not exceed
at any time US Swing Line Availability. Until the Maturity Date, Borrowers may
from time to time borrow, repay and reborrow under this Section 2.3. Each US
Swing Line Loan shall be made pursuant to a Notice of Borrowing delivered by US
Borrowers to Administrative Agent in accordance with this Section. Any such
notice must be given no later than 11:00 A.M., Chicago time, on the Business Day
of the proposed US Swing Line Loan. Unless the Swing Line Lender has received at
least one Business Day’s prior written notice from the Required Lenders
instructing it not to make a US Swing Line Loan, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in
Section 17.2, be entitled to fund that US Swing Line Loan, and to have Lenders
settle in accordance with Section 2.9(a) or purchase participating interests in
accordance with Section 2.9(b). Notwithstanding any other provision of this
Agreement or the other Loan Documents, each US Swing Line Loan shall constitute
a Base Rate Loan. US Borrowers shall repay the aggregate outstanding principal
amount of each US Swing Line Loan upon demand therefor by Administrative Agent.

(b) The entire unpaid balance of each US Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Maturity Date if not sooner paid in full.

2.4 Loan Procedures.

2.4.1 Various Types of Loans. Each Revolving Loan shall be either a Base Rate
Loan or a LIBOR Loan (each a “type” of Loan), as Borrowers shall specify in the
related notice of borrowing or conversion pursuant to Section 2.4.2 or 2.4.3.
LIBOR Loans having the same Interest Period which expire on the same day are
sometimes called a “Group” or collectively “Groups.” Base Rate Loans and LIBOR
Loans may be outstanding at the same time, provided that not more than four (4)
different Groups of LIBOR Loans shall be outstanding at any one time.

 

32



--------------------------------------------------------------------------------

2.4.2 Borrowing Procedures.

(a) The Representative shall give written notice (each such written notice, a
“Notice of Borrowing”) substantially in the form of Exhibit B or telephonic
notice (followed immediately by a Notice of Borrowing) to Administrative Agent
of each proposed Base Rate or LIBOR borrowing not later than (a) in the case of
a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least three (3) Business Days prior to the proposed date of such borrowing.
Each such notice shall be effective upon receipt by Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing, in the
case of a LIBOR borrowing, the initial Interest Period therefor, whether such
Revolving Loan will be a Canadian Revolving Loan or a US Revolving Loan, and,
for purposes of all Canadian Loans, whether the proceeds of such Canadian
Revolving Loan will be funded to the Canadian Operating Account or to the
Canadian Domestic Operating Account. Each borrowing shall be on a Business Day.
Each LIBOR borrowing shall be in an aggregate amount of at least $1,000,000 and
an integral multiple of at least $500,000.

(b) Borrowers hereby authorize Administrative Agent in its sole discretion, to
advance: (i) US Revolving Loans as Base Rate Loans to pay any Obligations
(whether principal, interest, fees or other charges when due), and any such
Obligations becoming due shall be deemed a request for a Base Rate borrowing of
a US Revolving Loan on the due date, in the amount of such Obligations; and
(ii) Canadian Revolving Loans as Canadian Base Rate Loans to pay any Canadian
Obligations whether principal, interest, fees or other charges when due), and
any such Canadian Obligations becoming due shall be deemed a request for a Base
Rate borrowing of a Canadian Revolving Loan on the due date, in the amount of
such Canadian Obligations. The proceeds of such US Revolving Loans shall be
disbursed as direct payment of the relevant Obligation as determined by
Administrative Agent. The proceeds of such Canadian Revolving Loans shall be
disbursed as direct payment of the relevant Canadian Obligation. In addition,
Administrative Agent may, at its option, charge such Obligations against any
operating, investment or other account of any Borrower maintained with
Administrative Agent or any of its Affiliates.

2.4.3 Conversion and Continuation Procedures. (a) Subject to Section 2.4.1, the
Representative may, upon irrevocable written notice to Administrative Agent in
accordance with clause (b) below:

(i) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $1,000,000 and a higher integral multiple of
$500,000) into Loans of the other type; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an aggregate amount not less than $1,000,000 or a higher integral
multiple of $500,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans under the applicable
Revolving Loan Commitment under which such LIBOR Loan was advanced shall be at
least $1,000,000 and an integral multiple of $500,000.

 

33



--------------------------------------------------------------------------------

(b) The Representative shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit C or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to Administrative Agent of each proposed conversion or continuation not later
than (i) in the case of conversion into Base Rate Loans, 11:00 A.M., Chicago
time, on the proposed date of such conversion, and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three (3) Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

(i) the proposed date of conversion or continuation;

(ii) the aggregate amount of Loans to be converted or continued;

(iii) the type of Loans resulting from the proposed conversion or continuation;
and

(iv) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c) If upon the expiration of any Interest Period applicable to LIBOR Loans,
Representative has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, Borrowers shall be deemed to have elected to
reborrow such LIBOR Loans as LIBOR Loans with an Interest Period of one month
effective on the last day of such Interest Period.

Any conversion of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall be subject to Section 4.2.4.

2.5 Repayments. The Revolving Loans and all other Obligations shall be repaid on
the Maturity Date.

2.5.1 Making of Payments. All payments of principal or interest on the Note(s),
and of all fees, shall be made by Borrowers to Administrative Agent in
immediately available funds in US Dollars at the office specified by
Administrative Agent not later than noon, Chicago time, on the date due; and
funds received after that hour shall be deemed to have been received by
Administrative Agent on the following Business Day. Subject to Section 2.7 and
Section 2.8 and Section 2.9 hereof, Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by
Administrative Agent for the account of such Lender. All payments under
Section 4.2.1 shall be made by Borrowers directly to the Lender entitled thereto
without setoff, counterclaim or other defense.

2.5.2 Application of Certain Payments. So long as no Default or Event of Default
has occurred and is continuing, payments matching specific scheduled payments
then due shall be applied to those scheduled payments under each applicable
Note. After the occurrence and during the continuance of a Default or an Event
of Default, all amounts collected or received by Administrative Agent or any
Lender as proceeds from the sale of, or other

 

34



--------------------------------------------------------------------------------

realization upon, all or any part of the Collateral shall be applied as
Administrative Agent shall determine in its discretion or, in the absence of a
specific determination by Administrative Agent in the order set forth in
Section 16.2. Concurrently with each remittance to any Lender of its share of
any such payment, Administrative Agent shall advise such Lender as to the
application of such payment.

2.5.3 Setoff. With respect to all amounts owing by the Borrowers and each other
Loan Party, each Borrower, for itself and each other Loan Party, agrees that
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, each Borrower, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, Administrative Agent and each Lender may apply to the payment of any
Obligations of Borrowers and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of
Borrowers and each other Loan Party then or thereafter with Administrative Agent
or such Lender. The exercise of the right to setoff shall be subject to the
provisions of Section 18.12.

2.5.4 Proration of Payments. Except as provided in Section 2.8, if any Lender
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset or otherwise), on account of (a) principal of or interest
on any Loan (but excluding (i) any payment pursuant to Section 4.2 or 19.1 and
(ii) payments of interest on any Affected Loan) or (b) its participation in any
Letter of Credit in excess of its applicable Pro Rata Share of payments and
other recoveries obtained by all Lenders on account of principal of and interest
on the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans (or
sub-participations in Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of the other Lenders; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.

2.6 Notes. The Loans shall, in each Lender’s sole discretion, be evidenced by
one or more promissory notes in form and substance satisfactory to such Lender
evidencing all Revolving Loans. However, if such Loans are not so evidenced,
such Loans may be evidenced solely by entries upon the books and records
maintained by Administrative Agent.

2.7 Recordkeeping. Administrative Agent shall record in its records the date and
amount of each Loan made by Administrative Agent, each repayment or conversion
thereof and, in the case of each LIBOR Loan, the dates on which each Interest
Period for such Loan shall begin and end. The aggregate unpaid principal amount
so recorded shall be rebuttably presumptive evidence of the principal amount of
the Loans owing and unpaid. The failure to so record any such amount or any
error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrowers hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.

 

35



--------------------------------------------------------------------------------

2.8 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

2.8.1 fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 4.3.3 and the Borrower
shall not be required to pay any such fees to such Defaulting Lender;

2.8.2 if any Swing Line Loans, Agent Advances or Letters of Credit are
outstanding at the time that a Lender becomes a Defaulting Lender then:

(a) all or any part of the Defaulting Lender’s obligation to participate in
Swing Line Loans, Agent Advances and participate in Letters of Credit shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares as determined pursuant to clause (a) of the definition of “Pro
Rata Share” but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Loans and participations in Letter of Credit Obligation plus such
Defaulting Lender’s obligation to participate in Swing Line Loans, Agent
Advances and participate in Letters of Credit does not exceed the total of all
non-Defaulting Lenders’ Revolving Loan Commitments and (y) the conditions set
forth in Section 17.2 are satisfied at such time; and

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by Administrative Agent (x) first, prepay such Defaulting Lender’s
outstanding obligation to participate in Swing Line Loans and Agent Advances and
(y) second, Cash Collateralize such Defaulting Lender’s obligation to
participate in Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (a) above) in accordance with the procedures set
forth in Section 3.4 for so long as such obligation to participate in Letters of
Credit is outstanding;

(c) if the Borrowers Cash Collateralize any portion of such Defaulting Lender’s
obligation to participate in Letters of Credit pursuant to Section 3.4, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.1 with respect to such Defaulting Lender’s obligation to
participate in Letters of Credit during the period such Defaulting Lender’s
obligation to participate in Letters of Credit is Cash Collateralized;

(d) if the obligation to participate in Letters of Credit of the non-Defaulting
Lenders is reallocated pursuant to this Section 2.8.2, then the fees payable to
the Lenders pursuant to Section 4.3.2 and Section 4.3.3 and shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares (as determined
pursuant to clause (a) of the definition of “Pro Rata Share”); or

(e) if any Defaulting Lender’s obligation to participate in Letters of Credit is
neither Cash Collateralized nor reallocated pursuant to Section 2.8.2, then,
without prejudice to any rights or remedies of any L/C Issuer or any Lender
hereunder, all letter of credit fees payable under Section 3.1 with respect to
such Defaulting Lender’s obligation to participate in Letters of Credit shall be
payable to the applicable L/C Issuer until such obligation to participate in
Letters of Credit is cash collateralized and/or reallocated; and

2.8.3 so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and no L/C Issuer shall be required
to issue,

 

36



--------------------------------------------------------------------------------

amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Borrowers
in accordance with Section 2.8.2, and participating interests in any such newly
issued or increased Letter of Credit or newly made Swing Line Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.8.2(a) (and Defaulting Lenders shall not participate therein).

2.8.4 If Administrative Agent, Borrowers, the applicable L/C Issuer(s) and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
obligations to participate in Swing Line Loans, Agent Advances and the
obligations to participate in Letters of Credit of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitments
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swing Line Loans) as Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share (as determined pursuant to clause (a) of the
definition of “Pro Rata Share”).

2.8.5 Any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.9 or
Section 2.5.7 but excluding Section 4.2.7(b)) shall, in lieu of being
distributed to such Defaulting Lender, be retained by Administrative Agent in a
segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the L/C Issuer(s) or Swing Line
Lender hereunder, (iii) third, to the funding of any Revolving Loan or the
funding or Cash Collateralization of any participating interest in any Swing
Line Loan or Agent Advance, any amounts which may be due pursuant to Section 2.9
or any Letter of Credit in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent, (iv) fourth, if so determined by Administrative Agent and
the Borrowers, held in such account as Cash Collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrowers or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
or any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is (x) a prepayment of the principal amount of
any Loans or reimbursement obligations in respect of draws under Letters of
Credit with respect to which the L/C Issuer has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 17.2
are satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all Revolving Lenders that are not Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

2.8.6 No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver, consent or any other action the Lenders or the Required
Lenders have taken or may take hereunder (including any consent to any amendment
or waiver pursuant to

 

37



--------------------------------------------------------------------------------

Section 20.1), provided that (a) the Revolving Loan Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(b) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender in any
materially adverse manner relative to other affected Lenders shall require the
consent of such Defaulting Lender.

2.9 Settlements.

(a) On a weekly basis (or more frequently if requested by Administrative Agent
or Swing Line Lender), and on the last Business Day of each calendar quarter
(each, a “Settlement Date”), Administrative Agent shall provide each Lender with
a statement of the outstanding balance of the Revolving Loans and Swing Line
Loans under each Revolving Loan Commitment as of the end of the Business Day
immediately preceding the Settlement Date (the “Pre-Settlement Determination
Date”) and the current balance of the Revolving Loans funded by each Lender
(whether made directly by such Lender to Borrowers or constituting a settlement
by such Lender of a previous Swing Line Loan or Agent Advance under each
Revolving Loan Commitment), in each case in US Dollars or the US Dollar
Equivalent thereof. If such statement discloses that such Lender’s current
balance of the Revolving Loans as of the Pre-Settlement Determination Date
exceeds such Lender’s Pro Rata Share of the aggregate of the Revolving Loans
outstanding as of the Pre-Settlement Determination Date, then Administrative
Agent shall, on the Settlement Date, transfer, by wire transfer, the net amount
due to such Lender in accordance with such Lender’s instructions, and if such
statement discloses that such Lender’s current balance of the aggregate of the
Revolving Loans, Swing Line Loans and Agent Advances as of the Pre-Settlement
Determination Date is less than such Lender’s Pro Rata Share of the Revolving
Loans outstanding as of the Pre-Settlement Determination Date, then Borrowers
shall be deemed to have requested a Revolving Loan and such Lender shall, on the
Settlement Date make a Revolving Loan, transfer, by wire transfer the net amount
due to Administrative Agent or Swing Line Lender, as applicable in accordance
with Administrative Agent’s instructions to repay the Swing Line Loan or Agent
Advances under the applicable Revolving Loan Commitment.

(b) If, prior to settling pursuant to clause (a) above, one of the events
described in Section 15.6 or 15.7 has occurred, then each Lender shall, on the
date such Revolving Loan was to have been made for the benefit of Borrowers to
settle outstanding Swing Line Loans or Agent Advances, purchase from the Swing
Line Lender or Administrative Agent, as applicable, an undivided participation
interest in the Swing Line Loan or Agent Advance in an amount equal to its Pro
Rata Share of such Swing Line Loan or Agent Advance. Upon request, each Lender
shall promptly transfer to the Swing Line Lender, in immediately available
funds, the amount of its participation interest.

(c) Each Lender’s obligation to make Revolving Loans in accordance with
Section 2.9(a) and to purchase participation interests in accordance with
Section 2.9(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender or
Administrative Agent, Borrowers or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or Event of Default; (iii) any
inability of Borrowers to satisfy the conditions precedent to borrowing set
forth in this

 

38



--------------------------------------------------------------------------------

Agreement at any time or (iv) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If and to the extent
any Lender shall not have made such amount available to Administrative Agent or
the Swing Line Lender, as applicable, by 2:00 P.M., Chicago time, the amount
required pursuant to Sections 2.1.1 or 2.9(b), as the case may be, on the
Business Day on which such Lender receives notice from Administrative Agent of
such payment or disbursement (it being understood that any such notice received
after noon, Chicago time, on any Business Day shall be deemed to have been
received on the next following Business Day), such Lender agrees to pay interest
on such amount to Administrative Agent for the Swing Line Lender’s account
forthwith on demand, for each day from the date such amount was to have been
delivered to Administrative Agent to the date such amount is paid, at a rate per
annum equal to (a) for the first three days after demand, the Federal Funds Rate
from time to time in effect and (b) thereafter, the Base Rate from time to time
in effect.

2.10 Commitments Several. The failure of any Lender to make a requested loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

 

SECTION 3

LETTERS OF CREDIT.

3.1 General Terms. Subject to the terms and conditions of this Agreement and the
other Loan Document prior to the Maturity Date, Administrative Agent may from
time to time cause to be issued by an L/C Issuer and co-sign for or otherwise
guarantee, upon a Borrower’s request, commercial and/or standby Letters of
Credit on behalf of any Borrower; provided, that the aggregate undrawn face
amount of all such Letters of Credit shall at no time exceed Three Million and
No/100 Dollars ($3,000,000) in the aggregate for all Borrowers. Payments made by
the L/C Issuer to any Person on account of any Letter of Credit shall be
immediately payable by Borrowers without notice, presentment or demand and each
Borrower agrees that each payment made by the L/C Issuer in respect of a Letter
of Credit shall constitute a request by such Borrower for a Loan to reimburse
L/C Issuer. In the event such Loan is not advanced by Administrative Agent,
Swing Line Lender or Lenders for any reason, such reimbursement obligations
(whether owing to the L/C Issuer or Administrative Agent if Administrative Agent
is not the L/C Issuer) shall become part of the Obligations hereunder and shall
bear interest at the rate then applicable to Revolving Loans constituting Base
Rate Loans until repaid. Borrowers shall remit to Administrative Agent, for the
ratable benefit of Lenders having Revolving Loan Commitments, a Letter of Credit
fee equal to three percent (3.00%) per annum on the aggregate undrawn face
amount of all Letters of Credit outstanding, which fee shall be payable in
advance for the term of the Letter of Credit. Upon the occurrence of an Event of
Default and during the continuance thereof, the Letter of Credit fee shall be
increased to an amount equal to two percent (2%) per annum in excess of the
Letter of Credit fee otherwise payable thereon, which fee shall be payable on
demand. Said fee shall be calculated on the basis of a 360 day year. Each
Borrower shall also pay on demand the normal and customary administrative
charges of L/C Issuer for issuance, amendment, negotiation, renewal or extension
of any Letter of Credit.

 

39



--------------------------------------------------------------------------------

3.2 Letter of Credit Procedures.

3.2.1 L/C Applications. Each Borrower shall execute and deliver to the L/C
Issuer the Master Letter of Credit Agreement from time to time in effect. Each
Borrower shall give notice to Administrative Agent and the L/C Issuer of the
proposed issuance of each Letter of Credit on a Business Day which is at least
three Business Days (or such lesser number of days as the L/C Issuer and
Administrative Agent shall agree in any particular instance in their sole
discretion) prior to the proposed date of issuance of such Letter of Credit.
Each such notice shall be accompanied by an L/C Application, duly executed by
Borrowers and in all respects satisfactory to the L/C Issuer, together with such
other documentation as the L/C Issuer may request in support thereof, it being
understood that each L/C Application shall specify, among other things, the date
on which the proposed Letter of Credit is to be issued, the expiration date of
such Letter of Credit (which shall not be later than the scheduled Maturity Date
(unless such Letter of Credit is Cash Collateralized)) and whether such Letter
of Credit is to be transferable in whole or in part. Any Letter of Credit
outstanding after the scheduled Maturity Date which is Cash Collateralized for
the benefit of the L/C Issuer shall be the sole responsibility of the L/C
Issuer. In the event of any inconsistency between the terms of the Master Letter
of Credit Agreement, any L/C Application and the terms of this Agreement, the
terms of this Agreement shall control.

3.2.2 Reimbursement Obligations Unconditional. Borrowers’ reimbursement
obligations hereunder shall be irrevocable and unconditional under all
circumstances, including (a) any lack of validity or enforceability of any
Letter of Credit, this Agreement or any other Loan Document, (b) the existence
of any claim, set-off, defense or other right which any Loan Party may have at
any time against a beneficiary named in a Letter of Credit, any transferee of
any Letter of Credit (or any Person for whom any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit),
(c) the validity, sufficiency or genuineness of any document which the L/C
Issuer has reasonably determined complies on its face with the terms of the
applicable Letter of Credit, even if such document should later prove to have
been forged, fraudulent, invalid or insufficient in any material respect or any
statement therein shall have been untrue or inaccurate in any respect, or
(d) the surrender or impairment of any security for the performance or
observance of any of the terms hereof. Without limiting the foregoing, no action
or omission whatsoever by Administrative Agent or any Lender under or in
connection with any Letter of Credit or any related matters (other than as the
result of gross negligence or willful misconduct on the part of the
Administrative Agent as determined by a final, nonappealable judgment by a court
of competent jurisdiction) shall result in any liability of Administrative Agent
or any Lender to any Borrower, or relieve any Borrower of any of its obligations
hereunder to any such Person.

3.3 Expiration Dates of Letters of Credit. The expiration date of each Letter of
Credit shall be no later than the earlier of (i) one (1) year from the date of
issuance and (ii) the thirtieth (30th) day prior to the Maturity Date.
Notwithstanding the foregoing, a Letter of Credit may provide for automatic
extensions of its expiration date for one or more one (1) year periods, so long
as the issuer thereof has the right to terminate the Letter of Credit at the end
of each one (1) year period and no extension period extends past the
thirtieth (30th) day prior to the Maturity Date.

 

40



--------------------------------------------------------------------------------

3.4 Participations in Letters of Credit. Concurrently with the issuance of each
Letter of Credit, the applicable L/C Issuer shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from such L/C Issuer, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and Borrowers’ reimbursement obligations with respect
thereto. If a Borrower does not pay any reimbursement obligation when due, such
Borrower shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations in accordance with Section 3.1. The Administrative
Agent shall promptly notify such Lenders of such deemed request and, without the
necessity of compliance with the requirements of Section 2.4.2, Section 17.2 or
otherwise such Lender shall make available to the Administrative Agent its Pro
Rata Share of such Loan. The proceeds of such Loan shall be paid over by the
Administrative Agent to the applicable L/C Issuer for the account of Borrowers
in satisfaction of such reimbursement obligations. For the purposes of this
Agreement, the unparticipated portion of each Letter of Credit shall be deemed
to be the applicable L/C Issuer’s “participation” therein. Each L/C Issuer
hereby agrees to notify the Administrative Agent of the issuance of any Letter
of Credit and, upon request of the Administrative Agent or any Lender, to
deliver to the Administrative Agent or such Lender a list of all outstanding
Letters of Credit issued by such L/C Issuer, together with such information
related thereto as the Administrative Agent or such Lender may reasonably
request.

 

SECTION 4

INTEREST, FEES AND CHARGES.

4.1 Interest Rate. Subject to the terms and conditions set forth below, the
Loans shall bear interest at the per annum rate of interest set forth in
subsection (a), (b) or (c) below.

(a) With respect to Base Rate Loans, the Base Rate in effect from time to time
plus the Applicable Margin for Base Rate Loans, payable on the first Business
Day of each month in arrears for interest through the last day of the prior
month. Said rate of interest shall increase or decrease by an amount equal to
each increase or decrease in the Base Rate effective on the effective date of
each such change in the Base Rate.

(b) With respect to LIBOR Loans, the LIBOR Rate for the applicable Interest
Period plus the Applicable Margin for LIBOR Loans, such rate to remain fixed for
such Interest Period. Interest shall be payable on the last Business Day of such
Interest Period and, with respect to two (2) and three (3) month Interest
Periods, on the same date of each month as the initial date of the Interest
Period during such Interest Period.

(c) Upon the occurrence of an Event of Default and during the continuance
thereof, the Loans shall bear interest at the rate of two percent (2.0%) per
annum plus the interest rate otherwise payable thereon, which interest shall be
payable on demand. All interest shall be computed for the actual number of days
elapsed on the basis of a 360 day year. For purposes of the Interest Act
(Canada), the yearly rate of interest to which any rate calculated on the basis
of a

 

41



--------------------------------------------------------------------------------

period of time different from the actual number of days in the year (360 days,
for example) is equivalent is the stated rate multiplied by the actual number of
days in the year (365 or 366 days) and divided by the number of days in the
shorter period (360 days, for example).

(d) The applicable LIBOR Rate for each Interest Period shall be reasonably
determined by the Administrative Agent, and notice thereof shall be given by
Administrative Agent promptly to Borrowers. Each determination of the applicable
LIBOR Rate by Administrative Agent shall be conclusive and binding upon the
parties hereto, in the absence of demonstrable error. Administrative Agent
shall, upon written request of a Borrower, deliver to Borrowers a statement
showing the computations used by Administrative Agent in determining any
applicable LIBOR Rate hereunder.

4.2 Increased Costs; Special Provisions For LIBOR Loans.

4.2.1 Increased Costs.

(a) If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by Lender; or (ii) shall impose on any Lender any
other condition affecting its LIBOR Loans, its Note or its obligation to make
LIBOR Loans; and the result of anything described in clauses (i) and (ii) above
is to increase the cost to (or to impose a cost on) any Lender (or any LIBOR
Office of such Lender) of making or maintaining any LIBOR Loan, or to reduce the
amount of any sum received or receivable by any Lender (or its LIBOR Office)
under this Agreement or under its Note with respect thereto, then upon demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail), Borrowers shall pay directly to such Lender such additional amount as
will compensate such Lender for such increased cost or such reduction, so long
as such amounts have accrued on or after the day whole is 180 days prior to the
date on which such Lender first made demand therefor.

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance

 

42



--------------------------------------------------------------------------------

(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) by an amount deemed by such Lender or such
controlling Person to be material, then from time to time, upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail),
Borrowers shall pay to such Lender such additional amount as will compensate
such Lender or such controlling Person for such reduction, so long as such
amounts have accrued on or after the day which is 180 days prior to the date on
which such Lender first made demand therefor.

4.2.2 Basis for Determining Interest Rate Inadequate or Unfair. If:

(a) The Administrative Agent reasonably determines (which determination shall be
binding and conclusive on Borrowers) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or

(b) the LIBOR Rate as reasonably determined by Administrative Agent will not
adequately and fairly reflect the cost to any Lenders of maintaining or funding
LIBOR Loans for such Interest Period or that the making or funding of LIBOR
Loans has become impracticable as a result of an event occurring after the date
of this Agreement which in the opinion of such Lender materially affects such
Loans;

then Administrative Agent shall promptly notify Borrowers and, so long as such
circumstances shall continue, (i) no Lender shall be under any obligation to
make or convert any Base Rate Loans into LIBOR Loans and (ii) on the last day of
the current Interest Period for each LIBOR Loan, such Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan.

4.2.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by such Lender which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

 

43



--------------------------------------------------------------------------------

4.2.4 Funding Losses. Each Borrower hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to Administrative
Agent) Borrowers will indemnify such Lender against any net loss or expense
which such Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any LIBOR Loan), as reasonably
determined by such Lender, as a result of (a) any payment, prepayment or
conversion of any LIBOR Loan of such Lender on a date other than the last day of
an Interest Period for such Loan (including any conversion pursuant to
Section 2.4.3) or (b) any failure of Borrowers to borrow, prepay, convert or
continue any Loan on a date specified therefor in a notice of borrowing,
prepayment, conversion or continuation pursuant to this Agreement. For this
purpose, all notices to Administrative Agent pursuant to this Agreement shall be
deemed to be irrevocable.

4.2.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of Borrowers to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

4.2.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.

4.2.7 Mitigation of Circumstances; Replacement of Lender.

(a) Each Lender shall promptly notify Borrowers and Administrative Agent of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender’s sole judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by Borrowers to pay any amount pursuant to Sections 4.2.1 or 4.4 or
(ii) the occurrence of any circumstances described in Sections 4.2.2 or 4.2.3
(and, if such Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify Borrowers and Administrative Agent). Without limiting the
foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to Borrowers of) any event described
in clause (i) or (ii) above and such designation will not, in Lender’s sole
judgment, be otherwise disadvantageous to such Lender.

(b) If Borrowers become obligated to pay additional amounts to any Lender
pursuant to Sections 4.2.1 or 4.4, or any Lender gives notice of the occurrence
of any circumstances described in Sections 4.2.2 or 4.2.3, or any Lender becomes
a Defaulting Lender, Borrowers may designate another bank which is acceptable to
the Administrative Agent and the

 

44



--------------------------------------------------------------------------------

L/C Issuer in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to Borrowers hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

4.2.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of a Lender pursuant to Sections 4.2.1, 4.2.2, 4.2.3 or 4.2.4 shall
be conclusive absent demonstrable error. Each Lender may use reasonable
averaging and attribution methods in determining compensation under
Sections 4.2.1 and 4.2.4, and the provisions of such Sections shall survive
repayment of the Obligations, cancellation of any Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.

4.3 Fees and Charges.

4.3.1 Collateral Management Fee. Borrowers jointly and severally agree to pay to
Administrative Agent, for its own account, an annual Collateral Management Fee
in accordance with the terms of the Fee Letter.

4.3.2 Closing Fee. Borrowers jointly and severally agree to pay to
Administrative Agent, a closing fee in accordance with the terms of the Fee
Letter.

4.3.3 Unused Line Fee. Borrowers jointly and severally agree to pay to
Administrative Agent, for the ratable benefit of Lenders having Revolving Loan
Commitments, an unused line fee of 0.50% of the difference between the Total
Revolving Loan Commitment and the average daily balance of the Revolving Loans
plus the Letter of Credit Obligations for each month (the “Unused Line Fee”)
which Unused Line Fee shall be fully earned by such Lenders on the first day of
each month and payable monthly in arrears on the first Business Day of each
month with respect to all activity through the last day of the prior month. Said
fee shall be calculated on the basis of a 360 day year.

4.3.4 Costs and Expenses. Borrowers jointly and severally agree to reimburse
Administrative Agent, for all reasonable, documented out-of-pocket costs and
expenses, including, without limitation, Attorney Costs incurred by
Administrative Agent in connection with the (i) documentation and consummation
of this transaction and any other transactions among a Borrower, Administrative
Agent and Lender including, without limitation, UCC, PPSA and other public
record searches and filings, overnight courier or other express or messenger
delivery, appraisal costs, surveys, title insurance and environmental audit or
review costs; (ii) collection, protection or enforcement of any rights in or to
the Collateral; (iii) collection of any Obligations; and (iv) administration and
enforcement of any of Administrative Agent’s and Lenders rights under this
Agreement or any other Loan Document (including, without limitation,

 

45



--------------------------------------------------------------------------------

any costs and expenses of any third party provider engaged by Lender for such
purposes). Borrowers jointly and severally agree to also pay all normal service
charges with respect to all accounts maintained by a Borrower with
Administrative Agent and any additional services requested by a Borrower from
Administrative Agent.

4.4 Taxes.

(a) All payments made by a Borrower hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by Borrowers free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

(b) If a Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, Borrowers shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 4.4(b)), the amount paid to Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 4.4(b). To the extent a Borrower withholds any
Taxes on payments hereunder or under any Loan Document, such Borrower shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to Lenders and the
Administrative Agent) evidencing the payment of all amounts so required to be
deducted or withheld from such payment.

(c) If any Lender or Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or Administrative Agent with respect to amounts received or receivable
hereunder or under any other Loan Document, Borrowers will indemnify such person
against (i) such Tax (and any reasonable counsel fees and expenses associated
with such Tax) and (ii) any Taxes imposed as a result of the receipt of the
payment under this Section 4.4. A certificate prepared in good faith as to the
amount of such payment by such Lender or Administrative Agent shall, absent
manifest error, be final, conclusive, and binding on all parties.

(d) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to Borrowers and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete

 

46



--------------------------------------------------------------------------------

exemption from withholding on interest pursuant to Code Sections 871(h) or
881(c), such Lender shall deliver (along with two accurate and complete original
signed copies of IRS Form W-8BEN) a certificate in form and substance reasonably
acceptable to Administrative Agent (any such certificate, a “Withholding
Certificate”). In addition, each Lender that is a Non-U.S. Participant agrees
that from time to time after the Closing Date, (or in the case of a Lender that
is an Assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to Borrowers and the
Administrative Agent two new and accurate and complete original signed copies of
an IRS Form W 8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or the Administrative
Agent to an exemption from, or reduction in, United States withholding tax on
interest payments to be made hereunder or any Loan.

(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to Borrowers and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 4.4(d)(ii) is
rendered obsolete or inaccurate in any material respect as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to Borrowers and the Administrative
Agent revised forms necessary to confirm or establish the entitlement to such
Lender’s or Administrative Agent’s exemption from United States backup
withholding tax.

(iii) Borrowers shall not be required to pay additional amounts to a Lender, or
indemnify any Lender, under this Section 4.4 to the extent that such obligations
would not have arisen but for the failure of such Lender to comply with
Section 4.4(d).

(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 4.4) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by Borrowers pursuant to this Section 4.4, whether or not
such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

4.5 Maximum Interest. It is the intent of the parties that the rate of interest
and other charges to Borrowers under this Agreement and the other Loan Documents
shall be lawful; therefore, if for any reason the interest or other charges
payable under this Agreement are found by a court of competent jurisdiction, in
a final determination, to exceed the limit which a Lender

 

47



--------------------------------------------------------------------------------

may lawfully charge a Borrower, then the obligation to pay interest and other
charges shall automatically be reduced to such limit and, if any amount in
excess of such limit shall have been paid, then such amount shall be refunded to
such Borrower.

 

SECTION 5

COLLATERAL.

5.1 Grant of Security Interest to Administrative Agent.

5.1.1 US Borrowers. As security for the payment of all Loans now or in the
future made by Administrative Agent and Lenders to the Borrowers hereunder and
for the payment, performance or other satisfaction of all other Obligations (in
the aggregate which includes all US Obligations and Canadian Obligations) owing
to Administrative Agent, Lenders and, to the extent constituting Obligations
hereunder, any Affiliate of any Lender, each of the US Borrowers hereby assigns
to Administrative Agent, for the benefit of itself, the Lenders and their
applicable Affiliates, and grants to Administrative Agent, for the benefit of
itself, the Lenders and their applicable Affiliates, a continuing security
interest in the following property of each US Borrower, whether now or hereafter
owned, existing, acquired or arising and wherever now or hereafter located:
(a) all Accounts (whether or not Eligible Accounts) and all Goods whose sale,
lease or other disposition by such Borrower has given rise to Accounts and have
been returned to, or repossessed or stopped in transit by, such Borrower;
(b) all Chattel Paper, Instruments, Documents and General Intangibles
(including, without limitation, all patents, patent applications, trademarks,
trademark applications, trade names, trade secrets, goodwill, copyrights,
copyright applications, registrations, licenses, software, franchises, customer
lists, tax refund claims, claims against carriers and shippers, guarantee
claims, contract rights, payment intangibles, security interests, security
deposits and rights to indemnification); (c) all Inventory (whether or not
eligible for borrowing hereunder); (d) all Goods (other than Inventory),
including, without limitation, Equipment, vehicles and Fixtures; (e) all
Investment Property; (f) all Deposit Accounts, bank accounts, deposits and cash;
(g) all Letter-of-Credit Rights; (h) Commercial Tort Claims listed on Exhibit F
hereto (i) all Supporting Obligations; (j) any other property of such Borrower
now or hereafter in the possession, custody or control of Administrative Agent
or any Lender or any agent or any parent, affiliate or subsidiary of
Administrative Agent or any Lender or any participant with Administrative Agent
or any Lender in the Loans, for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise) and (k) all additions
and accessions to, substitutions for, and replacements, products and Proceeds of
the foregoing property, including, without limitation, proceeds of all insurance
policies insuring the foregoing property, and all of such Borrower’s books and
records relating to any of the foregoing and to such Borrower’s business.

5.1.2 Canadian Borrowers. As security for the payment of all Canadian Loans now
or in the future made by Administrative Agent and Lenders to Canadian Borrowers
hereunder and for the payment, performance or other satisfaction of all other
Canadian Obligations owing to Administrative Agent, Lenders and, to the extent
constituting Canadian Obligations hereunder, any Affiliate of any Lender, each
of the Canadian Borrowers hereby assigns to Administrative Agent, for the
benefit of itself, the Lenders and their applicable Affiliates, and grants to
Administrative Agent, for the benefit of itself, the Lenders and their
applicable Affiliates, a continuing security interest in the following property
of each Canadian Borrower, whether now or hereafter owned, existing, acquired or
arising and wherever now or

 

48



--------------------------------------------------------------------------------

hereafter located: (a) all Accounts (whether or not an Eligible Canadian
Account) and all Goods whose sale, lease or other disposition by such Borrower
has given rise to Accounts and have been returned to, or repossessed or stopped
in transit by, such Borrower; (b) all Chattel Paper, Instruments, documents,
Documents of Title and Intangibles (including, without limitation, all patents,
patent applications, trademarks, trademark applications, trade names, trade
secrets, goodwill, copyrights, copyright applications, registrations, licenses,
software, franchises, customer lists, tax refund claims, claims against carriers
and shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not eligible for borrowing hereunder); (d) all Goods (other than
Inventory), including, without limitation, Equipment, vehicles and fixtures;
(e) all Investment Property; (f) all deposit accounts (other than Excluded
Deposit Accounts), bank accounts, deposits and Money; (g) Securities and
Securities Entitlements; (h) any other property of such Borrower now or
hereafter in the possession, custody or control of Administrative Agent or any
Lender or any agent or any parent, affiliate or subsidiary of Administrative
Agent or any Lender or any participant with Administrative Agent or any Lender
in the Loans, for any purpose (whether for safekeeping, deposit, collection,
custody, pledge, transmission or otherwise) and (k) all additions and accessions
to, substitutions for, and replacements, products and Proceeds of the foregoing
property, including, without limitation, proceeds of all insurance policies
insuring the foregoing property, and all of such Borrower’s books and records
relating to any of the foregoing and to such Borrower’s business. The parties
acknowledge that (a) the Canadian Borrowers have rights in the Collateral,
(b) the Lenders have given value to the Canadian Borrowers, (c) the parties have
not agreed to postpone the time for attachment of the security interest granted
hereunder, and (d) the security interest granted hereunder is intended to attach
(i) as to Collateral in which the Canadian Borrowers now have rights, when the
Canadian Borrowers execute this Agreement and (ii) as to Collateral in which the
Canadian Borrowers subsequently acquire rights, when the Canadian Borrowers
first obtain those rights.

Notwithstanding anything herein to the contrary, in no event shall the term
“Collateral” include, and the security interest granted hereunder shall not
attach to: (a) the voting Capital Securities of any first tier Foreign
Subsidiary that is a CFC in excess of 65%; (b) any assets or property (including
any Capital Securities) owned by any Foreign Subsidiary that is a CFC; (c) any
rights or interests in any license, contract or agreement to which any Borrower
is a party to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract or agreement, result in a breach of the
terms of, or constitute a default under, such license, contract or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to 9-406, 9-407 or 9-408 of the UCC or other applicable law); provided,
that (i) upon request of the Lender, such Borrower shall in good faith use
commercially reasonable efforts to obtain any requisite consent for the creation
of such security interest in favor of the Lender in such license, contract or
agreement, (ii) immediately upon the ineffectiveness, lapse or termination of
any such restriction, the Collateral shall include, and such Borrower shall be
deemed to have granted a security interest in, such license, contract or
agreement, as applicable, as of the Closing Date as if such restriction had
never been in effect; and (iii) notwithstanding any such restriction, the
Collateral shall, to the extent such restriction does not by its terms apply
thereto, include all rights incident or appurtenant to any such license,
contract or agreement, and the right to receive all proceeds derived from, or in
connection with the sale, assignment or transfer of, such license, contract or
agreement; (d) any United States intent-to-use trademark applications to the
extent that, and solely during the period in which, the grant of a security

 

49



--------------------------------------------------------------------------------

interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the United States Patent and Trademark Office
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral; (e) the last day of the term of any lease or sublease by
a Canadian Borrower of any real property (but such Canadian Borrower shall stand
possessed of that last day to assign and dispose of it as the Administrative
Agent may direct); (f) any shares in the capital stock of an unlimited liability
company or unlimited liability corporation to the extent that the grant of a
security interest in or pledge of such shares would result in the Administrative
Agent or any Lender being deemed to be a member or shareholder of any such
company or corporation or be deemed to have control of any such company or
corporation or otherwise be deemed to be liable for the obligations of any such
company or corporation; and (g) the Capital Securities of any Borrower in ASV or
Lift Ventures (collectively, the “Excluded Property”); provided, however, that
(y) any items set forth above (or any portion thereof) that cease to satisfy the
criteria for Excluded Property (whether as a result of a Borrower obtaining any
necessary consent, any change in any applicable law, or otherwise) shall no
longer be Excluded Property and the security interest granted hereunder shall
attach immediately to such items (or portion thereof) at such time and such
Excluded Property shall then be deemed Collateral hereunder and (z) Excluded
Property shall not include any Proceeds of any of the items referred to in this
paragraph, and instead, all such Proceeds shall be Collateral.

5.2 Other Security. Administrative Agent, in its sole discretion, without
waiving or releasing (i) any obligation, liability or duty of any Borrower under
this Agreement or the other Loan Documents or (ii) any Event of Default, may at
any time or times hereafter, but shall not be obligated to, pay, acquire or
accept an assignment of any security interest, lien, encumbrance or claim
asserted by any Person in, upon or against the Collateral, provided, that
Administrative Agent may take such actions with respect to Permitted Liens only
after the occurrence and during the continuance of an Event of Default. All sums
paid by Administrative Agent in respect thereof and all costs, fees and expenses
including, without limitation, Attorney Costs, all court costs and all other
charges relating thereto incurred by Administrative Agent shall constitute
Obligations, payable by Borrowers to Administrative Agent on demand and, until
paid, shall bear interest at the highest rate then applicable to Loans
hereunder.

5.3 Possessory Collateral. Immediately upon a Borrower’s receipt of any portion
of the Collateral (other than Excluded Property) evidenced by an agreement,
Instrument or Document, including, without limitation, any Chattel Paper,
Tangible Chattel Paper and any Investment Property consisting of certificated
securities with a value in excess of $100,000 in the aggregate, such Borrower
shall deliver the original thereof to Administrative Agent together with an
appropriate endorsement or other specific evidence of assignment thereof to
Administrative Agent (in form and substance acceptable to Administrative Agent).
If an endorsement or assignment of any such items shall not be made for any
reason, Administrative Agent is hereby irrevocably authorized, as each
Borrower’s attorney and agent-in-fact, to endorse or assign the same on such
Borrower’s behalf.

5.4 Electronic Chattel Paper. To the extent that a Borrower obtains or maintains
any Electronic Chattel Paper exceeding $50,000 in the aggregate, such Borrower
shall create, store and assign the record or records comprising the Electronic
Chattel Paper in such a manner that

 

50



--------------------------------------------------------------------------------

(i) a single authoritative copy of the record or records exists which is unique,
identifiable and except as otherwise provided in clauses (iv), (v) and
(vi) below, unalterable, (ii) the authoritative copy identifies Administrative
Agent as the assignee of the record or records, (iii) the authoritative copy is
communicated to and maintained by the Administrative Agent or its designated
custodian, (iv) copies or revisions that add or change an identified assignee of
the authoritative copy can only be made with the participation of Administrative
Agent, (v) each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy that is not the authoritative copy and (vi) any revision
of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.

5.5 Reserved.

5.6 Insurance Proceeds. So long as no Event of Default has occurred and is
continuing, the net proceeds of any casualty insurance insuring the Collateral,
after deducting all costs and expenses (including Attorney Costs) of collection,
shall be applied toward replacing or restoring the Collateral. Following the
occurrence and during the continuance of an Event of Default, such proceeds
shall be applied toward payment of the Obligations. In no event shall such
application relieve any Borrower from payment in full of all installments of
principal and interest which thereafter become due in the order of maturity
thereof.

 

SECTION 6

PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.

Each Borrower hereby irrevocably and unconditionally authorizes Administrative
Agent to file, and if requested will deliver to Administrative Agent, all
financing statements as may from time to time be reasonably requested by
Administrative Agent in order to maintain a first priority perfected security
interest and lien in the Collateral, including, without limitation, (if
requested by Administrative Agent) financing statement amendments assigning to
Administrative Agent any financing statements naming a Borrower as a secured
party. Any financing statement filed by Administrative Agent may be filed in any
filing office in any UCC or PPSA jurisdiction deemed necessary or desirable by
Administrative Agent and may contain such information as reasonably determined
by Administrative Agent and permitted by applicable law. Each Borrower also
agrees to furnish any such information to Administrative Agent promptly upon its
reasonable request. Each Borrower shall, at Administrative Agent’s request, at
any time and from time to time, authenticate, execute and deliver to
Administrative Agent such financing statements, documents and other agreements
and instruments (and pay the cost of filing or recording the same in all public
offices deemed necessary or desirable by Administrative Agent) and do such other
acts and things or cause third parties to do such other acts and things as
Administrative Agent may deem necessary or desirable in its Permitted Discretion
in order to establish and maintain a valid, attached and perfected security
interest in the Collateral in favor of Administrative Agent (free and clear of
all other liens, claims, encumbrances and rights of third parties whatsoever,
whether voluntarily or involuntarily created, except Permitted Liens) to secure
payment of the Obligations, and in order to facilitate the collection of the
Collateral. Each Borrower irrevocably hereby makes, constitutes and appoints
Administrative Agent (and all Persons designated by Administrative Agent for
that purpose) as such Borrower’s true and lawful attorney and agent-in-fact to
execute and file such financing statements, documents and other agreements and
instruments and do such other acts

 

51



--------------------------------------------------------------------------------

and things as may be necessary to preserve and perfect Administrative Agent’s
security interest in the Collateral. Each Borrower further ratifies and confirms
the prior filing by Administrative Agent of any and all financing statements
which identify such Borrower as debtor, Administrative Agent as secured party
and any or all Collateral as collateral.

 

SECTION 7

POSSESSION OF COLLATERAL AND RELATED MATTERS.

Until otherwise notified by Administrative Agent following the occurrence of an
Event of Default, each Borrower shall have the right, except as otherwise
provided in this Agreement, in the ordinary course of such Borrower’s business,
to (a) sell, lease or furnish under contracts of service in the ordinary course
of business any of such Borrower’s Inventory normally held by such Borrower for
any such purpose; (b) use and consume any raw materials, work in process or
other materials normally held by such Borrower for such purpose; and (c) dispose
of obsolete or unuseful Equipment in the ordinary course of business so long as
all of the proceeds in excess of $1,000,000 in any fiscal year thereof are paid
to Administrative Agent for application to the Obligations (except for such
proceeds which are required to be delivered to the holder of a Permitted Lien
which is prior in right of payment); provided, however, that a sale in the
ordinary course of business shall not include any transfer or sale in
satisfaction, partial or complete, of a debt owed by such Borrower.

 

SECTION 8

COLLECTIONS.

8.1 Lockbox and Lockbox Account. Each US Borrower and Canadian Borrower shall
direct all of its Account Debtors to make all payments on the Accounts directly
to a mailing address designated by, and under the exclusive control of
Administrative Agent, at a financial institution acceptable to Administrative
Agent (the “Lockbox”). Each Borrower shall establish an account (the “Lockbox
Account”) in such Borrower’s name, for the benefit of Administrative Agent, with
The PrivateBank, into which all payments received in the Lockbox shall be
deposited, and into which such Borrower will immediately deposit all payments
received by such Borrower on Accounts in the identical form in which such
payments were received, whether by cash or check. If a Borrower, any Affiliate
or Subsidiary, any shareholder, officer, director, employee or agent of a
Borrower or any Affiliate or Subsidiary, or any other Person acting for or in
concert with a Borrower shall receive any monies, checks, notes, drafts or other
payments relating to or as Proceeds of Accounts or other Collateral, such
Borrower and each such Person shall receive all such items in trust for, and as
the sole and exclusive property of, Administrative Agent and, immediately upon
receipt thereof, shall remit the same (or cause the same to be remitted) in kind
to the Lockbox Account in a manner satisfactory to Administrative Agent. The
financial institution with which the Lockbox Account is established shall
acknowledge and agree, in a manner satisfactory to Administrative Agent, that
the checks, instruments, and other property in such Lockbox and Lockbox Account
are the sole and exclusive property of Administrative Agent, that such financial
institution will follow the instructions of Administrative Agent with respect to
disposition of funds in the Lockbox and Lockbox Account without further consent
from a Borrower, the financial institution will not accept instructions of a
Borrower with respect to the Lockbox Account, that such financial institution
has no right to setoff against the Lockbox or Lockbox Account or against any
other account maintained by such financial institution into which the contents
of the Lockbox or Lockbox Account are transferred, and that such financial
institution shall wire, or otherwise transfer in immediately available funds

 

52



--------------------------------------------------------------------------------

to Administrative Agent in a manner satisfactory to Administrative Agent, funds
deposited in the Lockbox Account on a daily basis as such funds are collected;
provided that if the Lockbox Account is at Administrative Agent, the daily
ledger balance of such accounts as of the beginning of each Business Day shall
be transferred to Administrative Agent each Business Day for application in
accordance with Section 8.3. Each Borrower agrees that all payments made to such
Lockbox Account or otherwise received by Administrative Agent, whether in
respect of the Accounts or as Proceeds of other Collateral or otherwise (except
for proceeds of Collateral which are required to be delivered to the holder of a
Permitted Lien which is prior in right of payment), will be applied on account
of the Obligations in accordance with the terms of this Agreement. Each Borrower
agrees to pay all customary reasonable, documented out-of-pocket fees, costs and
expenses in connection with opening and maintaining the Lockbox and Lockbox
Account. All of such fees, costs and expenses if not paid by a Borrower, may be
paid by Administrative Agent (if at a financial institution other than
Administrative Agent) or otherwise charged to Borrowers and in such event all
amounts paid by Administrative Agent or charged by Administrative Agent shall
constitute Obligations hereunder, shall be payable to Administrative Agent by
Borrowers upon demand, and, until paid, shall bear interest at the highest rate
then applicable to Loans hereunder. All checks, drafts, instruments and other
items of payment or Proceeds of Collateral shall be endorsed by the applicable
Borrower to Administrative Agent, and, if that endorsement of any such item
shall not be made for any reason, Administrative Agent is hereby irrevocably
authorized to endorse the same on such Borrower’s behalf. For the purpose of
this section, each Borrower irrevocably hereby makes, constitutes and appoints
Administrative Agent (and all Persons designated by Administrative Agent for
that purpose) as Borrower’s true and lawful attorney and agent-in-fact, after
the occurrence and during the continuance of an Event of Default (i) to endorse
such Borrower’s name upon said items of payment and/or Proceeds of Collateral
and upon any Chattel Paper, Document, Document of Title, Instrument, invoice or
similar document or agreement relating to any Account of such Borrower or Goods
pertaining thereto; (ii) to take control in any manner of any item of payment or
Proceeds thereof and (iii) to have access to any lockbox or postal box into
which any of such Borrower’s mail is deposited, and open and process all mail
addressed to such Borrower and deposited therein.

8.2 Administrative Agent’s Rights. Administrative Agent may, at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, whether before or after notification to any Account Debtor and whether
before or after the maturity of any of the Obligations, (i) enforce collection
of any of a Borrower’s Accounts or other amounts owed to a Borrower by suit or
otherwise; (ii) exercise all of a Borrower’s rights and remedies with respect to
proceedings brought to collect any Accounts or other amounts owed to a Borrower;
(iii) surrender, release or exchange all or any part of any Accounts or other
amounts owed to a Borrower, or compromise or extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;
(iv) sell or assign any Account of a Borrower or other amount owed to a Borrower
upon such terms, for such amount and at such time or times as Administrative
Agent deems advisable; (v) prepare, file and sign a Borrower’s name on any proof
of claim in bankruptcy or other similar document against any Account Debtor or
other Person obligated to a Borrower; (vi) appoint a Receiver of the Collateral
or any part thereof and (vii) do all other acts and things which are necessary,
in Administrative Agent’s sole discretion, to fulfill a Borrower’s obligations
under this Agreement and the other Loan Documents and to allow Administrative
Agent to collect the Accounts or other amounts owed to each Borrower. In
addition to any other provision hereof, Administrative Agent may at any time,
after the

 

53



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default, at Borrowers’
expense, notify any parties obligated on any of the Accounts to make payment
directly to Administrative Agent of any amounts due or to become due thereunder.

8.3 Application of Proceeds. For purposes of calculating interest and fees,
Administrative Agent shall, within one (1) Business Days after application of
the opening daily ledger balance to the Obligations as set forth in the
immediately following sentence, apply the whole or any part of such collections
or Proceeds against the Obligations in such order as Administrative Agent shall
determine in its Permitted Discretion and in the absence of any determination,
in accordance with the order set forth in Section 16.2. For purposes of
determining the amount of Loans available for borrowing purposes, Administrative
Agent shall apply the opening daily ledger balance in the Lockbox Account as of
the beginning of each Business Day in whole or in part against the Obligations,
in such order as Administrative Agent shall determine in its Permitted
Discretion (and in the absence of any such determination, in the order set forth
in Section 16.2), subject to actual collection.

8.4 Account Statements. On a monthly basis, Administrative Agent shall deliver
to Borrowers an account statement showing all Loans, charges and payments, which
shall be deemed final, binding and conclusive upon each Borrower unless a
Borrower notifies Administrative Agent in writing, specifying any error therein,
within thirty (30) days of the date such account statement is sent to Borrowers
and any such notice shall only constitute an objection to the items specifically
identified.

 

SECTION 9

COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

9.1 Borrowing Base Reports. Each Borrower shall deliver to Administrative Agent
and each Lender an executed loan report and certificate in the form of Exhibit B
hereto (a “Borrowing Base Certificate”) on a monthly basis (or more frequently
to the extent requested by Administrative Agent) and in any event within
fifteen (15) days after the end of each month, which shall be accompanied by
copies of Borrowers’ sales journal, cash receipts journal and credit memo
journal for the relevant period. Such report shall reflect the activity of such
Borrower with respect to Accounts for the immediately preceding month, and shall
be in a form and with such specificity as is satisfactory to Administrative
Agent and shall contain such additional information concerning Accounts and
Inventory as may be requested by Administrative Agent including, without
limitation, but only if specifically requested by Administrative Agent, copies
of all invoices prepared in connection with such Accounts. Notwithstanding the
foregoing, the Administrative Agent may request a Borrowing Base Certificate
more frequently in its Permitted Discretion.

9.2 Monthly Reports. Each Borrower shall deliver to Administrative Agent, in
addition to any other reports, as soon as practicable and in any event: within
fifteen (15) days after the end of each month, (i) a detailed trial balance of
such Borrower’s Accounts aged per invoice date, in form and substance reasonably
satisfactory to Administrative Agent including, without limitation, the names
and addresses of all Account Debtors of such Borrower, (ii) a summary and detail
of accounts payable (such Accounts and accounts payable divided into such time
intervals as Administrative Agent may require in its sole discretion), including
a listing of

 

54



--------------------------------------------------------------------------------

any held checks; and (iii) the general ledger inventory account balance, a
perpetual inventory report (to the extent maintained by such Borrower) and
Administrative Agent’s standard form of Inventory report then in effect or the
form most recently requested from such Borrower by Administrative Agent, for
such Borrower by each category of Inventory, together with a description of the
monthly change in each category of Inventory.

9.3 Financial Statements. Borrowers shall deliver to Administrative Agent the
following financial information, all of which shall be prepared in accordance
with generally accepted accounting principles consistently applied, and shall be
accompanied by a compliance certificate in the form of Exhibit C hereto: (i) no
later than thirty (30) days after each month which is not a calendar quarter end
and forty-five (45) days after each quarter ending calendar month, copies of
internally prepared financial statements, including, without limitation,
(A) balance sheets and statements of income of Borrowers, on a consolidating
basis, (B) cash flow and statements of equity on a consolidated basis certified
by the Chief Financial Officer of each Borrower; (ii) no later than
forty-five (45) days after each calendar quarter, a calculation of all financial
covenants contained in this Agreement; and (iii) no later than one hundred
twenty (120) days after the end of each of Borrowers’ Fiscal Years, audited
annual financial statements with an unqualified opinion by independent certified
public accountants selected by Borrowers and reasonably satisfactory to
Administrative Agent, which financial statements shall be accompanied by copies
of any management letters sent to a Borrower by such accountants.

9.4 Annual Projections. As soon as practicable and in any event prior to the
beginning of each Fiscal Year, Borrowers shall deliver to Administrative Agent
projected balance sheets, statements of income and cash flow for Borrowers, a
consolidated and consolidating basis for each of the twelve (12) months during
such Fiscal Year, which shall include the assumptions used therein, together
with appropriate supporting details as reasonably requested by Administrative
Agent.

9.5 Explanation of Budgets and Projections. In conjunction with the delivery of
the annual presentation of projections or budgets referred to in Section 9.4
above, Borrowers shall deliver a letter signed by the President or a Vice
President of each Borrower and by the Treasurer or Chief Financial Officer of
each Borrower, describing, comparing and analyzing, in detail, all changes and
developments between the anticipated financial results included in such
projections or budgets and the historical financial statements of Borrowers.

9.6 Reserved.

9.7 Other Information. Promptly following request therefor by Administrative
Agent, such other business or financial data, reports, appraisals and
projections as Administrative Agent may reasonably request.

 

SECTION 10

TERMINATION.

Each Lender’s obligations under this Agreement shall be in effect from the
Closing Date until the Maturity Date or such earlier date that the Obligations
are accelerated pursuant to Section 16 hereof. Upon the Maturity Date or the
earlier acceleration of the Obligations as set forth above, neither
Administrative Agent nor any Lender shall be obligated to make any

 

55



--------------------------------------------------------------------------------

additional Loans on or after the date identified as the date on which the
Obligations are to be repaid; and this Agreement shall terminate on the date
thereafter that the Obligations are paid in full (except for such provisions
that by their terms survive the termination of this Agreement) and all Letters
of Credit are returned to the L/C Issuer for cancellation or Cash Collateralized
in a manner satisfactory to Administrative Agent and the L/C Issuer. At such
time as Borrowers have repaid all of the Obligations and all Letters of Credit
are returned to L/C Issuer for cancellation or Cash Collateralized in a manner
satisfactory to Administrative Agent and the L/C Issuer and this Agreement has
terminated, each Borrower shall deliver to Administrative Agent a release, in
form and substance satisfactory to Administrative Agent, of all obligations and
liabilities of Administrative Agent and each Lender and their officers,
directors, employees, agents, parents, Subsidiaries and Affiliates to such
Borrower, and if Borrowers are obtaining new financing from another lender, each
Borrower shall deliver such lender’s indemnification of Administrative Agent and
Lenders, in form and substance satisfactory to Administrative Agent, for checks
or other amounts which Administrative Agent has credited to such Borrower’s
account, but which subsequently are dishonored, returned or reversed for any
reason or for automatic clearinghouse or wire transfers not yet posted to such
Borrower’s account. If, during the term of this Agreement, Borrowers prepay all
of the Obligations, returns all Letters of Credit for cancellation or Cash
Collateralizes such Letters of Credit in a manner satisfactory to Administrative
Agent and the L/C Issuer and this Agreement is terminated, Borrowers jointly and
severally agree to pay to Administrative Agent, for the ratable benefit of
Lenders as a prepayment fee, in addition to the payment of all other
Obligations, an amount equal to (i) two percent (2%) of the Maximum Aggregate
Loan Amount if such prepayment occurs in the first (1st) year following the
Closing Date, (ii) one percent (1%) of the Maximum Aggregate Loan Amount if such
prepayment occurs in the second (2nd) year following the Closing Date, or
(iii) one-half of one percent (0.5%) of the Maximum Aggregate Loan Amount if
such prepayment occurs in the third (3rd) year following the Closing Date or
less than one (1) year prior to the end of any subsequent renewal term after the
original Maturity Date in effect on the date hereof. Notwithstanding the
foregoing, no prepayment fee shall be due and payable if such prepayment occurs
within sixty (60) days of the Maturity Date or any renewal term thereafter.

 

SECTION 11

REPRESENTATIONS AND WARRANTIES.

Each Borrower hereby represents and warrants to Administrative Agent and
Lenders, which representations and warranties (whether appearing in this
Section 11 or elsewhere) shall be true at the time of Borrowers’ execution
hereof and the closing of the transactions described herein or related hereto,
shall remain true and correct in all material respects (except to the extent
already qualified by materiality as a Material Adverse Effect which must be true
and correct in all respects) until the repayment in full and satisfaction of all
the Obligations and termination of this Agreement, and shall be remade by each
Borrower at the time each Loan is made pursuant to this Agreement, provided,
that representations and warranties made as of a particular date shall be true
and correct in all material respects (except to the extent already qualified by
materiality as a Material Adverse Effect which must be true and correct in all
respects) as of such date.

11.1 Financial Statements and Other Information. The financial statements and
other information delivered or to be delivered by Borrowers to Administrative
Agent or any Lender at or prior to the date of this Agreement fairly present in
all material respects the financial condition of each Borrower, and there has
been no material adverse change in the financial condition, the

 

56



--------------------------------------------------------------------------------

operations or any other status of any Borrower since the date of the financial
statements delivered to Administrative Agent or any Lender most recently prior
to the date of this Agreement. All written information now or heretofore
furnished by each Borrower to Administrative Agent or any Lender is true and
correct in all material respects as of the date with respect to which such
information was furnished.

11.2 Locations. The office where each Borrower keeps its books, records and
accounts (or copies thereof) concerning the Collateral, each Borrower’s
principal place of business and all of such Borrower’s other places of each
business, locations of Collateral and post office boxes and locations of bank
accounts are as set forth in Schedule 11.2 and at other locations within the
continental United States of which Administrative Agent has been advised by a
Borrower in accordance with Section 12.2.1. The Collateral, including, without
limitation, the Equipment (except any part thereof which a Borrower shall have
advised Administrative Agent in writing consists of Collateral normally used in
more than one state or province and Equipment that is held for rent or lease) is
kept, or, in the case of vehicles, based, only at the addresses set forth on
Schedule 11.2, and at other locations within the continental United States and
Canada of which Administrative Agent has been advised by a Borrower in writing
in accordance with Section 12.2.1 hereof.

11.3 Loans by Borrowers. No Borrower has made any loans or advances to any
Affiliate or other Person except for (i) advances authorized hereunder to
employees, officers and directors of a Borrower for travel and other expenses
arising in the ordinary course of such Borrower’s business and loans permitted
pursuant to Section 13.6 and (ii) down-payments or deposits on purchases
incurred in the ordinary course of business.

11.4 Accounts and Inventory. Each Account or item of Inventory which a Borrower
shall, expressly or by implication, request Administrative Agent to classify as
an Eligible Account or as Eligible Inventory, respectively, shall, as of the
time when such request is made, conform in all respects to the requirements of
such classification as set forth in the respective definitions of Eligible
Account and Eligible Inventory as set forth herein and as otherwise established
by Administrative Agent from time to time.

11.5 Liens. Each Borrower is the lawful owner of all Collateral now purportedly
owned or hereafter purportedly acquired by such Borrower, free from all liens,
claims, security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens.

11.6 Organization, Authority and No Conflict. Manitex International is a
corporation, duly organized, validly existing and in good standing in the State
of Michigan and its state organizational identification number is 10296D.
Manitex is a corporation, duly organized, validly existing and in good standing
in the State of Texas and its organizational identification number is
0075051300. Sabre is a corporation, duly organized, validly existing and in good
standing in the State of Michigan and its organizational identification number
is 05206J. Badger is a corporation, duly organized, validly existing and in good
standing in the State of Minnesota and its organizational identification number
is 12P-56. Crane and Machinery is a corporation, duly organized, validly
existing and in good standing in the State of Illinois and its organizational
identification number is 6954-564-5. Crane and Machinery Leasing is a

 

57



--------------------------------------------------------------------------------

corporation, duly organized, validly existing and in good standing in the State
of Illinois and its organizational identification number is 6954-565-3. LiftKing
US is a corporation, duly organized, validly existing and in good standing in
the State of Michigan and its organizational identification number is
20-5992378. Manitex LLC is a limited liability company, duly organized, validly
existing and in good standing the State of Delaware and its organizational
identification number is 81-0586641. LiftKing Canada is an unlimited liability
corporation incorporated under the laws of the Province of Alberta, validly
existing and in good standing under the laws of the Province of Alberta. Each
such Borrower is duly qualified and in good standing in all states or provinces,
as applicable, where the nature and extent of the business transacted by it or
the ownership of its assets makes such qualification necessary or, if such
Borrower is not so qualified, failure to so qualify could not reasonably be
expected to result in a Material Adverse Effect. Each Borrower has the right and
power and is duly authorized and empowered to enter into, execute and deliver
this Agreement and the other Loan Documents and perform its obligations
hereunder and thereunder. Each Borrower’s execution, delivery and performance of
this Agreement and the other Loan Documents does not conflict with the
provisions of the organizational documents of such Borrower, any statute,
regulation, ordinance or rule of law, or any agreement, contract or other
document which may now or hereafter be binding on such Borrower, except for
conflicts with agreements, contracts or other documents which would not have a
Material Adverse Effect on such Borrower, and such Borrower’s execution,
delivery and performance of this Agreement and the other Loan Documents shall
not result in the imposition of any lien or other encumbrance upon any of such
Borrower’s property (other than Permitted Liens) under any existing indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument by which such Borrower or any of its property may be bound or
affected.

11.7 Litigation. Except as disclosed on Schedule 11.7 hereto, there are no
actions or proceedings which are pending or, to the best of any Borrower’s
knowledge, threatened against a Borrower which is, in the determination of
Administrative Agent, reasonably likely to have a Material Adverse Effect on
such Borrower. No Borrower has any Commercial Tort Claims pending other than
those set forth on Exhibit F hereto as Exhibit F may be amended from time to
time.

11.8 Compliance with Laws and Maintenance of Permits. Each Borrower has obtained
all governmental consents, franchises, certificates, licenses, authorizations,
approvals and permits, the lack of which would have a Material Adverse Effect on
such Borrower. Each Borrower is in compliance in all material respects with all
applicable federal, provincial, state, local and foreign statutes, orders,
regulations, rules and ordinances (including, without limitation, Environmental
Laws and statutes, orders, regulations, rules and ordinances relating to Taxes,
employer and employee contributions and similar items, securities, ERISA or
employee health and safety) the failure to comply with which would have a
Material Adverse Effect on such Borrower.

11.9 Affiliate Transactions. Except as set forth on Schedule 11.9 hereto or as
permitted pursuant to Section 11.3 hereof, no Borrower is conducting, permitting
or suffering to be conducted, transactions with any Affiliate other than
transactions with Affiliates for the purchase or sale of Inventory or services
in the ordinary course of business pursuant to terms that are no less favorable
to such Borrower than the terms upon which such transactions would have been
made had they been made to or with a Person that is not an Affiliate.

 

58



--------------------------------------------------------------------------------

11.10 Names and Trade Names. Borrower’s name has always been as set forth on the
first page of this Agreement and no Borrower uses any trade names, assumed
names, fictitious names or division names in the operation of its business,
except as set forth on Schedule 11.10 hereto.

11.11 Equipment. Except for Permitted Liens, each Borrower has good and
indefeasible and merchantable title to and ownership of all Equipment. No
Equipment is a Fixture to real estate unless such real estate is owned by a
Borrower and is subject to a mortgage in favor of Administrative Agent, or if
such real estate is leased, is subject to a landlord’s agreement in favor of
Administrative Agent on terms acceptable to Administrative Agent, or an
accession to other personal property unless such personal property is subject to
a first priority lien in favor of Administrative Agent.

11.12 Enforceability. This Agreement and the other Loan Documents to which each
Borrower is a party are the legal, valid and binding obligations of such
Borrower and are enforceable against such Borrower in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

11.13 Solvency. Each Borrower is, after giving effect to the transactions
contemplated hereby, solvent, able to pay its debts as they become due, has
capital sufficient to carry on its business, now owns property having a value
both at fair valuation and at present fair saleable value greater than the
amount required to pay its debts, and will not be rendered insolvent by the
execution and delivery of this Agreement or any of the other Loan Documents or
by completion of the transactions contemplated hereunder or thereunder.

11.14 Indebtedness. Except for the indebtedness under Section 13.2 below and as
set forth on Schedule 11.14 hereto, no Borrower is obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Loans.

11.15 Margin Security and Use of Proceeds. No Borrower owns any margin
securities, and none of the proceeds of the Loans hereunder shall be used for
the purpose of purchasing or carrying any margin securities or for the purpose
of reducing or retiring any indebtedness which was originally incurred to
purchase any margin securities or for any other purpose not permitted by
Regulation U of the Board of Governors of the Federal Reserve System as in
effect from time to time.

11.16 Parent, Subsidiaries and Affiliates. Except as set forth on Schedule 11.16
hereto, no Borrower has any Parents, Subsidiaries or other Affiliates or
divisions, nor is any Borrower engaged in any joint venture or partnership with
any other Person.

11.17 No Defaults. No Borrower is in default under any material contract, lease
or commitment to which it is a party or by which it is bound, which default
could reasonably be expected to have a Material Adverse Effect on such Borrower,
nor does any Borrower know of any dispute regarding any contract, lease or
commitment which could reasonably be expected to have a Material Adverse Effect
on such Borrower.

 

59



--------------------------------------------------------------------------------

11.18 Employee Matters. There are no controversies pending or threatened between
a Borrower and any of its employees, agents or independent contractors other
than employee grievances arising in the ordinary course of business which would
not, in the aggregate, have a Material Adverse Effect on such Borrower, and each
Borrower is in compliance with all federal, provincial and state laws respecting
employment and employment terms, conditions and practices except for such
non-compliance which would not have a Material Adverse Effect on such Borrower.

11.19 Intellectual Property. Each Borrower possesses adequate licenses, patents,
patent applications, copyrights, service marks, trademarks, trademark
applications, tradestyles and trade names to continue to conduct its business as
heretofore conducted by it except to the extent that the failure to possess such
items would not have a Material Adverse Effect on such Borrower.

11.20 Environmental Matters. No Borrower has generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates in any material respect any Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder and
the operations of each Borrower comply in all material respects with all
Environmental Laws and all licenses, permits, certificates, approvals and
similar authorizations thereunder. There has been no investigation, proceeding,
complaint, order, directive, claim, citation or notice by any governmental
authority or any other Person, nor is any pending or to the best of each
Borrower’s knowledge threatened with respect to any non-compliance with or
violation of the requirements of any Environmental Law by a Borrower or the
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which affects a Borrower in any material respect or its
business, operations or assets or any properties at which a Borrower has
transported, stored or disposed of any Hazardous Materials. No Borrower has any
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials the existence of which would result in a
Material Adverse Effect on such Borrower.

11.21 ERISA Matters and Canadian Pension Plan. Each Borrower is in material
compliance with all obligations and liabilities arising under ERISA except to
the extent that any noncompliance could not reasonably be expected to have a
Material Adverse Effect on such Borrower.

(a) The Unfunded Liability of all Plans does not in the aggregate exceed twenty
percent (20%) of the Total Plan Liability for all such Plans. Each Plan complies
in all material respects with all applicable requirements of law and
regulations. No contribution failure under Section 412 of the Code, Section 302
of ERISA or the terms of any Plan has occurred with respect to any Plan,
sufficient to give rise to a Lien under Section 302(f) of ERISA, or otherwise to
have a Material Adverse Effect. There are no pending or, to the knowledge of
each Borrower,

 

60



--------------------------------------------------------------------------------

threatened, claims, actions, investigations or lawsuits against any Plan, any
fiduciary of any Plan, or a Borrower or other any member of the Controlled Group
with respect to a Plan which could reasonably be expected to have a Material
Adverse Effect. Neither any Borrower nor any other member of the Controlled
Group has engaged in any prohibited transaction (as defined in Section 4975 of
the Code or Section 406 of ERISA) in connection with any Plan which would
subject that Person to any material liability. Within the past five years,
neither any Borrower nor any other member of the Controlled Group has engaged in
a transaction which resulted in a Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect. No Termination Event has occurred or is
reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.

(b) All contributions (if any) have been made to any Plan that are required to
be made by a Borrower or any other member of the Controlled Group under the
terms of the plan or of any collective bargaining agreement or by applicable
law; neither any Borrower nor any other member of the Controlled Group has
withdrawn or partially withdrawn from any Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan; and neither any Borrower
nor any other member of the Controlled Group has received any notice that any
Plan is in reorganization, that increased contributions may be required to avoid
a reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

(c) No Canadian Pension Plan is a (i) pension plan providing defined benefits
(as defined in the Pension Benefit Act (Ontario) or any similar law governing
Canadian pension plans), or (ii) pension plan that is a multi-employer pension
plan (as defined in the Pension Benefit Act (Ontario) or any similar law
governing Canadian pension plans). The Loan Parties are in compliance in all
material respects with all contracts and all laws or guidelines that have the
force of law and in respect of all obligations to or under any Canadian Pension
Plan. The Borrowers and Subsidiaries are in compliance in all material respects
with all laws in respect to contributions to any Canadian Pension Plan. All
liabilities under each Canadian Pension Plan are funded in accordance with
applicable law. No event has occurred and no conditions exist relating to any
Canadian Pension Plan that has resulted or could reasonably be expected to
result in any Canadian Pension Plan having its registration revoked or refused
for the purposes of any administration of any relevant pension benefits
regulatory authority or being required to pay any taxes or penalties under
applicable law.

11.22 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company” within the meaning of the Investment Company Act of 1940.

11.23 Anti-Terrorism Laws.

(a) No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
subsidiary thereof) is in violation in any material respects of any United
States or Canadian

 

61



--------------------------------------------------------------------------------

requirements of law relating to terrorism, sanctions or money laundering (the
“Anti-Terrorism Laws”), including the United States Executive Order No. 13224 on
Terrorist Financing (the “Anti-Terrorism Order”) and the USA Patriot Act.

(b) No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
Subsidiary thereof) (i) is listed in the annex to, or is otherwise subject to
the provisions of, the Anti-Terrorism Order, (ii) is owned or controlled by, or
acting for or on behalf of, any person listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (iii) commits, threatens
or conspires to commit or supports “terrorism” as defined in the Anti-Terrorism
Order or (iv) is named as a “specially designated national and blocked person”
in the most current list published by OFAC.

(c) No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
Affiliate thereof) (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in clauses (b)(i) through (b)(iv) above, (ii) deals in, or otherwise
engages in any transactions relating to, any property or interests in property
blocked pursuant to the Anti-Terrorism Order or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

11.24 Subordinated Debt. The subordination provisions of the Subordinated Debt
are enforceable against the holder of the Subordinated Debt by the Lender. All
Obligations constitute senior indebtedness entitled to the benefits of the
subordination provisions contained in the Subordinated Debt Documents.

 

SECTION 12

AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Borrowers obtains Required Lenders’ prior written consent
waiving or modifying any of Borrowers’ covenants hereunder in any specific
instance, each Borrower covenants and agrees as follows:

12.1 Maintenance of Records; Collateral Access Agreements. Each Borrower shall
at all times keep accurate and complete books, records and accounts with respect
to all of such Borrower’s business activities, in accordance with sound
accounting practices and GAAP consistently applied, and shall keep such books,
records and accounts, and any copies thereof, only at the addresses indicated
for such purpose on Schedule 11.2. Each Borrower shall cause to be delivered to
Lender a Collateral Access Agreement with respect to each landlord where any
such books, records, accounts, and any copies thereof, and any inventory is
maintained.

12.2 Notices. Each Borrower shall:

12.2.1 Locations. Promptly (but in no event less than ten (10) days prior to the
occurrence thereof) notify Administrative Agent of the proposed opening of any
new place of business or new location of Collateral, the closing of any existing
place of business or location of Collateral, any change of the location of such
Borrower’s books, records and accounts (or copies thereof), the opening or
closing of any post office box, the opening or closing of any bank account or,
if any of the Collateral consists of Goods of a type normally used in more than
one

 

62



--------------------------------------------------------------------------------

state, the use of any such Goods in any state or province other than a state or
province in which such Borrower has previously advised Administrative Agent that
such Goods will be used. For the avoidance of doubt, Borrowers shall not be
required to provide notice with respect to the movement of any Collateral,
books, records or accounts among existing locations of Collateral or existing
places of business, as applicable.

12.2.2 Eligible Accounts and Inventory. Promptly upon becoming aware thereof,
notify Administrative Agent if any material Account or a material portion of any
Inventory, identified by any Borrower to Administrative Agent as an Eligible
Account or Eligible Inventory becomes ineligible for any reason.

12.2.3 Litigation and Proceedings. Promptly upon becoming aware thereof, notify
Administrative Agent of any actions or proceedings which are pending or
threatened against a Borrower which might have a Material Adverse Effect on such
Borrower and of any Commercial Tort Claims of such Borrower which may arise,
which notice shall constitute such Borrower’s authorization to amend Exhibit F
to add such Commercial Tort Claim.

12.2.4 Names and Trade Names. Notify Administrative Agent within ten (10) days
of the change of its name or the use of any trade name, assumed name, fictitious
name or division name not previously disclosed to Administrative Agent in
writing.

12.2.5 ERISA Matters. Promptly notify Administrative Agent of (x) the occurrence
of any Reportable Event which might result in the termination by the Pension
Benefit Guaranty Corporation (the “PBGC”) of any employee benefit plan (“Plan”)
covering any officers or employees of such Borrower, any benefits of which are,
or are required to be, guaranteed by the PBGC, (y) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor or (z) its intention to terminate or withdraw from any Plan.

12.2.6 Environmental Matters. As promptly as is commercially reasonable, notify
Administrative Agent upon becoming aware of any investigation, proceeding,
complaint, order, directive, claim, citation or notice with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
such Borrower or the generation, use, storage, treatment, transportation,
manufacture handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter which affects such Borrower or its
business operations or assets or any properties at which such Borrower has
transported, stored or disposed of any Hazardous Materials unless the foregoing
could not reasonably be expected to have a Material Adverse Effect on such
Borrower.

12.2.7 Default; Material Adverse Change. Promptly advise Administrative Agent of
the occurrence of any event having or causing a Material Adverse Effect on any
Loan Party, the occurrence of any Default or Event of Default hereunder.

12.2.8 Subordinated Debt Notices; Surety Reports. Promptly from time to time,
furnish Lender with copies of any notices (including notices of default or
acceleration) received from any holder of, under or with respect to any
Subordinated Debt and any Surety Debt.

 

63



--------------------------------------------------------------------------------

12.2.9 Canadian Pension Plan Matters. Promptly notify the Administrative Agent
upon (a) the occurrence of any event that would reasonably be expected to give
rise to the termination of any Canadian Pension Plan; (b) the failure of any
Loan Party to make any required contribution to any Canadian Pension Plan when
due; or (c) any Loan Party becoming aware of any material increase in liability
under any Canadian Pension Plan.

All of the foregoing notices shall be provided by each Borrower to
Administrative Agent in writing.

12.3 Compliance with Laws and Maintenance of Permits. Each Borrower shall
maintain all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect on such Borrower and each Borrower shall remain in compliance
with all applicable federal, provincial, state, local and foreign statutes,
orders, regulations, rules and ordinances (including, without limitation,
Environmental Laws and statutes, orders, regulations, rules and ordinances
relating to Taxes, employer and employee contributions and similar items,
securities, ERISA or employee health and safety) the failure with which to
comply would have a Material Adverse Effect on such Borrower. Following any
determination by Administrative Agent that there is non-compliance, or any
condition which requires any action by or on behalf of such Borrower in order to
avoid non-compliance, with any Environmental Law, Borrower shall, at Borrowers’
expense, upon notification to Administrative Agent, cause an independent
environmental engineer acceptable to Administrative Agent to conduct such tests
of the relevant site(s) as are appropriate and prepare and deliver a report
setting forth the results of such tests, a proposed plan for remediation and an
estimate of the costs thereof.

12.4 Inspection and Audits. Each Borrower shall permit Administrative Agent, or
any Persons designated by it, to call at such Borrower’s places of business at
any reasonable times, and, without hindrance or delay, to inspect the Collateral
and to inspect, audit, check and make extracts from such Borrower’s books,
records, journals, orders, receipts and any correspondence and other data
relating to such Borrower’s business, the Collateral or any transactions between
the parties hereto, and shall have the right to make such verification
concerning such Borrower’s business as Administrative Agent may consider
reasonable under the circumstances. Each Borrower shall furnish to
Administrative Agent such information relevant to Administrative Agent’s rights
under this Agreement and the other Loan Documents as Administrative Agent shall
at any time and from time to time request. Administrative Agent, through its
officers, employees or agents shall have the right, at any time and from time to
time, to verify the validity, amount or any other matter relating to any of such
Borrower’s Accounts, by mail, telephone, telecopy, electronic mail, or
otherwise. Each Borrower authorizes Administrative Agent and its agents to
discuss the affairs, finances and business of such Borrower with any senior
officers, or directors of such Borrower or with its Parent or any Affiliate or
the senior officers or directors of its Parent or any Affiliate, and to discuss
the financial condition of such Borrower with such Borrower’s independent public
accountants. Any such discussions shall be without liability to Administrative
Agent or to such Borrower’s independent public accountants. Each Borrower shall
pay to Administrative Agent all customary fees and all reasonable, documented
out-of-pocket costs and expenses incurred by Administrative Agent in the
exercise of its rights hereunder, and all of such fees, costs and expenses shall
constitute Obligations hereunder, shall be payable on demand and, until paid,
shall bear interest at the highest rate then applicable to

 

64



--------------------------------------------------------------------------------

Loans hereunder. Notwithstanding the foregoing, unless an Event of Default has
occurred and is continuing, such inspections and audits shall not take place
more than two times in any calendar year. Any Lender may accompany
Administrative Agent on any such audit or inspection at its own cost.

12.5 Insurance. Each Borrower shall:

12.5.1 Casualty Insurance; Business Interruption Insurance. Keep the Collateral
properly housed and insured for the full insurable value thereof against loss or
damage by fire, theft, explosion, sprinklers, collision (in the case of motor
vehicles) and such other risks as are customarily insured against by Persons
engaged in businesses similar to that of such Borrower, with such companies, in
such amounts, with such deductibles, and under policies in such form, as shall
be satisfactory to Administrative Agent. Copies of such policies of insurance
have been or shall be, within ninety (90) days of the Closing Date, delivered to
Administrative Agent, together with evidence of payment of all premiums
therefor, and shall contain an endorsement, in form and substance acceptable to
Administrative Agent, showing loss under such insurance policies payable to
Administrative Agent. Such endorsement, or an independent instrument furnished
to Administrative Agent, shall provide that the insurance company shall give
Administrative Agent at least thirty (30) days written notice (or such other
number of days approved by Administrative Agent) before any such policy of
insurance is altered or canceled and that no act, whether willful or negligent,
or default of such Borrower or any other Person shall affect the right of
Administrative Agent or Lenders to recover under such policy of insurance in
case of loss or damage. In addition, each Borrower shall cause to be executed
and delivered to Administrative Agent an assignment of proceeds of its business
interruption insurance policies. Each Borrower hereby directs all insurers under
all policies of insurance to pay all proceeds payable thereunder directly to
Administrative Agent. Each Borrower irrevocably makes, constitutes and appoints
Administrative Agent (and all officers, employees or agents designated by
Administrative Agent) as Borrower’s true and lawful attorney (and agent-in-fact)
for the purpose of making, settling and adjusting claims under such policies of
insurance, endorsing the name of such Borrower on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and
making all determinations and decisions with respect to such policies of
insurance, provided however, that if no Event of Default shall have occurred and
is continuing, such Borrower may make, settle and adjust claims involving less
than $500,000 in the aggregate without Administrative Agent’s consent.

12.5.2 Liability Insurance. Maintain, at its expense, such public liability and
third party property damage insurance as is customary for Persons engaged in
businesses similar to that of such Borrower with such companies and in such
amounts, with such deductibles and under policies in such form as shall be
satisfactory to Administrative Agent and original (or certified) copies of such
policies have been or shall be, within ninety (90) days after the Closing Date,
delivered to Administrative Agent, together with evidence of payment of all
premiums therefor; each such policy shall contain an endorsement showing
Administrative Agent and Lenders as additional insured thereunder and providing
that the insurance company shall give Administrative Agent at least thirty (30)
days written notice before any such policy shall be altered or canceled.

 

65



--------------------------------------------------------------------------------

12.5.3 Administrative Agent May Purchase Insurance. If a Borrower at any time or
times hereafter shall fail to obtain or maintain any of the policies of
insurance required above (and provide evidence thereof to Administrative Agent)
or to pay any premium relating thereto, then Administrative Agent, without
waiving or releasing any obligation or default by Borrowers hereunder, may (but
shall be under no obligation to) obtain and maintain such policies of insurance
and pay such premiums and take such other actions with respect thereto as
Administrative Agent deems advisable upon notice to Borrowers. Such insurance,
if obtained by Administrative Agent, may, but need not, protect any Borrower’s
interests or pay any claim made by or against a Borrower with respect to the
Collateral. Such insurance may be more expensive than the cost of insurance such
Borrower may be able to obtain on its own and may be cancelled only upon
Borrowers providing evidence that it has obtained the insurance as required
above. All sums disbursed by Administrative Agent in connection with any such
actions, including, without limitation, court costs, expenses, other charges
relating thereto and reasonable Attorney Costs, shall constitute Loans
hereunder, shall be payable on demand by Borrowers to Administrative Agent and,
until paid, shall bear interest at the highest rate then applicable to Loans
hereunder. This provision shall constitute the notice to Borrowers required
pursuant to paragraph (3) of section 180/10 of Chapter 815 of the Illinois
Compiled Statutes (2004).

12.6 Collateral. Each Borrower shall keep the Collateral in good condition,
repair and order and shall make all necessary repairs to the Equipment and
replacements thereof so that the operating efficiency and the value thereof
shall at all times be preserved and maintained in all material respects;
provided, however, Borrowers shall not be required to maintain or repair any
Equipment it determines, in its Permitted Discretion, to be worn-out or
obsolete. Each Borrower shall permit Administrative Agent to examine any of the
Collateral at any time and wherever the Collateral may be located and, such
Borrower shall, immediately upon request therefor by Administrative Agent,
deliver to Administrative Agent any and all evidence of ownership of any of the
Equipment including, without limitation, certificates of title and applications
of title. Each Borrower shall, at the request of Administrative Agent, indicate
on its records concerning the Collateral a notation, in form satisfactory to
Administrative Agent, of the security interest of Administrative Agent
hereunder.

12.7 Use of Proceeds. All monies and other property obtained by each Borrower
from Administrative Agent and Lenders pursuant to this Agreement shall be used
solely for working capital purposes, to refinance the debt of Borrowers and
their Subsidiaries, and for other business purposes of Borrowers.

12.8 Taxes. Each Borrower shall file all required tax returns and pay all of its
federal, provincial, state, municipal and other material Taxes when due, subject
to any extensions granted by the applicable taxing authority, including, without
limitation, Taxes imposed by federal, provincial, state or municipal agencies,
and shall cause any liens for Taxes to be promptly released; provided, that each
Borrower shall have the right to contest the payment of such Taxes in good faith
by appropriate proceedings so long as (i) the amount so contested is shown on
such Borrower’s financial statements; (ii) the contesting of any such payment
does not give rise to a lien for Taxes; (iii) such Borrower keeps on deposit
with Administrative Agent (such deposit to be held without interest) or a
reserve is maintained against Borrowers’ availability to borrow money under
Section 2.1, in either case, in an amount of money which, in the sole judgment
of Administrative Agent, is sufficient to pay such Taxes and any interest or
penalties that may

 

66



--------------------------------------------------------------------------------

accrue thereon; and (iv) if such Borrower fails to prosecute such contest with
reasonable diligence, Administrative Agent may apply the money so deposited in
payment of such Taxes. If such Borrower fails to pay any such Taxes and in the
absence of any such contest by such Borrower, Administrative Agent may (but
shall be under no obligation to) advance and pay any sums required to pay any
such Taxes and/or to secure the release of any lien therefor, and any sums so
advanced by Administrative Agent shall constitute Loans hereunder, shall be
payable by Borrowers to Administrative Agent on demand, and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder.

12.9 Intellectual Property. Each Borrower shall maintain adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, tradestyles and trade names to continue its business as heretofore
conducted by it or as hereafter conducted by it unless the failure to maintain
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect on such Borrower.

12.10 Checking Accounts and Cash Management Services. Unless Administrative
Agent otherwise consents in writing, in order to facilitate Administrative
Agent’s maintenance and monitoring of the Collateral within ninety (90) days
after the Closing Date, each Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain its general checking/controlled disbursement
account and all of its other deposit accounts (except with respect to Excluded
Accounts) with Administrative Agent. Each Borrower shall be responsible for all
normal charges assessed thereon.

12.11 USA Patriot Act, Bank Secrecy Act and Office of Foreign Asset Control.
(a) Ensure, and cause each other Loan Party to ensure, that no Person who owns a
controlling interest in or otherwise controls a Loan Party is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a Person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (b) comply, and cause each other Loan Party to comply, with all applicable
Bank Secrecy Act (“BSA”) and anti-money laundering laws and regulations,
including, without limitation, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).

 

SECTION 13

NEGATIVE COVENANTS.

Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Borrowers obtain Required Lenders’ prior written consent
waiving or modifying any of Borrowers’ covenants hereunder in any specific
instance, each Borrower agrees as follows:

13.1 Guaranties. Other than with respect to the Permitted Guarantee Obligations,
no Borrower shall, nor shall it permit any other Loan Party to assume, guarantee
or endorse, or otherwise become liable in connection with, the obligations of
any Person, except by endorsement of instruments for deposit or collection or
similar transactions in the ordinary course of business.

 

67



--------------------------------------------------------------------------------

13.2 Indebtedness. No Borrower shall, nor shall it permit any other Loan Party
to create, incur, assume or become obligated (directly or indirectly), for any
loans or other indebtedness for borrowed money other than the Loans, except:

(a) Obligations under this Agreement and the other Loan Documents;

(b) debt secured by liens permitted by clause (v) of the definition of
“Permitted Liens”, and refinancings and extensions of any such debt, provided
that (i) such debt when incurred shall not exceed the purchase price of the
asset(s) financed, (ii) no such debt shall be refinanced for a principal amount
in excess of the principal balance outstanding thereon at the time of such
refinancing, and (iii) the total amount of all such debt at any time outstanding
shall not exceed $500,000 in the aggregate;

(c) unsecured trade accounts payable to trade creditors incurred in the ordinary
course of business;

(d) Subordinated Debt in effect on the date hereof set forth on Schedule 11.14
and other Subordinated Debt in an amount not to exceed $500,000 at any time
outstanding following the date hereof, provided that both before and after
giving effect to the incurrence of such debt, no Event of Default shall have
occurred and be continuing;

(e) hedging obligations approved by Administrative Agent and incurred in favor
of Lender or an Affiliate of Lender for bona fide hedging purposes and not for
speculation;

(f) unsecured debt described on Schedule 11.14 and refinancings and extensions
of any such unsecured debt if the representations, warranties, covenants, events
of default and other material terms and conditions thereof are not materially
less favorable to the obligor thereon or to the Administrative Agent than the
unsecured debt being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the unsecured debt being refinanced
or extended, provided, such unsecured debt permitted under this clause (f) shall
not (i) include debt of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed, or refinanced or (ii) exceed in a
principal amount the unsecured debt being renewed, extended or refinanced;

(g) other unsecured debt in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding;

(h) indebtedness in respect of and in effect on the date hereof set forth on
Schedule 11.14 and other Capital Leases not to exceed $1,000,000 in the
aggregate;

(i) Rental Fleet Debt;

(j) indebtedness owing to a Person that is a Loan Party;

(k) unsecured indebtedness consisting of Permitted Guarantee Obligations;

 

68



--------------------------------------------------------------------------------

(l) the unsecured indebtedness of Manitex International to Terex in the
aggregate amount of $1,594,013 evidenced by a promissory note dated on or about
December 19, 2014;

(m) unsecured indebtedness owing from Manitex International to Terex pursuant to
the Terex Subordinated Note;

(n) unsecured indebtedness owing from Manitex International to Investor pursuant
to the Investor Note Purchase Agreement in the maximum amount of $15,000,000;

(o) unsecured indebtedness not otherwise described in paragraphs (i) through
(viii) above, provided that both at the time of and immediately after giving
effect to the incurrence thereof (i) no Default or Event of Default shall have
occurred and be continuing or result therefrom and (ii) the aggregate amount of
all such indebtedness shall not exceed $500,000, or the equivalent amount in
Canadian Dollars at any one time outstanding; and

(p) indebtedness arising from judgments or decrees not deemed to be a Default or
Event of Default.

13.3 Liens. No Borrower shall, nor shall it permit any other Loan Party to grant
or permit to exist (voluntarily or involuntarily) any lien, claim, security
interest or other encumbrance whatsoever on any of its assets, other than
Permitted Liens.

13.4 Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business. No Borrower shall, nor shall it permit any
other Loan Party to (i) enter into any merger or consolidation; (ii) change the
jurisdiction of such Borrower’s organization or enter into any transaction which
has the effect of changing such Borrower’s jurisdiction of organization;
(iii) sell, lease or otherwise dispose of a material portion of its assets other
than in the ordinary course of business; (iv) purchase the stock, other equity
interests or all or a material portion of the assets of any Person or division
of such Person; or (v) enter into any other transaction outside the ordinary
course of such Borrower’s business, including, without limitation, any purchase,
redemption or retirement of any shares of any class of its stock or any other
equity interest, and any issuance of any shares of, or warrants or other rights
to receive or purchase any shares of, any class of its stock or any other equity
interest. No Borrower shall form any Subsidiaries or enter into any joint
ventures or partnerships with any other Person; provided, however, that the
Borrower may form Subsidiaries upon approval by Administrative Agent and such
Subsidiary becomes party to this Agreement as a Loan Party pursuant to
documentation in form and substance acceptable to the Administrative Agent.
Notwithstanding the foregoing, the following transactions are permitted,
(i) sales of Inventory in the ordinary course of business, (ii) any merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by (x) any
Loan Party with or into any other Loan Party so long as a Borrower is the
survivor if a party, or (y) any wholly-owned Subsidiary into a Borrower,
(iii) sales and dispositions of worn-out or obsolete assets in an amount not to
exceed $1,000,000 in the aggregate in any Fiscal Year or $2,500,000 in the
aggregate during the term of this Agreement and (iv) the issuance of stock or
other equity interest pursuant to the terms of the convertible debentures as in
effect on the date hereof identified on Schedule 13.4.

 

69



--------------------------------------------------------------------------------

13.5 Dividends and Distributions. No Borrower shall declare or pay any dividend
or other distribution (whether in cash or in kind) on any class of its stock (if
such Borrower is a corporation) or on account of any equity interest in such
Borrower (if such Borrower is a partnership, limited liability company or other
type of entity) other than:

(a) each Loan Party other than Manitex International may pay cash distributions
to its Parent;

(b) Manitex may issue Capital Securities, warrants and/or options in
satisfaction of (i) the convertible debenture issued with respect to the ASV
Joint Venture, (ii) the Investor Note Purchase Agreement and (iii) the Terex
Subordinated Note; provided, however, that such Capital Securities shall not
require any preferred return payable in cash or contain any put provisions
requiring the repurchase of such Capital Securities by Manitex International,
and

(c) each Loan Party may declare and make distributions payable in the Capital
Securities of such Loan Party, provided that the issuance of such Capital
Securities does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
distribution or would result from the making of such distribution; provided,
however, that such Capital Securities shall not require any preferred return
payable in cash or contain any put or similar provisions requiring the
repurchase of such Capital Securities by Manitex International.

13.6 Investments; Loans. No Borrower shall, nor shall it permit any other Loan
Party to make or permit to exist, any Investment except the following:

(a) contributions by any Loan Party to any other Loan Party, so long as the
recipient of any such capital contribution has guaranteed the Obligations and
such guaranty is secured by a pledge of all of its equity interests and
substantially all of its real and personal property;

(b) Investments constituting debt permitted by Section 13.1;

(c) contingent liabilities constituting debt permitted by Section 13.1 or
Permitted Liens;

(d) Cash Equivalent Investments;

(e) subject to Section 12.10, bank deposits in the ordinary course of business
permitted by this Agreement;

(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(g) accounts receivable created, acquired or made and trade credit extended in
each case in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

 

70



--------------------------------------------------------------------------------

(h) Investments existing as of the Closing Date and set forth in Schedule 13.6
provided that the amount of such Investment is not increased after the Closing
Date except in accordance with this Section 13.6;

(i) loans to officers and employees in an aggregate principal amount not to
exceed $500,000 at any time outstanding, so long as the proceeds of such loans
(a) constitute travel advances and employee relocation loans and other employee
loans and advances in the ordinary course of business, or (b) are used by such
officers and employees to purchase equity interests in a Borrower;

(j) sales on open account in the ordinary course of business;

(k) intercompany loans or intercompany Investments made by a Borrower into or
for the benefit of another Borrower; provided, however, that intercompany loans
made by all US Borrowers to the Canadian Borrower will be limited to $12,000,000
in the aggregate at all times less the outstanding amount of all Canadian
Revolving Loans;

(l) Investments made by any Borrower in any Foreign Subsidiary; provided that in
each case, (i) no Default or Event of Default shall exist before and after
giving effect to such Investment; (ii) the amount of such Investment shall not
exceed $1,000,000 in the aggregate; (iii) no more than one (1) Investment may be
made in each calendar quarter; and (iv) each such Investment shall be returned
to the applicable Borrower within sixty (60) days of the date each such
Investment is made;

(m) Investments in respect of Hedging Agreements provided that such transaction
is entered into for risk management purposes and not for speculative purposes;

(n) repurchase of Capital Securities in Manitex International held by employees
in amounts necessary to pay applicable withholding taxes not to exceed $250,000
in the aggregate in any Fiscal Year; and

(o) Permitted Investments.

13.7 Fundamental Changes, Line of Business. No Borrower shall, nor shall it
permit any other Loan Party to (i) amend its organizational documents or change
its Fiscal Year unless (w) such actions would not have a Material Adverse Effect
on such Borrower; (x) such actions would not affect the obligations of such
Borrower or any Loan Party to Administrative Agent and Lenders; (y) such actions
would not adversely affect the interpretation of any of the terms of this
Agreement or the other Loan Documents and (z) Administrative Agent has received
ten (10) days prior written notice of such amendment or change or (ii) enter
into a new line of business materially different from such Borrower’s current
business.

13.8 Equipment. No Borrower shall and shall not permit any other Loan Party to
(i) permit any Equipment to become a Fixture to real property unless such real
property is owned by a Borrower or such Loan Party and is subject to a mortgage
in favor of Administrative Agent, or if such real estate is leased, is subject
to a landlord’s agreement in favor of Administrative Agent on terms acceptable
to Administrative Agent, or (ii) permit any Equipment to become an accession to
any other personal property unless such personal property is subject to a first
priority lien in favor of Administrative Agent.

 

71



--------------------------------------------------------------------------------

13.9 Affiliate Transactions. Except as set forth on Schedule 11.9 hereto or as
permitted pursuant to Section 11.3 hereof, no Borrower shall conduct, permit or
suffer to be conducted, transactions with Affiliates other than transactions for
the purchase or sale of Inventory or services in the ordinary course of business
pursuant to terms that are no less favorable to such Borrower than the terms
upon which such transactions would have been made had they been made to or with
a Person that is not an Affiliate.

13.10 Settling of Accounts. No Borrower shall settle or adjust any Account
identified by a Borrower as an Eligible Account or with respect to which the
Account Debtor is an Affiliate, in an aggregate amount exceeding $100,000 per
calendar month, without the consent of Administrative Agent, provided, that
following the occurrence and during the continuance of an Event of Default, no
Borrower shall settle or adjust any Account without the consent of
Administrative Agent.

13.11 Reserved.

13.12 Subordinated Debt/Other Debt. No Loan Party shall, nor shall it permit any
other Loan Party, to (a) make any payment (whether for principal, interest or
other amounts), redemption, prepayment, defeasance or repurchase of any
Subordinated Debt, except in accordance with the applicable Subordination
Agreement with respect to such Subordinated Debt, (b) amend or otherwise modify,
or waive any rights under, any terms or provisions of any Subordinated Debt,
except that such terms and provisions may be amended solely to the extent
permitted under any subordination agreement relating to the Subordinated Debt
Documents or (c) unless otherwise approved by the Administrative Agent in
writing, make any payments under that certain Promissory Note dated December 19,
2014 in the original principal amount of $1,594,013 payable by Manitex
International to Terex, as amended, modified or restated from time to time.

13.13 Restriction of Amendments to Certain Documents. No Loan Party shall, nor
shall it permit any Subsidiary to, amend or otherwise modify, or waive any
rights under, any Subordinated Debt Documents (except to the extent permitted by
the Intercreditor Agreement), or Surety Debt Documents if, in any case, such
amendment, modification or waiver could be adverse to the interests of Lenders.

 

SECTION 14

FINANCIAL COVENANTS.

Borrower shall maintain and keep in full force and effect each of the financial
covenants set forth below:

14.1 Fixed Charge Coverage. Borrowers shall not permit the ratio of (i) EBITDA
minus (ii) all unfinanced Capital Expenditures of Borrowers during the
applicable period to (iii) Fixed Charges to be less than 1.20:1.0 for each
period set forth below:

 

Period    Ratio

Six month period ended June 30, 2016

   1.20:1.0

Nine (9) month period ended September 30, 2016

   1.20:1.0

Twelve (12) month period ended December 31, 2016 and each Computation Period
ended thereafter

   1.20:1.0

 

72



--------------------------------------------------------------------------------

SECTION 15

DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrowers hereunder:

15.1 Payment. The failure of any Loan Party to pay when due, declared due, or
demanded by Administrative Agent (at the request of Required Lenders), any of
the Obligations.

15.2 Breach of this Agreement and the other Loan Documents. The failure of any
Loan Party to perform, keep or observe any of the covenants, conditions,
promises, agreements or obligations of such Loan Party under this Agreement or
any of the other Loan Documents; provided that any such failure by a Borrower
under subsections 12.1, 12.2.1, 12.2.4, 12.2.5, 12.2.6, 12.3 and 12.8 of this
Agreement shall not constitute an Event of Default hereunder until the
twentieth (20th) day following the occurrence thereof.

15.3 Breaches of Other Obligations. The failure of any Loan Party to perform,
keep or observe (after any applicable notice and cure period) any of the
covenants, conditions, promises, agreements or obligations of such Loan Party
under any other agreement with any Person if such failure could be expected to
have a Material Adverse Effect on such Loan Party.

15.4 Breach of Representations and Warranties. The making or furnishing by any
Loan Party to Administrative Agent or any Lender of any representation,
warranty, certificate, schedule, report or other communication within or in
connection with this Agreement or the other Loan Documents which is untrue or
misleading in any material respect as of the date made.

15.5 Loss of Collateral. The loss, theft, damage or destruction of any of the
Collateral in an amount in excess of $750,000 in the aggregate for all such
events during any Fiscal Year which is not covered by insurance as determined by
Administrative Agent in its sole discretion determined in good faith; provided,
however, for all claims covered by insurance, the insurance company has
acknowledged coverage of the full amount of such loss pursuant to a written
acknowledgment in form and substance acceptable to Administrative Agent.

15.6 Bankruptcy or Similar Proceedings. The commencement of any proceedings in
bankruptcy by or against any Loan Party or for the liquidation or reorganization
of any Loan Party, or alleging that such Loan Party is insolvent or unable to
pay its debts as they mature, or for the readjustment or arrangement of any Loan
Party ‘s debts, whether under the United States Bankruptcy Code, any Canadian
Bankruptcy Law, or under any other bankruptcy or insolvency law, whether
federal, provincial or state, now or hereafter existing, for the relief of
debtors, or the commencement of any analogous statutory or non-statutory
proceedings involving any Loan Party; provided, however, that if such
commencement of proceedings against such Loan Party is involuntary, such action
shall not constitute an Event of Default unless such proceedings are not

 

73



--------------------------------------------------------------------------------

dismissed or stayed within sixty (60) days after the commencement of such
proceedings, though Administrative Agent and Lenders shall have no obligation to
make Loans to or issue, or cause to be issued, Letters of Credit on behalf of
any Borrower during such sixty (60) day period or, if earlier, until such
proceedings are dismissed or stayed.

15.7 Appointment of Receiver. The appointment of a Receiver or trustee for any
Loan Party, for any of the Collateral or for any substantial part of any Loan
Party’s assets or the institution of any proceedings for the dissolution, or the
full or partial liquidation, or the merger or consolidation, of any Loan Party
which is a corporation, limited liability company or a partnership; provided,
however, that if such appointment or commencement of proceedings against such
Loan Party is involuntary, such action shall not constitute an Event of Default
unless such appointment is not revoked or such proceedings are not dismissed or
stayed within sixty (60) days after the commencement of such proceedings, though
Administrative Agent and Lenders shall have no obligation to make Loans to or
issue, or cause to be issued, Letters of Credit on behalf of any Borrower during
such sixty (60) day period or, if earlier, until such appointment is revoked or
such proceedings are dismissed or stayed.

15.8 Judgment. The entry of any final, non-appealable judgment or order
aggregating in excess of $750,000 not covered by insurance against any Loan
Party which remains unsatisfied or undischarged and in effect for thirty (30)
days after such entry without a stay of enforcement or execution; provided,
however, for all claims covered by insurance, the insurance company has
acknowledged coverage of the full amount of such judgment pursuant to a written
acknowledgment in form and substance acceptable to Administrative Agent.

15.9 Dissolution of Loan Party. The dissolution of any Loan Party which is a
partnership, limited liability company, corporation or other entity.

15.10 Criminal Proceedings. The institution in any court of a criminal
proceeding against any Loan Party, or the indictment of any Loan Party, for any
crime, in either case which could reasonably be expected to have a Material
Adverse Effect on such Loan Party.

15.11 Change of Control. Any Change of Control shall occur.

15.12 Investor Note Purchase Agreement. Any default or event of default (after
all applicable cure periods) has occurred under the Investor Note Purchase
Agreement.

15.13 Material Adverse Effect. The occurrence of any event which, in
Administrative Agent’s Permitted Discretion, would reasonably be expected to
have a Material Adverse Effect.

15.14 Subordinated Debt. Any creditor party to any Subordination Agreement
governing any Subordinated Debt shall rescind or otherwise terminate any such
Subordination Agreement.

 

SECTION 16

REMEDIES UPON AN EVENT OF DEFAULT.

16.1 Acceleration. Upon the occurrence and during the continuance of an Event of
Default described in Sections 15.6 or 15.7 hereof, all of the Obligations shall
immediately and automatically become due and payable, without notice of any kind
(provided, however, that notwithstanding the foregoing, Hedging Obligations
shall only terminate in accordance with the terms of the relevant Hedging
Agreement). Upon the occurrence of any other Event of Default, and after giving
effect to any applicable cure period, the Obligations may, at the option of
Administrative Agent or at the direction of Required Lenders, in whole or in
part at Administrative Agent’s or Required Lenders’ sole discretion, and without
demand, notice or legal process of any kind, be declared, and immediately shall
become, due and payable.

 

74



--------------------------------------------------------------------------------

16.2 Other Remedies. Upon the occurrence and during the continuance of an Event
of Default, Administrative Agent may, and at the direction of Required Lenders
shall, exercise from time to time any rights and remedies available to it under
the UCC, PPSA and any other applicable law in addition to, and not in lieu of,
any rights and remedies expressly granted in this Agreement or in any of the
other Loan Documents and all of Administrative Agent’s and Lenders’ rights and
remedies shall be cumulative and non-exclusive to the extent permitted by law.
In particular, but not by way of limitation of the foregoing, Administrative
Agent may, and at the direction of Required Lenders shall, appoint, remove or
reappoint by instrument in writing, any Person or Persons, whether an officer or
officers or an employee or employees of any Borrower or not, to be an interim
receiver, receiver or receivers (hereinafter called a “Receiver,” which term
when used herein shall include a receiver and manager) of such Collateral
(including any interest, income or profits therefrom). Any such Receiver shall,
to the extent permitted by applicable law, be deemed the agent of such Borrower
and not of Administrative Agent or any of the Lenders, and neither
Administrative Agent or any of the Lenders shall be in any way responsible for
any misconduct, negligence or non-feasance on the part of any such Receiver or
its servants, agents or employees. Subject to the provisions of the instrument
appointing it, any such Receiver shall (i) have such powers as have been granted
to Administrative Agent or any of the Lenders under this Agreement and
(ii) shall be entitled to exercise such powers at any time that such powers
would otherwise be exercisable by Administrative Agent or any of the Lenders
under this Agreement, which powers shall include, but are not limited to, the
power to take possession of the Collateral, to preserve the Collateral or its
value, to carry on or concur in carrying on all or any part of the business of
any Borrower and to sell, lease, license or otherwise dispose of or concur in
selling, leasing, licensing or otherwise disposing of the Collateral. To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including any Borrower, enter upon, use and occupy all premises owned or
occupied by any Borrower wherein the Collateral may be situate, maintain the
Collateral upon such premises, borrow money on a secured or unsecured basis and
use the Collateral directly in carrying on any Borrower’s business or as
security for loans or advances to enable the Receiver to carry on any Borrower’s
business or otherwise, as such Receiver shall, in its reasonable discretion,
determine. Except as may be otherwise directed by Administrative Agent or any of
the Lenders, all money received from time to time by such Receiver in carrying
out his/her/its appointment shall be received in trust for and be paid over to
Administrative Agent or any of the Lenders and any surplus shall be applied in
accordance with applicable law. Every such Receiver may, in the discretion of
Administrative Agent or any of the Lenders, be vested with, in addition to the
rights set out herein, all or any of the rights and powers of Administrative
Agent or any of the Lenders described in this Agreement, the UCC, the PPSA, the
United States Bankruptcy Code or Canadian Bankruptcy Law. In addition, but also
not by way of limitation of the foregoing, Administrative Agent may, and at the
discretion of Required Lenders shall, without notice, demand or legal process of
any kind, take possession of any or all of the Collateral (in addition to
Collateral of which it already has possession), wherever it may be found, and
for that purpose may pursue the same wherever it may be found, and may enter
onto any of the Borrowers’ premises where any of the Collateral may be, and
search for, take possession of, remove, keep and store any of the Collateral
until the same shall be sold or otherwise disposed of, and Administrative Agent
shall have the right to store the same at any of the Borrowers’ premises

 

75



--------------------------------------------------------------------------------

without cost to Administrative Agent or Lenders. At Administrative Agent’s
request, the Borrowers shall, at the Borrowers’ expense, assemble the Collateral
and make it available to Administrative Agent at one or more places to be
designated by Administrative Agent and reasonably convenient to Administrative
Agent and the Borrowers. Each Borrower recognizes that if a Borrower fails to
perform, observe or discharge any of its Obligations under this Agreement or the
other Loan Documents, no remedy at law will provide adequate relief to
Administrative Agent or Lenders, and agrees that Administrative Agent shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages. Any notification of intended
disposition of any of the Collateral required by law will be deemed to be a
reasonable authenticated notification of disposition if given in writing at
least ten (10) days prior to such disposition and such notice shall (i) describe
Administrative Agent and Lenders and the Borrowers, (ii) describe the Collateral
that is the subject of the intended disposition, (iii) state the method of the
intended disposition, (iv) state that the Borrowers are entitled to an
accounting of the Obligations and state the charge, if any, for an accounting
and (v) state the time and place of any public disposition or the time after
which any private sale is to be made. Administrative Agent may disclaim any
warranties that might arise in connection with the sale, lease or other
disposition of the Collateral and has no obligation to provide any warranties at
such time. Any Proceeds of any disposition by Administrative Agent of any of the
Collateral may be applied by Administrative Agent to the payment of expenses in
connection with the Collateral, including, without limitation, Attorney Costs,
and any balance of such Proceeds and all other payments received by
Administrative Agent during the continuance of an Event of Default may be
applied by Administrative Agent toward the payment of such of the Obligations,
and in such order of application as required by the UCC or PPSA or, if the UCC
or PPSA does not contain such requirements, as Administrative Agent may from
time to time elect. In the absence of a specific determination by Administrative
Agent, the Proceeds from the sale of, or other realization upon, all or any part
of the Collateral in payment of the Obligations shall be applied in the
following order.

FIRST, to the payment of all reasonable, documented out-of-pocket fees, costs,
expenses and indemnities of Administrative Agent (in its capacity as such),
including Attorney Costs, and any other Obligations owing to Administrative
Agent in respect of sums advanced by Administrative Agent to preserve the
Collateral or to preserve its security interest in the Collateral, until paid in
full:

SECOND, to the payment of all of the Secured Obligations in respect of the Swing
Line Loans to the Swing Line Lender, until paid in full;

THIRD, to the payment of all of the Obligations consisting of accrued and unpaid
interest owing to the Lenders and Letter of Credit fees owing to the L/C Issuer,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause THIRD payable to them, until paid in full;

FOURTH, to the payment of all Obligations consisting of principal owing to the
Lenders and Bank Product Obligations owing to Lenders or their Affiliates,
ratably among the Lenders and their Affiliates in proportion to the respective
amounts described in this clause FOURTH held by them, until paid in full;

 

76



--------------------------------------------------------------------------------

FIFTH, to the payment of the Lenders an amount equal to all Obligations in
respect of outstanding Letters of Credit to be held as Cash Collateral in
respect of such Obligations;

SIXTH, to the payment of all other Obligations owing to the Lenders until paid
in full; and

SEVENTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

16.3 Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
provider shall be deemed to authorize) Administrative Agent, based upon the
instruction of the Required Lenders, to Credit Bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (and the Loan Parties shall approve Administrative Agent as a
qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Administrative Agent, based upon the instruction of the Required
Lenders, under any provisions of the UCC or PPSA, as part of any sale or
investor solicitation process conducted by any Credit Party, any Receiver,
trustee, agent or other Person pursuant or under any bankruptcy or insolvency
law; provided, however, that (i) the Required Lenders may not direct the
Administrative Agent in any manner that does not treat each of the Lenders
equally, without preference or discrimination, in respect of consideration
received as a result of the Credit Bid, (ii) the acquisition documents shall be
commercially reasonable and contain customary protections for minority holders
such as among other things, anti-dilution and tag-along rights, (iii) the
exchanged debt or equity securities must be freely transferable, without
restriction (subject to applicable securities laws) and (iv) reasonable efforts
shall be made to structure the acquisition in a manner that causes the
governance documents pertaining thereto to not impose any obligations or
liabilities upon the Lenders individually (such as indemnification obligations).

For purposes of the preceding sentence, the term “Credit Bid” shall mean, an
offer submitted by the Administrative Agent (on behalf of the Lender group),
based upon the instruction of the Required Lenders, to acquire the property of
any Loan Party or any portion thereof in exchange for and in full and final
satisfaction of all or a portion (as commercially reasonably determined by the
Administrative Agent, based upon the instruction of the Required Lenders) of the
claims and Obligations under this Agreement and other Loan Documents.

 

SECTION 17

CONDITIONS PRECEDENT.

17.1 Conditions to Initial Loans. The obligation of Lenders to fund the Term
Loan(s), to fund the initial Revolving Loans, and to issue or cause to be issued
the initial Letter of Credit, as applicable, is subject to the satisfaction or
waiver of the following conditions precedent (and the date on which all such
conditions precedent have been satisfied and the initial Loans are advanced by
Lenders is called the “Closing Date”):

(a) Administrative Agent shall have received each of the agreements, opinions,
reports, approvals, consents, certificates and other documents set forth on the
closing document list attached hereto as Schedule 17.1 (the “Closing Document
List”) in each case in form and substance satisfactory to Administrative Agent;

 

77



--------------------------------------------------------------------------------

(b) Since December 31, 2015, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect on any Loan Party, as
determined by Administrative Agent in its Permitted Discretion, determined in
good faith;

(c) Administrative Agent shall have received payment in full of all fees and
expenses payable to it by Borrowers or any other Person in connection herewith,
on or before disbursement of the initial Loans hereunder;

(d) Administrative Agent shall have commercially reasonably determined that
immediately after giving effect to (A) the making of the initial Loans,
including, without limitation, the Term Loan and the Revolving Loans, if any,
requested to be made on the Closing Date, (B) the issuance of the initial Letter
of Credit, if any, requested to be made on such date, (C) the payment of all
fees due upon such date, (D) the payment or reimbursement by Borrowers of
Administrative Agent for all closing costs and expenses incurred in connection
with the transactions contemplated hereby and (E) the payment of all accounts
payable more than forty-five (45) days past due, Borrowers have Excess
Availability of not less than Three Million Dollars ($3,000,000);

(e) Administrative Agent shall have received (i) audited consolidated financial
statements for the Borrowers for the fiscal years ending on or about
December 31, 2013, December 31, 2014 and December 31, 2015 and (ii) unaudited
interim consolidated financial statements for the Borrowers and their
Subsidiaries for each fiscal month and quarterly period ended before May 1,
2016. The Borrowers’ EBITDA shall be no less than Nine Million Dollars
($9,000,000) for the trailing twelve month period ending December 31, 2015; and

(f) The Loan Parties shall have executed and delivered to Administrative Agent
all such other documents, instruments and agreements which Administrative Agent
determines are reasonably necessary to consummate the transactions contemplated
hereby.

17.2 Conditions to All Loans. Lenders shall not be obligated to fund any Loans,
arrange for the issuance of any Letters of Credit or grant any other
accommodation for the benefit of any Borrower, unless the following conditions
are satisfied ; provided, that if Administrative Agent chooses to cause Loans to
be advanced or Letters of Credit to be issued notwithstanding the failure of any
such conditions to be satisfied, all Lenders shall be required to fund such
Loans and participate in such Letters of Credit unless Required Lenders has
directed Administrative Agent not to fund such Loans or caused such Letters of
Credit to be issued:

(a) No Default or Event of Default shall exist at the time of or result from
such funding, issuance or grant;

(b) The representations and warranties of each Loan Party in this Agreement and
the other Loan Documents shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
date, and after giving effect to such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date which
must be true and correct in all material respects as of such earlier date); and

 

78



--------------------------------------------------------------------------------

(c) No event shall have occurred or circumstances exist that has or could
reasonably be expected to have a Material Adverse Effect.

Each request (or deemed request) by a Borrower for funding of a Loan, issuance
of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

 

SECTION 18

THE AGENTS.

18.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 18.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. Administrative Agent shall provide copies of
all financial statements and projections delivered to Administrative Agent by
Borrowers pursuant to Section 9 hereof, and copies of all material notices
delivered to Administrative Agent by Borrowers either by delivering copies to
each Lender by electronic mail or by posting such materials to an internet
service accessible by such Lenders such as “Intralinks”. Each Borrower and each
Lender agrees that Administrative Agent may, in its sole discretion, utilize
Intralinks or electronic mail for such purpose.

18.2 L/C Issuers. The L/C Issuers shall act on behalf of the Lenders (according
to their Pro Rata Shares) with respect to any Letters of Credit issued by them
and the documents associated therewith. The L/C Issuers shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this
Section 18 with respect to any acts taken or omissions suffered by the L/C
Issuers in connection with Letters of Credit issued by them or proposed to be
issued by them and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 18, included the L/C Issuers with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the L/C Issuers.

18.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys

 

79



--------------------------------------------------------------------------------

in fact and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects in the absence of gross negligence or willful
misconduct.

18.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of a Borrower, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of any Borrower or
any other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower or any
of Borrowers’ Subsidiaries or Affiliates.

18.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrowers), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

80



--------------------------------------------------------------------------------

18.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Event of
Default or Default as may be requested by the Required Lenders in accordance
with Section 16; provided that unless and until the Administrative Agent has
received any such request, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default or Default as it shall deem advisable or in the best
interest of the Lenders.

18.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of Borrowers which may come into the
possession of the Administrative Agent.

18.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of any Borrower and without limiting the obligation of Borrowers
to do so), according to its applicable Pro Rata Share, from and against any and
all Indemnified Liabilities (as hereinafter defined); provided that no Lender
shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon

 

81



--------------------------------------------------------------------------------

demand for its ratable share of any reasonable, documented out-of-pocket costs
or expenses (including Attorney Costs and Taxes) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any or all of the
Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.

18.9 Administrative Agent in Individual Capacity. PrivateBank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Loan Parties
and Affiliates as though PrivateBank were not the Administrative Agent hereunder
and without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, PrivateBank or its Affiliates may receive
information regarding Borrowers or their Affiliates (including information that
may be subject to confidentiality obligations in favor of a Borrower or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), PrivateBank and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though
PrivateBank were not the Administrative Agent, and the terms “Lender” and
“Lenders” include PrivateBank and its Affiliates, to the extent applicable, in
their individual capacities.

18.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of Borrowers (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and Borrowers, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent and the term “Administrative
Agent” shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 18 and Sections 4.3.4 and
19.2 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is
30 days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

82



--------------------------------------------------------------------------------

18.11 Collateral Matters.

(a) Each Lender authorizes and directs Administrative Agent to enter into the
other Loan Documents for the benefit of Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by Required Lenders in
accordance with the provisions of this Agreement or the other Loan Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all Lenders. Administrative Agent is hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender to take any action with respect to any
Collateral or other Loan Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to this
Agreement and the other Loan Documents.

(b) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, (i) to release any Lien granted to or held by the
Administrative Agent under any Collateral Document (x) upon termination of the
Commitments and payment in full of all Loans and all other obligations of
Borrowers hereunder and the expiration or termination of all Letters of Credit
(including by means of credit bidding in accordance with Section 16.3;
(y) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (z) subject to Section 20.1 if approved, authorized or
ratified in writing by the Required Lenders; or (ii) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by clause (v) of the definition of Permitted Liens (it being understood that the
Administrative Agent may conclusively rely on a certificate from Borrowers in
determining whether the Debt secured by any such Lien is permitted by
Section 13.2). Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release, or
subordinate its interest in, particular types or items of Collateral pursuant to
this Section 18.11. Each Lender hereby authorizes the Administrative Agent to
give blockage notices in connection with any Subordinated Debt at the direction
of Required Lenders and agrees that it will not act unilaterally to deliver such
notices.

18.12 Restriction on Actions by Lenders. Each Lender agrees that it shall not,
without the express written consent of Administrative Agent, and shall, upon the
written request of Administrative Agent (to the extent it is lawfully entitled
to do so), set off against the Obligations, any amounts owing by such Lender to
a Loan Party or any Deposit Accounts of any Loan Party now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Administrative Agent,
take or cause to be taken, any action, including the commencement of any legal
or equitable proceedings to foreclose any loan or otherwise enforce any security
interest in any of the Collateral or to enforce all or any part of this
Agreement or the other Loan Documents. All enforcement actions under this
Agreement and the other Loan Documents against the Loan Parties or any third
party with respect to the Obligations or the Collateral may only be taken by the
Administrative Agent (at the direction of the Required Lenders or as otherwise
permitted in this Agreement) or by its agents at the direction of the
Administrative Agent.

 

83



--------------------------------------------------------------------------------

18.13 Administrative Agent May File Proofs of Claim.

18.13.1 Filing Proofs of Claim. In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.3, and 19.3) allowed in such judicial
proceedings; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, Receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.1.3, 4.3, 4.4 and 19.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

18.14 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

84



--------------------------------------------------------------------------------

SECTION 19

MISCELLANEOUS.

19.1 Assignments; Participations.

19.1.1 Assignments.

(a) Any Lender may at any time assign to one or more Persons (any such Person,
an “Assignee”) all or any portion of such Lender’s Loans and Commitments, with
the prior written consent of the Administrative Agent, the L/C Issuers (for an
assignment of the Revolving Loans and the Revolving Commitment) and, so long as
no Event of Default exists, Borrowers (which consents shall not be unreasonably
withheld or delayed and shall not be required for an assignment by a Lender to a
Lender or an Affiliate of a Lender). Except as the Administrative Agent may
otherwise agree, any such assignment shall be in a minimum aggregate amount
equal to $5,000,000 or, if less, the remaining Commitment and Loans held by the
assigning Lender. Borrowers and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Assignee until the Administrative Agent shall have
received and accepted an effective assignment agreement in substantially the
form of Exhibit G hereto (an “Assignment Agreement”) executed, delivered and
fully completed by the applicable parties thereto and a processing fee of
$3,500. No assignment may be made to any Person if at the time of such
assignment Borrowers would be obligated to pay any greater amount under
Sections 4.2.1 or 4.4 to the Assignee than Borrowers are then obligated to pay
to the assigning Lender under such Sections (and if any assignment is made in
violation of the foregoing, Borrowers will not be required to pay such greater
amounts). Any attempted assignment not made in accordance with this
Section 19.1.1 shall be treated as the sale of a participation under
Section 19.1.2. Borrowers shall be deemed to have granted their consent to any
assignment requiring its consent hereunder unless Borrowers have expressly
objected to such assignment within three (3) Business Days after notice thereof.

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, each Borrower shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) (x) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Total Revolving Loan Commitment (and, as applicable, a Note in the
principal amount of the Pro Rata Share of the Total Revolving Loan Commitment
retained by the assigning Lender) and (y) if such Lender is receiving an
assignment of a Term Loan, a Note in the principal amount of the Assignee’s
outstanding Term Loans (and, as applicable, a Note in the principal amount of
the Term Loan retained by the Assigning Lender). Each such Note shall be dated
the effective date of such assignment. Upon receipt by the Administrative Agent
of such Note(s), the assigning Lender shall return to Borrowers any prior Note
held by it.

 

85



--------------------------------------------------------------------------------

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

19.1.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Revolving Loan Commitment or other
interests hereunder (any such Person, a “Participant”). In the event of a sale
by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder shall remain unchanged for all purposes, (b) each Borrower
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations hereunder and (c) all amounts payable by
Borrowers shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender. Each Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as such Lender
under this Agreement; provided that such right of set-off shall be subject to
the obligation of each Participant to share with such Lender, and such Lender
agrees to share with each Participant, on a pro rata basis. Each Borrower also
agrees that each Participant shall be entitled to the benefits of Section 4.2 or
4.4 as if it were Lender (provided that on the date of the participation no
Participant shall be entitled to any greater compensation pursuant to
Section 4.2 or 4.4 than would have been paid to such Lender on such date if no
participation had been sold.

19.2 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

19.3 Customer Identification - USA Patriot Act Notice and AML Legislation. Each
Lender and Administrative Agent (for itself and not on behalf of any other
party) hereby notifies the Loan Parties that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “USA Patriot Act”), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or Administrative Agent, as applicable, to identify the Loan Parties in
accordance with the Act. Each Lender and Administrative Agent (for itself and
not on behalf of any other party) acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws, under the laws of Canada (collectively, including
any guidelines or

 

86



--------------------------------------------------------------------------------

orders thereunder, “AML Legislation”), the Administrative Agent and Lenders may
be required to obtain, verify and record information regarding each Loan Party,
its respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Loan Party, and the
transactions contemplated hereby. The Borrowers shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or the Administrative Agent, or any
prospective assign or participant of a Lender or the Administrative Agent,
necessary in order to comply with any applicable AML Legislation, whether now or
hereafter in existence. If the Administrative Agent has ascertained the identity
of any Loan Party or any authorized signatories of any Loan Party for the
purposes of applicable AML Legislation, then the Administrative Agent (a) shall
be deemed to have done so as an agent for each Lender, and this Agreement shall
constitute a “written agreement” in such regard between each Lender and the
Administrative Agent within the meaning of applicable AML Legislation; and
(b) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness. Notwithstanding the provisions of this Section 19.3 and except as
may otherwise be agreed in writing, each Lender agrees that the Administrative
Agent has no obligation to ascertain the identity of the Loan Parties or any
authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from the Loan
Parties or any such authorized signatory in doing so.

19.4 Indemnification by Borrowers. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED
HEREUNDER, EACH BORROWER HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES AND AGENTS OF ADMINISTRATIVE AGENT AND EACH LENDER (EACH A
“LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES
OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY
COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY LENDER PARTIES
OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER
OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER
SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE,
HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR
DISPOSAL OF ANY HAZARDOUS MATERIAL AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN
PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT
ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED
THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT
WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE
DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS MATERIALS OR (E) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY ANY OF LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES
ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE

 

87



--------------------------------------------------------------------------------

JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH BORROWER HEREBY
AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH
OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 19.4 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

19.5 Notice. All notices, requests, demands and other communications provided
for hereunder shall be in writing, sent by certified or registered mail, postage
prepaid, return receipt requested, by nationally recognized overnight courier or
delivered in person, and addressed as follows:

 

If to the Borrowers:

  

Manitex International, Inc.

9725 Industrial Drive

Bridgeview, Illinois 60455

Attention: President

Telephone:                                 

  

 

With a copy to:

 

Bryan Cave LLP

161 North Clark Street, Suite 4300

Chicago, Illinois 60601

Attention: Jason R. Berne, Esq.

Telephone: (312) 602-5000

If to Administrative Agent:

  

The PrivateBank and Trust Company

120 South LaSalle Street

Chicago, Illinois 60603

Attention: Todd Bernier

Telephone: (312) 564-1457

  

With a copy to:

 

Vedder Price P.C.

222 North LaSalle Street, Suite 2600

Chicago, Illinois 60601

Attention: Michael A. Nemeroff, Esq.

Telephone: (312) 609-7500

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. Notices shall be

 

88



--------------------------------------------------------------------------------

deemed given on the date of delivery, in the case of personal delivery, or on
the delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.

19.6 Judgment Currency. If for the purposes of obtaining judgment against a
Borrower in any court in any jurisdiction with respect to this Agreement it
becomes necessary for the Administrative Agent or a Lender to convert into the
currency of such jurisdiction (in this section called the “Judgment Currency”)
any amount due to the Administrative Agent or such Lender by such Borrower
hereunder in any currency other than the Judgment Currency, the conversion shall
be made at the Exchange Rate prevailing on the Business Day before the day on
which judgment is given. In the event that there is a change in the Exchange
Rate prevailing between the Business Day before the day on which the judgment is
given and the date of payment of the amount due, such Borrower will, on the date
of payment, pay such additional amounts (if any) or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount paid on such date is the amount in the Judgment Currency which when
converted at the Exchange Rate prevailing on the date of payment is the amount
then due under this Agreement in such other currency. Any additional amount due
by such Borrower under this section will be due as a separate debt and shall not
be affected by judgment being obtained for any other sums due under or in
respect of this Agreement.

 

SECTION 20

GENERAL.

20.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Except to the extent set forth in Section 16.3 hereof,
no amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby,
(d) increase the advance rates, or (e) release any guarantor from its
obligations under the Guaranty, other than as part of or in connection with any
disposition permitted hereunder, or release or subordinate its liens on all or
any substantial part of the Collateral granted under any of the other Loan
Documents (except as permitted by Section 18.11), change the definition of
Required Lenders, any provision of this Section 20.1, the provisions of
Section 16.3 or reduce the aggregate Pro Rata Share required to effect an
amendment, modification, waiver or consent, without, in each case set forth in
this clause (e), the written consent of all Lenders. No provision of
Section 2.5.3 with respect to the timing or application of mandatory prepayments
of the Loans shall be amended, modified or waived

 

89



--------------------------------------------------------------------------------

without the consent of Lenders having a majority of the aggregate Pro Rata
Shares of the Term Loans affected thereby. No provision of Section 18 or other
provision of this Agreement affecting the Administrative Agent in its capacity
as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of the L/C Issuers in their capacities as such shall be amended, modified
or waived without the consent of the L/C Issuers. No provision of this Agreement
relating to the rights or duties of the Swing Line Lender in its capacity as
such shall be amended, modified or waived without the consent of the Swing Line
Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and Borrowers (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, the Revolving Loans, the Revolving Loan Commitments and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent and/or a Person or Persons
reasonably acceptable to the Administrative Agent shall have the right to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon the Administrative Agent’s request, sell and assign to the
Administrative Agent and/or such Person or Persons, all of the Loans and
Revolving Loan Commitments of such Non-Consenting Lenders for an amount equal to
the principal balance of all such Loans and Revolving Loan Commitments held by
such Non-Consenting Lenders and all accrued interest, fees, expenses and other
amounts then due with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

20.2 Headings of Subdivisions. The headings of subdivisions in this Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of this Agreement.

20.3 Power of Attorney. Each Borrower acknowledges and agrees that its
appointment of Administrative Agent as its attorney and agent-in-fact for the
purposes specified in this Agreement is an appointment coupled with an interest
and shall be irrevocable until all of the Obligations are satisfied and paid in
full and this Agreement is terminated.

20.4 Confidentiality. Administrative Agent and each Lender hereby agrees to use
commercially reasonable efforts to assure that any and all information relating
to each Borrower which is (i) furnished by a Borrower to Administrative Agent or
such Lender (or to any Affiliate of Administrative Agent or such Lender); and
(ii) non-public, confidential or proprietary in nature, shall be kept
confidential by Administrative Agent and such Lender or such Affiliate in
accordance with applicable law; provided, however, that such information and
other credit

 

90



--------------------------------------------------------------------------------

information relating to a Borrower may be distributed by Administrative Agent or
such Lender or such Affiliate to Administrative Agent’s or such Lender’s or such
Affiliate’s directors, managers, officers, employees, attorneys, Affiliates,
assignees, participants, auditors, agents and regulators, and upon the order of
a court or other governmental agency having jurisdiction over Lender or such
Affiliate, to any other party. In addition such information and other credit
information may be distributed by Administrative Agent or such Lender to
potential participants or assignees of any portion of the Obligations, provided,
that such potential participant or assignee agrees to follow the confidentiality
requirements set forth herein. Each Borrower and Administrative Agent and each
Lender further agree that this provision shall survive the termination of this
Agreement. Notwithstanding the foregoing, each Borrower hereby consents to
Administrative Agent and the Lenders publishing a tombstone or similar
advertising material relating to the financing transaction contemplated by this
Agreement.

20.5 Counterparts. This Agreement, any of the other Loan Documents, and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed an original, but all of
which counterparts together shall constitute but one agreement. Loan Documents
may be transmitted and/or executed by facsimile or other electronic
transmission. The effectiveness of any such documents and signatures shall have
the same force and effect as manually signed originals and shall be binding on
all Loan Parties and the Administrative Agent. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof, provided, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile or other electronic document
or signature.

20.6 Electronic Submissions. Administrative Agent may permit or require that any
of the documents, certificates, forms, deliveries or other communications,
authorized, required or contemplated by this Agreement or the other Loan
Documents, be submitted to Administrative Agent in “Approved Electronic Form”
(as hereafter defined), subject to any reasonable terms, conditions and
requirements in the applicable Approved Electronic Forms Notice. For purposes
hereof “Electronic Form” means e-mail, e-mail attachments, data submitted on
web-based forms or any other communication method that delivers machine readable
data or information to Administrative Agent, “Approved Electronic Form” means an
Electronic Form that has been approved by Administrative Agent (which approval
has not been revoked or modified by Lender) and “Approved Electronic
Communication” means each notice, demand, communication, information, document
and other material transmitted, posted or otherwise made or communicated by
e-mail, internet portal or other electronic platform. Except as otherwise
specifically provided in the applicable Approved Electronic Form Notice, any
submissions made in an applicable Approved Electronic Form shall have the same
force and effect that the same submissions would have had if they had been
submitted in any other applicable form authorized, required or contemplated by
this Agreement or the other Loan Documents. Approved Electronic Communications
that do not bear or are not readily capable of bearing either a signature or a
reproduction of a signature shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication an electronic
symbol, encryption, digital signature or process (including the name or an
abbreviation of the name of the party or the company transmitting the Approved
Electronic Communication), and Administrative Agent and Lenders are entitled to
rely on such Approved Electronic Communications as signed. Each of the Loan

 

91



--------------------------------------------------------------------------------

Parties, Administrative Agent and the Lenders hereby acknowledge and agree that
the use of Approved Electronic Communications is not necessarily secure and that
there are risks associated with such use, including risks of interception,
disclosure and abuse and each assumes and accepts such risks by hereby
authorizing each of the Administrative Agent, each Lender and each of their
Affiliates to accept and transmit Approved Electronic Communications.

20.7 Waiver of Jury Trial: Other Waivers.

(a) EACH BORROWER AND ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY A BORROWER,
ADMINISTRATIVE AGENT OR A LENDER OR WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY,
ARISES OUT OF OR RELATES TO THE RELATIONSHIP AMONG A BORROWER, ADMINISTRATIVE
AGENT AND ANY LENDER. IN NO EVENT SHALL ADMINISTRATIVE AGENT OR ANY LENDER BE
LIABLE FOR LOST PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

(b) Each Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

(c) Each Borrower hereby waives the benefit of any law that would otherwise
restrict or limit Administrative Agent or any Lender or any Affiliate of
Administrative Agent or any Lender in the exercise of its right, which is hereby
acknowledged and agreed to, to set-off against the Obligations, without notice
at any time hereafter, any indebtedness, matured or unmatured, owing by
Administrative Agent or any Lender or such Affiliate of Lender to such Borrower,
including, without limitation any Deposit Account at Administrative Agent or any
Lender or such Affiliate.

Administrative Agent’s or Lenders’ failure, at any time or times hereafter, to
require strict performance by any Borrower of any provision of this Agreement or
any of the other Loan Documents shall not waive, affect or diminish any right of
Administrative Agent and Lenders thereafter to demand strict compliance and
performance therewith. Any suspension or waiver by Administrative Agent,
Required Lenders or all Lenders, as applicable of an Event of Default under this
Agreement or any default under any of the other Loan Documents shall not
suspend, waive or affect any other Event of Default under this Agreement or any
other default under any of the other Loan Documents, whether the same is prior
or subsequent thereto and whether of the same or of a different kind or
character. No delay on the part of Administrative Agent or any Lender in the
exercise of any right or remedy under this Agreement or any other Loan Document
shall preclude other or further exercise thereof or the exercise of any right or
remedy. None of the undertakings, agreements, warranties, covenants and
representations of Borrowers contained in this Agreement or any of the other
Loan Documents and no Event of Default under this Agreement or default under any
of the other Loan Documents shall be deemed to have been suspended or waived by
Administrative Agent or Lenders unless such suspension or waiver is in writing,
signed by a duly authorized officer of Administrative Agent, Required Lenders or
all Lenders, as applicable, and directed to Borrowers specifying such suspension
or waiver.

 

92



--------------------------------------------------------------------------------

20.8 Choice of Governing Laws; Construction; Forum Selection. This Agreement and
the other Loan Documents are submitted by each Borrower to Administrative Agent
and Lenders for Administrative Agent’s and Lenders’ acceptance or rejection at
Administrative Agent’s principal place of business as an offer by Borrowers to
borrow monies from Administrative Agent and Lenders now and from time to time
hereafter, and shall not be binding upon Administrative Agent or any Lender or
become effective until accepted by Administrative Agent and Lenders, in writing,
at said place of business. If so accepted by Administrative Agent and Lenders,
this Agreement and the other Loan Documents shall be deemed to have been made at
said place of business. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER
RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND
OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL
LOCATED OUTSIDE OF THE STATE OF ILLINOIS, WHICH SHALL BE GOVERNED AND CONTROLLED
BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED. If
any provision of this Agreement shall be held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or remaining provisions of this Agreement.

To induce Administrative Agent and each Lender to accept this Agreement, each
Borrower irrevocably agrees that, subject to Administrative Agent’s sole and
absolute election, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT,
ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR
THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF
CHICAGO, STATE OF ILLINOIS. EACH BORROWER HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND
STATE; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO OPERATE TO
PRECLUDE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH BORROWER AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
Administrative Agent agrees to endeavor to provide a copy of such process to the
law firm of Bryan Cave LLP, Attention: Jason R. Berne, Esq., by mail at the
address of 161 North Clark Street, Suite 4300, Chicago, Illinois 60601 or by
facsimile transmission at facsimile number (312) 602-5050. Failure of
Administrative Agent to provide a copy of such process shall not impair
Administrative Agent’s and Lenders’ rights hereunder, create a cause of action
against Administrative Agent or create any claim or right on behalf of ANY
Borrower or any third party.

 

93



--------------------------------------------------------------------------------

EACH BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE
VENUE OF ANY LITIGATION BROUGHT AGAINST SUCH BORROWER BY ADMINISTRATIVE AGENT OR
LENDERS IN ACCORDANCE WITH THIS SECTION.

 

SECTION 21

JOINT AND SEVERAL LIABILITY

(a) Notwithstanding anything to the contrary contained herein, all Obligations
of each Borrower hereunder shall be joint and several obligations of Borrowers.

(b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the Obligations of Borrowers and
the liens and security interests granted by Borrowers to secure the Obligations,
not constitute a “Fraudulent Conveyance” (as defined below). Consequently,
Administrative Agent, Lenders and Borrowers agree that if the Obligations of a
Borrower, or any liens or security interests granted by such Borrower securing
the Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the Obligations of such Borrower and the liens and
security interests securing such Obligations shall be valid and enforceable only
to the maximum extent that would not cause such Obligations or such lien or
security interest to constitute a Fraudulent Conveyance, and the Obligations of
such Borrower and this Agreement shall automatically be deemed to have been
amended accordingly. For purposes hereof, “Fraudulent Conveyance” means a
fraudulent conveyance under Section 548 of Chapter 11 of Title II of the United
States Code (11 U.S.C. § 101, et seq.), as amended (the “Bankruptcy Code”) or a
fraudulent conveyance or fraudulent transfer under the applicable provisions of
any fraudulent conveyance or fraudulent transfer law or similar law of any
federal, municipal, provincial, state, nation or other governmental unit, as in
effect from time to time.

(c) Each Borrower assumes responsibility for keeping itself informed of the
financial condition of each other Borrower, and any and all endorsers and/or
guarantors of any instrument or document evidencing all or any part of such
other Borrower’s Obligations and of all other circumstances bearing upon the
risk of nonpayment by such other Borrowers of their Obligations and each
Borrower agrees that neither Administrative Agent nor any Lender shall have any
duty to advise such Borrower of information known to Administrative Agent or
such Lender regarding such condition or any such circumstances or to undertake
any investigation not a part of its regular business routine. If Administrative
Agent or any Lender, in its sole discretion, undertakes at any time or from time
to time to provide any such information to a Borrower, neither Administrative
Agent nor any Lender shall be under any obligation to update any such
information or to provide any such information to such Borrower on any
subsequent occasion.

(d) Administrative Agent and Lenders are hereby authorized, without notice or
demand and without affecting the liability of a Borrower hereunder, to, at any
time and from time to time, (i) renew, extend, accelerate or otherwise change
the time for payment of, or other terms relating to a Borrower’s Obligations or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument now or hereafter executed by a Borrower and
delivered to Administrative Agent or any Lender; (ii) accept partial payments on
a Borrower’s Obligations; (iii) take and hold security or collateral for the
payment of a Borrower’s

 

94



--------------------------------------------------------------------------------

Obligations hereunder or for the payment of any guaranties of a Borrower’s
Obligations or other liabilities of a Borrower and exchange, enforce, waive and
release any such security or collateral; (iv) apply such security or collateral
and direct the order or manner of sale thereof as Administrative Agent, in its
sole discretion, but subject to the terms of this Agreement, may commercially
reasonably determine; and (v) settle, release, compromise, collect or otherwise
liquidate a Borrower’s Obligations and any security or collateral therefor in
any manner, without affecting or impairing the obligations of the other
Borrowers. Administrative Agent shall have the exclusive right to determine the
time and manner of application of any payments or credits, whether received from
a Borrower or any other source, and such determination shall be binding on such
Borrower. All such payments and credits may be applied, reversed and reapplied,
in whole or in part, to any of a Borrower’s Obligations as Administrative Agent
shall commercially reasonably determine in its sole discretion without affecting
the validity or enforceability of the Obligations of the other Borrowers.

(e) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect a Borrower’s Obligations from any Borrower or any
guarantor or other action to enforce the same; (ii) the waiver or consent by
Administrative Agent and/or any Lender with respect to any provision of any
instrument evidencing Borrowers’ Obligations, or any part thereof, or any other
agreement heretofore, now or hereafter executed by a Borrower and delivered to
Administrative Agent or such Lender; (iii) failure by Administrative Agent or
any Lender to take any steps to perfect and maintain its security interest in,
or to preserve its rights to, any security or collateral for Borrowers’
Obligations; (iv) the institution of any proceeding under the Bankruptcy Code,
or any similar proceeding, by or against a Borrower or Administrative Agent’s or
any Lender’s election in any such proceeding of the application of
Section 1111(b)(2) of the Bankruptcy Code; (v) any borrowing or grant of a
security interest by any Borrower as debtor-in-possession, under Section 364 of
the Bankruptcy Code; (vi) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Administrative Agent’s and Lenders’ claim(s) for
repayment of any of Borrowers’ Obligations; or (vii) any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor.

(f) No payment made by or for the account of a Borrower including, without
limitations, (i) a payment made by such Borrower on behalf of another Borrower’s
Obligations or (ii) a payment made by any other person under any guaranty, shall
entitle such Borrower, by subrogation or otherwise, to any payment from such
other Borrower or from or out of such other Borrower’s property and such
Borrower shall not exercise any right or remedy against such other Borrower or
any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder.

 

SECTION 22

NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS

The relationship among Borrowers on the one hand and Administrative Agent and
Lenders on the other hand shall be solely that of borrowers and lender. Neither
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to any Loan Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Loan Parties, on the
one hand, and Administrative Agent and Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditors.

 

95



--------------------------------------------------------------------------------

Neither Administrative Agent nor any Lender undertakes any responsibility to any
Loan Party to review or inform any Loan Party of any matter in connection with
any phase of any Loan Party’s business or operations. Each Borrower agrees, on
behalf of itself and each other Loan Party, that neither Administrative Agent
nor any Lender shall have any liability to any Loan Party (whether sounding in
tort, contract or otherwise) for losses suffered by any Loan Party in connection
with, arising out of, or in any way related to the transactions contemplated and
the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND BORROWER ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). Each Borrower acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party. No joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Loan Parties, Administrative Agent
and Lenders.

(Signature Pages Follow)

 

96



--------------------------------------------------------------------------------

(Signature Page to Loan Agreement)

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

BORROWERS:

   

MANITEX INTERNATIONAL, INC., a Michigan corporation

MANITEX, INC., a Texas corporation

MANITEX SABRE, INC., a Michigan corporation

BADGER EQUIPMENT COMPANY, a Minnesota corporation

CRANE AND MACHINERY, INC., an Illinois corporation

CRANE AND MACHINERY LEASING, INC., an Illinois corporation

LIFTKING, INC., a Michigan corporation

MANITEX, LLC, a Delaware limited liability company

    By:  

/s/ Andrew M. Rooke

    Title:  

President/Vice President

    MANITEX LIFTKING, ULC, an Alberta company     By:  

/s/ Andrew M. Rooke

    Title:  

Vice President



--------------------------------------------------------------------------------

(Signature Page to Loan Agreement)

 

ADMINISTRATIVE AGENT:

    THE PRIVATEBANK AND TRUST COMPANY, as Administrative Agent and a Lender    
By:  

/s/ Todd Bernier

      Todd Bernier, Managing Director



--------------------------------------------------------------------------------

ANNEX 1 – COMMITMENTS

 

Lender

   US Revolving Loan Commitment  

The PrivateBank and Trust Company

   $ 45,000,000   

Total

   $ 45,000,000   

 

Annex 1 - Page 1



--------------------------------------------------------------------------------

EXHIBIT A — FORM OF NOTE

NOTE

 

$            

    


 

             , 2016


Chicago, Illinois

  


  

The undersigned, for value received, jointly and severally, promise to pay to
the order of THE PRIVATEBANK AND TRUST COMPANY (the “Administrative Agent”) for
the benefit of the Lender in Chicago, Illinois the aggregate unpaid amount of
all Revolving Loans made to the undersigned by the Lender pursuant to the Loan
Agreement referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Lender), such principal amount to
be payable on the dates set forth in the Loan Agreement.

The undersigned further, jointly and severally, promise to pay interest on the
unpaid principal amount of each Revolving Loan from the date of such Revolving
Loan until such Revolving Loan is paid in full, payable at the rate(s) and at
the time(s) set forth in the Loan Agreement. Payments of both principal and
interest are to be made in lawful money of the United States of America.

This Revolving Loan Note (this “Note”) evidences indebtedness incurred under,
and is subject to the terms and provisions of, that certain Loan and Security
Agreement dated as of July 20, 2016, (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; terms not otherwise
defined herein are used herein as defined in the Loan Agreement), among the
undersigned and the Administrative Agent, to which Loan Agreement reference is
hereby made for a statement of the terms and provisions under which this Note
may or must be paid prior to its due date or its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

(Signature Page Follows)

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

(Signature Page to Note)

 

BORROWERS:    

MANITEX INTERNATIONAL, INC., a Michigan corporation

MANITEX, INC., a Texas corporation

MANITEX SABRE, INC., a Michigan corporation

BADGER EQUIPMENT COMPANY, a Minnesota corporation

CRANE AND MACHINERY, INC., an Illinois corporation

CRANE AND MACHINERY LEASING, INC., an Illinois corporation

LIFTKING, INC., a Michigan corporation

MANITEX, LLC, a Delaware limited liability company

    By:  

 

    Title:  

 

    MANITEX LIFTKING, ULC, an Alberta company     By:  

 

    Title:  

 

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B — FORM OF BORROWING BASE CERTIFICATE

 

To:

The PrivateBank and Trust Company

Please refer to the Loan and Security dated as of July 20, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among MANITEX INTERNATIONAL, INC., a Michigan corporation, (“Manitex
International”), MANITEX INC., a Texas corporation (“Manitex”), MANITEX SABRE,
INC., a Michigan corporation (“Sabre”), BADGER EQUIPMENT COMPANY, a Minnesota
corporation (“Badger”), CRANE AND MACHINERY, INC., an Illinois corporation
(“Crane and Machinery”), CRANE AND MACHINERY LEASING, INC., an Illinois
corporation (“Crane and Machinery Leasing”), LIFTKING, INC., a Michigan
corporation (“LiftKing US”), MANITEX, LLC, a Delaware limited liability company
(“Manitex LLC”; together with Manitex International, Manitex, Sabre, Badger,
Crane and Machinery, Crane and Machinery Leasing, and LiftKing US, collectively,
the “US Borrowers”), and MANITEX LIFTKING, ULC, an Alberta company (“LiftKing
Canada” or the “Canadian Borrower”, and together with the US Borrowers,
collectively, the “Borrowers”), and The PrivateBank and Trust Company (the
“Administrative Agent”). This certificate (this “Certificate”), together with
supporting calculations attached hereto, is delivered to you pursuant to the
terms of the Loan Agreement. Capitalized terms used but not otherwise defined
herein shall have the same meanings herein as in the Loan Agreement.

The Borrowers hereby certify and warrant to the Lender that at the close of
business on             ,          (the “Calculation Date”), the Revolving Loan
Availability was $        , computed as set forth on the schedule attached
hereto.

The Borrowers have caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on             ,         .

 

BORROWERS:    

MANITEX INTERNATIONAL, INC., a Michigan corporation

MANITEX, INC., a Texas corporation

MANITEX SABRE, INC., a Michigan corporation

BADGER EQUIPMENT COMPANY, a Minnesota corporation

CRANE AND MACHINERY, INC., an Illinois corporation

CRANE AND MACHINERY LEASING, INC., an Illinois corporation

LIFTKING, INC., a Michigan corporation

MANITEX, LLC, a Delaware limited liability company

    By:  

 

    Title:  

 

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

MANITEX LIFTKING, ULC, an Alberta company By:  

 

Title:  

 

 

Exhibit B - Page 2



--------------------------------------------------------------------------------

SCHEDULE TO BORROWING BASE CERTIFICATE

Dated as of [                    ]

[See attached]

 

Exhibit B - Page 3



--------------------------------------------------------------------------------

EXHIBIT C – COMPLIANCE CERTIFICATE

Attached to and made a part of that certain Loan and Security Agreement, as it
may be amended in accordance with its terms from time to time, including all
exhibits attached thereto (the “Agreement”) of even date herewith among MANITEX
INTERNATIONAL, INC., a Michigan corporation, (“Manitex International”), MANITEX
INC., a Texas corporation (“Manitex”), MANITEX SABRE, INC., a Michigan
corporation (“Sabre”), BADGER EQUIPMENT COMPANY, a Minnesota corporation
(“Badger”), CRANE AND MACHINERY, INC., an Illinois corporation (“Crane and
Machinery”), CRANE AND MACHINERY LEASING, INC., an Illinois corporation (“Crane
and Machinery Leasing”), LIFTKING, INC., a Michigan corporation (“LiftKing US”),
MANITEX, LLC, a Delaware limited liability company (“Manitex LLC”; together with
Manitex International, Manitex, Sabre, Badger, Crane and Machinery, Crane and
Machinery Leasing, and LiftKing US, collectively, the “US Borrowers”), and
MANITEX LIFTKING, ULC, an Alberta company (“LiftKing Canada” or the “Canadian
Borrower”, and together with the US Borrowers, collectively, the “Borrowers”),
and THE PRIVATEBANK AND TRUST COMPANY, as administrative agent (“Administrative
Agent”) for all lenders (“Lenders”) from time to time a party to the Agreement.

This Certificate is submitted pursuant to Section 9.3 of the Agreement.

The undersigned hereby certifies to Administrative Agent and Lenders that as of
the date of this Certificate:

1. The undersigned is the                                  of each Borrower.

2. There exists no event or circumstance which is or which with the passage of
time, the giving of notice, or both, after giving effect to all applicable cure
periods, would constitute an Event of Default, as that term is defined in the
Agreement, or, if such an event or circumstance exists, a writing attached
hereto specifies the nature thereof, the period of existence thereof and the
action that each Borrower has taken or proposes to take with respect thereto.

3. No material adverse change in the financial condition, business, property, or
results of operations of any Borrower has occurred since [date of last
Compliance Certificate/last financial statements delivered prior to closing],
or, if such a change has occurred, a writing attached hereto specifies the
nature thereof and the action that each Borrower has taken or proposes to take
with respect thereto.

4. The representations and warranties of each Loan Party in the Agreement and
the other Loan Documents are true and correct in all material respects as of the
date hereof (except for (i) representations and warranties that expressly relate
to an earlier date which must be true and correct in all material respects as of
such earlier date, and (ii) representations or warranties qualified by
materiality or Material Adverse Effect which must be true and correct in all
respects).

5. The financial statements of each Borrower being concurrently delivered
herewith have been prepared in accordance with generally accepted accounting
principles consistently applied and there have been no material changes in
accounting policies or financial reporting practices of such Borrower since
[date of the last Compliance Certificate/date of last financial statements
delivered prior to closing] or, if any such change has occurred, such changes
are set forth in a writing attached hereto.

 

Exhibit C - Page 1



--------------------------------------------------------------------------------

6. Attached hereto is a calculation of the financial covenants contained in the
Agreement, true and correct.

 

BORROWERS:    

MANITEX INTERNATIONAL, INC., a Michigan corporation

MANITEX, INC., a Texas corporation

MANITEX SABRE, INC., a Michigan corporation

BADGER EQUIPMENT COMPANY, a Minnesota corporation

CRANE AND MACHINERY, INC., an Illinois corporation

CRANE AND MACHINERY LEASING, INC., an Illinois corporation

LIFTKING, INC., a Michigan corporation

MANITEX, LLC, a Delaware limited liability company

    By:  

 

    Title:  

 

    MANITEX LIFTKING, ULC, an Alberta company     By:  

 

    Title:  

 

 

Exhibit C - Page 2



--------------------------------------------------------------------------------

EXHIBIT D - NOTICE OF BORROWING

 

To:

The PrivateBank and Trust Company

Please refer to the Loan and Security Agreement dated as of July 20, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among MANITEX INTERNATIONAL, INC., a Michigan corporation,
(“Manitex International”), MANITEX INC., a Texas corporation (“Manitex”),
MANITEX SABRE, INC., a Michigan corporation (“Sabre”), BADGER EQUIPMENT COMPANY,
a Minnesota corporation (“Badger”), CRANE AND MACHINERY, INC., an Illinois
corporation (“Crane and Machinery”), CRANE AND MACHINERY LEASING, INC., an
Illinois corporation (“Crane and Machinery Leasing”), LIFTKING, INC., a Michigan
corporation (“LiftKing US”), MANITEX, LLC, a Delaware limited liability company
(“Manitex LLC”; together with Manitex International, Manitex, Sabre, Badger,
Crane and Machinery, Crane and Machinery Leasing, and LiftKing US, collectively,
the “US Borrowers”), and MANITEX LIFTKING, ULC, an Alberta company (“LiftKing
Canada” or the “Canadian Borrower”, and together with the US Borrowers,
collectively, the “Borrowers”), and THE PRIVATEBANK AND TRUST COMPANY
(“Administrative Agent”). Terms used but not otherwise defined herein are used
herein as defined in the Loan Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Loan Agreement, of a request hereby for a borrowing as follows:

(i) The requested borrowing date for the proposed borrowing (which is a Business
Day) is             ,         .

(ii) The aggregate amount of the proposed borrowing is $        .

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Event of Default or
default under the Loan Agreement; and (ii) each of the representations and
warranties contained in the Loan Agreement and the other Loan Documents is true
and correct in all material respects as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Loan Agreement.

 

Exhibit D - Page 1



--------------------------------------------------------------------------------

The undersigned have caused this Notice of Borrowing to be executed and
delivered by its officer thereunto duly authorized on             ,         .

 

BORROWERS:    

MANITEX INTERNATIONAL, INC., a Michigan corporation

MANITEX, INC., a Texas corporation

MANITEX SABRE, INC., a Michigan corporation

BADGER EQUIPMENT COMPANY, a Minnesota corporation

CRANE AND MACHINERY, INC., an Illinois corporation

CRANE AND MACHINERY LEASING, INC., an Illinois corporation

LIFTKING, INC., a Michigan corporation

MANITEX, LLC, a Delaware limited liability company

    By:  

 

    Title:  

 

    MANITEX LIFTKING, ULC, an Alberta company     By:  

 

    Title:  

 

 

Exhibit D - Page 2



--------------------------------------------------------------------------------

EXHIBIT E - NOTICE OF CONVERSION/CONTINUATION

 

To:

The PrivateBank and Trust Company

120 S. LaSalle Street

Chicago, Illinois 60603

Attention: Todd Bernier

Please refer to the Loan and Security Agreement dated as of July 20, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among MANITEX INTERNATIONAL, INC., a Michigan corporation,
(“Manitex International”), MANITEX INC., a Texas corporation (“Manitex”),
MANITEX SABRE, INC., a Michigan corporation (“Sabre”), BADGER EQUIPMENT COMPANY,
a Minnesota corporation (“Badger”), CRANE AND MACHINERY, INC., an Illinois
corporation (“Crane and Machinery”), CRANE AND MACHINERY LEASING, INC., an
Illinois corporation (“Crane and Machinery Leasing”), LIFTKING, INC., a Michigan
corporation (“LiftKing US”), MANITEX, LLC, a Delaware limited liability company
(“Manitex LLC”; together with Manitex International, Manitex, Sabre, Badger,
Crane and Machinery, Crane and Machinery Leasing, and LiftKing US, collectively,
the “US Borrowers”), and MANITEX LIFTKING, ULC, an Alberta company (“LiftKing
Canada” or the “Canadian Borrower”, and together with the US Borrowers,
collectively, the “Borrowers”), and THE PRIVATEBANK AND TRUST COMPANY
(“Administrative Agent”). Terms used but not otherwise defined herein are used
herein as defined in the Loan Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Loan Agreement, of its request to:

(a) on [date] convert $[        ]of the aggregate outstanding principal amount
of the [                    ] Loan, bearing interest at the
[                    ] Rate, into a(n) [                    ] Loan [and, in the
case of a LIBOR Loan, having an Interest Period of [                    ]
month(s)];

[(b) on [date] continue $[        ]of the aggregate outstanding principal amount
of the [                    ] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [                    ] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 17.2 of the Loan Agreement have been satisfied on and as of
the date hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.

Borrowers have caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on             ,         .

 

Exhibit E - Page 1



--------------------------------------------------------------------------------

BORROWERS:    

MANITEX INTERNATIONAL, INC., a Michigan corporation

MANITEX, INC., a Texas corporation

MANITEX SABRE, INC., a Michigan corporation

BADGER EQUIPMENT COMPANY, a Minnesota corporation

CRANE AND MACHINERY, INC., an Illinois corporation

CRANE AND MACHINERY LEASING, INC., an Illinois corporation

LIFTKING, INC., a Michigan corporation

MANITEX, LLC, a Delaware limited liability company

    By:  

 

    Title:  

 

    MANITEX LIFTKING, ULC, an Alberta company     By:  

 

    Title:  

 

 

Exhibit E - Page 2



--------------------------------------------------------------------------------

EXHIBIT F – COMMERCIAL TORT CLAIMS

 

Exhibit F - Page 1



--------------------------------------------------------------------------------

EXHIBIT G – ASSIGNMENT AGREEMENT

 

To:

Manitex International, Inc.

and

The PrivateBank and Trust Company, as Administrative Agent

 

Re:

Assignment under the Loan and Security Agreement referred to below

Gentlemen and Ladies:

Please refer to Section 19.1.1 of the Loan and Security Agreement dated as of
July 20, 2016 (as amended or otherwise modified from time to time, the “Loan
Agreement”) among the financial institutions that are or may from time to time
become parties thereto (together with their respective assigns, the “Lenders”),
THE PRIVATEBANK AND TRUST COMPANY (in its individual capacity, “PrivateBank”),
120 South LaSalle Street, Suite 200, Chicago, Illinois 60603, as administrative
agent and sole lead arranger (in such capacity, “Administrative Agent”), MANITEX
INTERNATIONAL, INC., a Michigan corporation, (“Manitex International”), MANITEX
INC., a Texas corporation (“Manitex”), MANITEX SABRE, INC., a Michigan
corporation (“Sabre”), BADGER EQUIPMENT COMPANY, a Minnesota corporation
(“Badger”), CRANE AND MACHINERY, INC., an Illinois corporation (“Crane and
Machinery”), CRANE AND MACHINERY LEASING, INC., an Illinois corporation (“Crane
and Machinery Leasing”), LIFTKING, INC., a Michigan corporation (“LiftKing US”),
MANITEX, LLC, a Delaware limited liability company (“Manitex LLC”; together with
Manitex International, Manitex, Sabre, Badger, Crane and Machinery, Crane and
Machinery Leasing, and LiftKing US, collectively, the “US Borrowers”), and
MANITEX LIFTKING, ULC, an Alberta company (“LiftKing Canada” or the “Canadian
Borrower”, and together with the US Borrowers, collectively, the “Borrowers”),
and the other Loan Parties thereto. Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Loan Agreement.

                                  (the “Assignor”) hereby sells and assigns,
without recourse, to                                  (the “Assignee”), and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Agreement as of the date
hereof equal to     % of all of the Loans, of the participation interests of the
Commitments, such sale, purchase, assignment and assumption to be effective as
of             ,         , or such later date on which the Borrowers and
Administrative Agent shall have consented hereto (the “Closing Date”). After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective Percentages for purposes of the Loan Agreement
will be as set forth opposite their names on the signature pages hereof.

The Assignor hereby instructs Administrative Agent to make all payments from and
after the Closing Date in respect of the interest assigned hereby directly to
the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Closing Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

 

Exhibit G - Page 1



--------------------------------------------------------------------------------

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

The Assignee represents and warrants to the Borrowers and Administrative Agent
that, as of the date hereof, the Borrowers will not be obligated to pay any
greater amount under Section 4.2 or 4.4 of the Loan Agreement than the Borrowers
are obligated to pay to the Assignor under such Section. [The Assignee has
delivered, or is delivering concurrently herewith, to the Borrowers and
Administrative Agent the forms required by [Section 4.4] of the Loan Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor] [the
Borrowers] shall pay the fee payable to Administrative Agent pursuant to
Section 19.1.1.

The Assignee hereby confirms that it has received a copy of the Loan Agreement.
Except as otherwise provided in the Loan Agreement, effective as of the Closing
Date:

 

  (a)

the Assignee (i) shall be deemed automatically to have become a party to the
Loan Agreement and to have all the rights and obligations of a “Lender” under
the Loan Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Loan Agreement as if it were an original
signatory thereto; and

 

  (b)

the Assignor shall be released from its obligations under the Loan Agreement to
the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

  (A)

Institution Name:

Address:

Attention:

Telephone:

Facsimile:

 

Exhibit G - Page 2



--------------------------------------------------------------------------------

  (B)

Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois.

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

Percentage =     %     [ASSIGNEE]       By:  

 

      Title:  

 

Adjusted Percentage =     %     [ASSIGNOR]       By:  

 

      Title:  

 

ACKNOWLEDGED AND CONSENTED TO this      day of         ,         

 

THE PRIVATEBANK AND TRUST COMPANY, as Administrative Agent

      By:  

 

      Title:  

 

     

 

Exhibit G - Page 3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO this      day of         ,         

MANITEX INTERNATIONAL, INC., a Michigan corporation

MANITEX, INC., a Texas corporation

MANITEX SABRE, INC., a Michigan corporation

BADGER EQUIPMENT COMPANY, a Minnesota corporation

CRANE AND MACHINERY, INC., an Illinois corporation

CRANE AND MACHINERY LEASING, INC., an Illinois corporation

LIFTKING, INC., a Michigan corporation

MANITEX, LLC, a Delaware limited liability company

By:  

 

Title:  

 

MANITEX LIFTKING, ULC, an Alberta company By:  

 

Title:  

 

 

Exhibit G - Page 4